Exhibit 10.54

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of August 31, 2006

between and among

HERITAGE OPERATING, L.P.,

a Delaware limited partnership

“Borrower”

and

the Banks now or hereafter signatory parties hereto, as lenders

“Banks”

and

BANK OF OKLAHOMA, NATIONAL ASSOCIATION

as “Administrative Agent” and Joint Lead Arranger for the Banks,

JPMORGAN CHASE BANK, N.A.,

as “Syndication Agent” for the Banks,

and

J.P. Morgan Securities Inc.,

as Joint Lead Arranger for the Banks



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS; ACCOUNTING PRINCIPLES, TERMS AND DEFINITIONS;
CONSTRUCTION

   1     1.1    Definitions    1     1.2    Accounting Principles, Terms and
Determinations    28     1.3    Construction    28

ARTICLE II

   THE CREDITS    28     2.1    Revolving Facility.    28         2.1.1   
Revolving Loan    28         2.1.2    Maximum Amount of Revolving Credit    28
        2.1.3    Revolving Borrowing Requests    29         2.1.4    Revolving
Loan Account: Revolving Notes    29         2.1.5    Swingline Loan Requests.   
29     2.2    Letters of Credit    30         2.2.1    Issuance of Letters of
Credit    30         2.2.2    Requests for Letters of Credit    30         2.2.3
   Form and Expiration of Letters of Credit    30         2.2.4    Banks'
Participation in Letters of Credit    31         2.2.5    Presentation    31
        2.2.6    Payment of Drafts    31         2.2.7    Uniform Customs and
Practice    31         2.2.8    Subrogation    33         2.2.9    Modification,
Consent    33     2.3    Swingline Facility Sublimit    33     2.4    Additional
Provisions Relating to Swingline Loans    34     2.5    Application of Proceeds
   34         2.5.1    Revolving Loan    34         2.5.2    Letters of Credit
   34         2.5.3    Specifically Prohibited Applications    35     2.6   
Nature of Obligations of Banks to Make Extensions of Credit    35     2.7   
Accordion Feature    35         2.7.1    Minimum Increased Amount    35
        2.7.2    Existing Banks or Additional Banks    35         2.7.3   
Additional Documentation    36         2.7.4    Fees.    36             2.7.4.1
   Revolving Loan Facility Fees    36             2.7.4.2    Legal Fees and
Expenses    36         2.7.5    Conditions to Effectiveness of Increase Requests
   36

 

i



--------------------------------------------------------------------------------

    2.8    Reductions in Maximum Amount of Revolving Credit.    36

ARTICLE III

   INTEREST; EURODOLLAR PRICING OPTIONS; FEES    37     3.1    Interest    37
    3.2    Eurodollar Pricing Options    37         3.2.1    Election of
Eurodollar Pricing Options    37         3.2.2    Notice to Banks and Borrower
   38         3.2.3    Selection of Eurodollar Interest Periods    38
        3.2.4    Additional Interest    38         3.2.5    Violation of Bank
Legal Requirements    39         3.2.6    Funding Procedure    39     3.3   
Commitment Fees    39     3.4    Letter of Credit Fees    40     3.5    Reserve
Requirements    40     3.6    Taxes    40     3.7    Capital Adequacy    41
    3.8    Regulatory Changes    41     3.9    Computations of Interest and Fees
   42     3.10    Loan Fees    42     3.11    Administrative Agent and
Syndication Agent Fees    42

ARTICLE IV

   PAYMENT    43     4.1    Payment at Maturity    43     4.2    Contingent
Required Prepayments    43         4.2.1    Contingent Prepayments on
Disposition, Loss of Assets, Merger or Change of Control    43         4.2.2   
Prepayment Procedure for Contingent Prepayments.    44     4.3    Scheduled
Required Payments.    45     4.4    Voluntary Prepayments    45     4.5   
Letters of Credit    45     4.6    Reborrowing Application of Payments    45
        4.6.1    Reborrowing    45         4.6.2    Payment with Accrued
Interest    45         4.6.3    Payments for Banks    46

ARTICLE V

   SECURITY    46     5.1    Collateral    46

 

ii



--------------------------------------------------------------------------------

    5.2    Intercreditor Agreement    46

ARTICLE VI

   CONDITIONS PRECEDENT AND SUBSEQUENT TO LOANS    47     6.1    Conditions
Precedent to Initial Revolving Loan    47         (i)    No Default    47
        (ii)    Representations and Warranties    47         (iii)   
Certificates    47         (iv)    Proceedings    47         (v)    Notes    47
        (vi)    Security Agreement    48         (vii)    Opinions    48
        (viii)    Other Information and Closing Documents    48     6.2   
Conditions Precedent to All Loans    48

ARTICLE VII

   COVENANTS    48     7A.    Affirmative Covenants    48         7A.1   
Financial Statements    49         7A.2    Inspection of Property    53
        7A.3    Covenant to Secure Notes Equally    53         7A.4   
Partnership or Corporate Existence; Compliance with Laws    53         7A.5   
Payment of Taxes and Claims    54         7A.6    Compliance with ERISA.    54
        7A.7    Maintenance and Sufficiency of Properties.    54         7A.8   
Insurance    55         7A.9    Environmental Laws    55         7A.10   
Partnership Agreements    56         7A.11    After-Acquired Property    56
        7A.12    Further Assurances    56         7A.13    Books and Accounts   
56         7A.14    Available Cash Reserves    57         7A.15    Parity Debt
   57         7A.16    Maintenance of Separateness    58     7B.    Negative
Covenants    59         7B.1    Financial Ratios    59         7B.2   
Indebtedness    60         7B.3    Liens    62         7B.4    Priority Debt   
64         7B.5    Loans, Advances, Investments and Contingent Liabilities    65
        7B.6    Restricted Payments    67         7B.7    Consolidation, Merger,
Sale of Assets    67         7B.8    Business    70         7B.9    Transactions
with Affiliates    70         7B.10    Subsidiary Stock and Indebtedness    71
        7B.11    Payment of Dividends by Subsidiaries    71

 

iii



--------------------------------------------------------------------------------

        7B.12    Sales of Receivables    72         7B.13    Material
Agreements; Tax Status    72         7B.14    Commingling of Deposit Accounts
and Accounts    72

ARTICLE VIII

   REPRESENTATIONS, COVENANTS AND WARRANTIES    72     8.1    Organization    72
    8.2    Partnership Interests    73     8.3    Qualification    73     8.4   
Financial Statements    73     8.5    Actions Pending    73     8.6    Changes
   74     8.7    Outstanding Indebtedness    74     8.8    Transfer of Assets
and Business; Title to Properties    74     8.9    Taxes    75     8.10   
Compliance with Other Instruments; Solvency.    75     8.11    Governmental
Consent    76     8.12    Use of Proceeds    76     8.13    ERISA    76     8.14
   Environmental Compliance    76     8.15    Pre-emptive Rights    78     8.16
   Disclosure    78     8.17    Federal Reserve Regulations    78     8.18   
Investment Company Act    78

ARTICLE IX

   EVENTS OF DEFAULT    79     9.1    Acceleration    79     9.2    Remedies   
82     9.3    Other Remedies    82     9.4    Allocation of Payments After Event
of Default    83

ARTICLE X

   LOAN OPERATIONS    84     10.1    Interests in Loans/Commitments    84
    10.2    Administrative Agent's Authority to Act    84     10.3    Borrower
to Pay Administrative Agent    84

 

iv



--------------------------------------------------------------------------------

    10.4    Bank Operations for Advances, Letters of Credit    85         10.4.1
   Advances    85         10.4.2    Letters of Credit    85         10.4.3   
Administrative Agent to Allocate Payments    85         10.4.4    Delinquent
Banks; Nonperforming Banks    86     10.5    Sharing of Payments    86     10.6
   Amendments, Consents, Waivers    87     10.7    Administrative Agent's
Resignation    88     10.8    Concerning the Administrative Agents.    89
        10.8.1    Action in Good Faith    89         10.8.2    No Implied Duties
   89         10.8.3    Validity    89         10.8.4    Compliance    90
        10.8.5    Employment of Agents and Counsel    90         10.8.6   
Reliance on Documents and Counsel    90         10.8.7    Agent's Reimbursement
   90     10.9    Rights as a Bank    90     10.10    Independent Credit
Decision    91     10.11    Indemnification    91     10.12    Procedure for
Commitment Increases and Additional Banks    91

ARTICLE XI

   ASSIGNMENTS/PARTICIPATIONS    92     11    Successors and Assigns; Bank
Assignment and Participations    92     11.1    Assignments by Banks    92
        11.1.1    Assignees and Assignment Procedures    92         11.1.2   
Terms of Assignment and Acceptance    93         11.1.3    Register    94
        11.1.4    Acceptance of Assignment and Assumption    94         11.1.5
   Federal Reserve Bank    95         11.1.6    Further Assurances    95
    11.2    Credit Participants    95     11.3    Replacement of Bank    96

ARTICLE XII

   MISCELLANEOUS    97     12.1    Notices    97     12.2    Place of Payment   
98     12.3    Survival of Agreements    98     12.4    Parties in Interest   
98

 

v



--------------------------------------------------------------------------------

    12.5    Governing Law and Jurisdiction    98     12.6    Submission to
Jurisdiction    98     12.7    Maximum Interest Rate    98     12.8    No
Waiver; Cumulative Remedies    98     12.9    Costs.    99     12.10    Waiver
of Jury    99     12.11    Full Agreement    99     12.12    Headings    99
    12.13    Severability    100     12.14    Exceptions to Covenants    100
    12.15    Conflict with Security Documents    100     12.16   
Confidentiality    100     12.17    Existing Credit Agreement    100     12.18
   USA PATRIOT Act Notice    100     12.19    Not a Reportable Transaction   
101     12.20    Counterparts    101

Exhibits

 

Exhibit 2.1.3    -      Revolving Borrowing Requests Exhibit 2.1.4    -     
Revolving Credit Notes Exhibit 2.2.2    -      Certificate for Issuance of
Letters of Credit Exhibit 10.12    -     
Procedure of Increase and Additional Banks

Schedules

 

Schedule 7B.3    -    Liens Schedule 7B.5    -    Investments Schedule 8.2    -
   Subsidiaries Schedule 8.3    -    List of States Schedule 8.7    -   
Indebtedness Schedule 8.8    -    Property Exceptions

 

vi



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 31, 2006
(this “Agreement”), is entered into between and among HERITAGE OPERATING, L.P.,
a Delaware limited partnership (the “Borrower”), the various Persons signatory
parties hereto, as lenders, (together with each other Person that becomes a Bank
pursuant to Section 11 collectively referred to herein as the “Banks”), and BANK
OF OKLAHOMA, NATIONAL ASSOCIATION (“BOk”), as administrative agent and joint
lead arranger for the Banks (in such capacity the “Administrative Agent”),
JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), as syndication agent for the Banks
(in such capacity the “Syndication Agent”), and J.P. Morgan Securities Inc.
(“JPMSI”), as joint lead arranger for the Banks.

ARTICLE I

DEFINITIONS; ACCOUNTING PRINCIPLES,

TERMS AND DEFINITIONS; CONSTRUCTION

1.1 Definitions. Capitalized terms are used in this Agreement with the specific
meanings defined below in this Section 1.1.

“Acquired Debt” means with respect to any specified Person, (i) Indebtedness of
any other Person existing at the time such other Person merged with or into or
became a Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging with or into
or becoming a Subsidiary of such specified Person and (ii) Indebtedness
encumbering any asset acquired by such specified Person.

“Additional Banks” shall mean any Person that hereafter becomes a signatory
Party hereto as a lender to Borrower hereunder.

“Additional Parity Debt” means Indebtedness of the Borrower that either (a) is
incurred in accordance with Section 7B.1 or otherwise with the consent of the
requisite Percentage Interest of the Required Banks or (b) constitutes
“Additional Parity Debt” as defined in the Note Purchase Agreements and the
Intercreditor Agreement.

“Adjusted Consolidated EBITDA” shall mean, as of any date of determination for
any applicable period, Consolidated EBITDA calculated:

(x) with respect to the consolidated group comprised of the General Partner, the
Master Partnership and the Borrower and its Subsidiaries (rather than with
respect to the consolidated group comprised of the Borrower and its
Subsidiaries), and

(y) as if the terms “Consolidated Non-Cash Charges”, “Consolidated Net Income”,
“Consolidated Interest Expense”, “Consolidated Income Tax Expense”, “Asset
Sale”, and “Asset Acquisition”, were calculated with respect to the consolidated
group

 

1



--------------------------------------------------------------------------------

comprised of the General Partner, the Master Partnership the Borrower and their
respective Subsidiaries (rather than with respect to the consolidated group
comprised of the Borrower and its Subsidiaries).

“Adjusted Consolidated Funded Indebtedness” shall mean Consolidated Funded
Indebtedness calculated with respect to the consolidated group comprised of the
General Partner, the Master Partnership, and the Borrower and their Subsidiaries
(rather than with respect to the consolidated group comprised of the Borrower
and its Subsidiaries).

“Administrative Agent” means BOk in its capacity as administrative agent for the
Banks hereunder, as well as its successors and assigns in such capacity pursuant
to Section 10.7.

“Affected Bank” is defined in Section 11.3.

“Affiliate” means, with respect to any Person any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person, except a Subsidiary of such Person. A Person shall be
deemed to control a corporation if such Person (i) possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise or (ii) owns at least 5% of the Voting
Stock of a corporation. As applied to the Borrower, “Affiliate” includes the
General Partner and the Master Partnership.

“Agreement” means this Agreement as from time to time amended, modified and in
effect.

“Aggregate Available Cash” shall mean, with respect to any fiscal quarter of the
Borrower and of La Grange the aggregate amount of Available Cash of both the
Borrower and its Subsidiaries and of La Grange and its Subsidiaries (which for
purposes of this Agreement insofar as La Grange is concerned, shall be
calculated using the definition of “Available Cash” set forth in this Agreement,
except that (i) all references therein to the “Borrower” shall be deemed for
purposes of this calculation only references to La Grange and (ii) the last
sentence of such definition for purposes of this calculation only shall be
modified to refer to reserves established by La Grange with respect to
indebtedness on the same bases as set forth in such definition).

“Aggregate Partner Obligations” shall mean, with respect to any fiscal quarter
of the General Partner and the Master Partnership, the aggregate amount of
payment obligations of each of the General Partner and the Master Partnership,
including, without limitation, the Minimum Quarterly Distribution (as defined in
the Agreement of Limited Partnership of the Master Partnership) on all Units
thereof with respect to such fiscal quarter.

“Allocable Proceeds” means, with respect to Excess Sale Proceeds or Excess
Taking Proceeds, as the case may be, to be applied on any date pursuant to
Sections 4.2.3(i) and 4.2.3(ii), the principal amount thereof available to
prepay the Notes determined by allocating such Excess Sale Proceeds or Excess
Taking Proceeds, as the case may be, pro rata among the holders of all Revolving
Notes, the Private Placement Notes and other Parity Debt (other than
Indebtedness permitted by Section 7B.2(ii)), if any, according to the aggregate
principal amounts

 

2



--------------------------------------------------------------------------------

of the Revolving Notes, the Private Placement Notes and such other Parity Debt
outstanding on the date the applicable prepayment is to be made in accordance
with Sections 4.2.3(i) and 4.2.3(ii).

“Applicable Commitment Fee Percentage” means, with respect to any Margin Period,
the applicable percentage set forth below:

(i) if the Leverage Ratio on the Financial Statement Delivery Date beginning
such Margin Period was less than or equal to 3.00 to 1.0, 0.30%;

(ii) if the Leverage Ratio on the Financial Statement Delivery Date beginning
such Margin Period was greater than 3.00 to 1.0 but less than or equal to 4.00
to 1.0, 0.375%; and

(iii) if the Leverage Ratio on the Financial Statement Delivery Date beginning
such Margin Period was greater than 4.00 to 1.0, 0.50%.

Notwithstanding the foregoing, if any of the financial statements required
pursuant to Section 7A.1(i) of this Agreement are not delivered within the time
periods specified in Section 7A.1(i), the Applicable Commitment Fee Percentage
shall be 0.50% until the date such financial statements are delivered.

“Applicable Margin” means with respect to any Eurodollar Loan or with respect to
any Base Rate Loan or with respect to any Swingline Loan, the rate of interest
per annum determined as set forth below:

(i) if the Leverage Ratio on the Financial Statement Delivery Date commencing
such Margin Period was less than or equal to 3.00 to 1.0, the Applicable Margin
will be 1.125% for Eurodollar Loans, zero for Base Rate Loans and minus 1.25%
for Swingline Loans;

(ii) if the Leverage Ratio on the Financial Statement Delivery Date commencing
such Margin Period was greater than 3.00 to 1.0 but less than or equal to 3.50
to 1.0, the Applicable Margin will be 1.25% for Eurodollar Loans, zero for Base
Rate Loans and minus 1.00% for Swingline Loans;

(iii) if the Leverage Ratio on the Financial Statement Delivery Date commencing
such Margin Period was greater than 3.50 to 1.0 but less than or equal to 4.00
to 1.0, the Applicable Margin will be 1.50% for Eurodollar Loans, zero for Base
Rate Loans and minus 0.75% for Swingline Loans;

(iv) if the Leverage Ratio on the Financial Statement Delivery Date commencing
such Margin Period was greater than 4.00 to 1.0 but less than or equal to 4.25
to 1.0, the Applicable Margin will be 1.75% for Eurodollar Loans, 0.25% for Base
Rate Loans and zero for Swingline Loans; and

 

3



--------------------------------------------------------------------------------

(v) if the Leverage Ratio on the Financial Statement Delivery Date commencing
such Margin Period was greater than 4.25 to 1.0, the Applicable Margin will be
2.00% for Eurodollar Loans, 0.50% for Base Rate Loans and zero for Swingline
Loans.

Notwithstanding the foregoing, if any of the financial statements required
pursuant to Section 7A.1(i) of this Agreement are not delivered within the time
periods specified in Section 7A.1(i) thereof, the Applicable Margin shall be the
Applicable Margin set forth in clause (v) above until the date such financial
statements are delivered.

“Applicable Rate” means, at any date:

(i) (a) with respect to each Eurodollar Loan, the sum of the Applicable Margin
in effect on such date plus the Eurodollar Rate relating to such Eurodollar
Loan; (b) with respect to each Base Rate Loan, the sum of the Applicable Margin
in effect on such date plus the Base Rate relating to such Base Rate Loan; and
(c) with respect to each Swingline Loan, the sum of the Applicable Margin in
effect on such date minus the Base Rate relating to such Swingline Loan;

(ii) provided that the Applicable Rate shall be increased by an additional two
percentage points (2%) effective on the day the Administrative Agent notifies
the Borrower that the interest rates hereunder are increasing as a result of the
occurrence and continuance of such Event of Default until such time as (A) such
Event of Default is no longer continuing or (B) such Event of Default is deemed
no longer to exist, in each case pursuant to Article IX hereof.

“Asset Acquisition” means (i) an Investment by the Borrower or any Subsidiary of
the Borrower in any other Person pursuant to which such Person shall become a
Subsidiary of the Borrower or shall be merged with or into the Borrower or any
Subsidiary of the Borrower, (ii) the acquisition by the Borrower or any
Subsidiary of the Borrower of the assets of any Person which constitute all or
substantially all of the assets of such Person or (iii) the acquisition by the
Borrower or any Subsidiary of the Borrower of any division or line of business
of any Person (other than a Subsidiary of the Borrower).

“Asset Sale” is defined in Section 7B.7(iii).

“Assignment and Acceptance” is defined in Section 11.1.1.

“Attributable Debt” means, with respect to any Sale and Lease-Back Transaction
not involving a Capitalized Lease Obligation, as of any date of determination,
the total obligation (discounted to present value at the rate of interest
implicit in the lease included in such transaction) of the lessee for rental
payments (other than accounts required to be paid on account of property taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights)
during the remaining portion of the term (including extensions which are at the
sole option of the lessor) of the lease included in such transaction (in the
case of any lease which is terminable by the lessee upon the

 

4



--------------------------------------------------------------------------------

payment of a penalty, such rental obligation shall also include the amount of
such penalty, but no rent shall be considered as required to be paid under such
lease subsequent to the first date upon which it may be so terminated).

“Available Cash” means, with respect to any fiscal quarter of the Borrower,
(i) the sum of (a) all cash and cash equivalents thereof and its Subsidiaries on
hand at the end of such quarter and (b) all additional cash and cash equivalents
thereof and its Subsidiaries on hand on the date of determination of Available
Cash with respect to such quarter resulting from Revolving Loans made subsequent
to the end of such quarter, less (ii) the amount of any cash reserves that is
necessary or appropriate in the reasonable discretion of the General Partner
thereof to (a) provide for the proper conduct of the business thereof and its
Subsidiaries (including reserves for future capital expenditures) subsequent to
such quarter, (b) comply with applicable law or any loan agreement, security
agreement, mortgage, debt instrument or other agreement or obligation to which
the Borrower or any Subsidiary thereof is a party or by which it is bound or its
assets are subject (including the Loan Documents) and (c) provide funds for
distributions to partners of the Master Partnership and the General Partner
thereof in respect of any one or more of the next four quarters; provided that
the General Partner thereof need not establish cash reserves pursuant to clause
(c) if the effect of such reserves would be that the Master Partnership is
unable to distribute the Minimum Quarterly Distribution (as defined in the
Agreement of Limited Partnership of the Master Partnership) on all Common Units
with respect to such quarter; and provided, further, that disbursements made by
the Borrower, or a Subsidiary of the Borrower, or cash reserves established,
increased or reduced after the end of such quarter but on or before the date of
determination of Available Cash with respect to such quarter shall be deemed to
have been made, established, increased or reduced for purposes of determining
Available Cash, within such quarter if the General Partner thereof so
determines. In addition, without limiting the foregoing, Available Cash for any
fiscal quarter shall reflect reserves equal to (A) 50% of the interest projected
to be paid on the Private Placement Notes in the next succeeding fiscal quarter
plus (B) beginning with a date three fiscal quarters before a scheduled
principal payment date on the Private Placement Notes, 25% of the aggregate
principal amount thereof due on any such payment date in the third succeeding
fiscal quarter, 50% of the aggregate principal amount due on any such payment
date in the second succeeding fiscal quarter and 75% of the aggregate principal
amount due on any quarterly payment date in the next succeeding fiscal quarter,
plus (C) the Unused Proceeds Reserve as of the date of determination, provided
that the foregoing reserves for amounts to be paid on the Private Placement
Notes shall be reduced by the aggregate amount of advances available to the
Borrower, from responsible financial institutions under binding irrevocable
(x) credit or financing commitments (which are subject to no conditions which
the Borrower is unable to meet) including this Agreement, and (y) letters of
credit (which are subject to no conditions which the Borrower is unable to
meet), in each case, to be used to refinance such amounts, to the extent such
amounts could be borrowed and remain outstanding under Sections 7B.1 and 7B.2 of
this Agreement.

“Bank” means each of the Persons listed as Banks on the signature page hereto,
including each of BOk, JPMorgan, Fifth Third and US Bank in its capacity as a
Bank, and their respective successors and permitted assigns and such other
Persons who may from time to time own a Percentage Interest in the Credit
Obligations. The term “Bank” shall not include any Credit Participant but shall
include, unless the context otherwise expressly requires, the Letter of Credit
Issuer and the Swingline Lender.

 

5



--------------------------------------------------------------------------------

“Bank Legal Requirement” means any present or future requirement imposed upon
any of the Banks or the Borrower and its Subsidiaries after the effective date
of this Agreement by any law, statute, rule, regulation, directive, order,
decree, guideline (or any interpretation thereof by courts or of administrative
bodies) of the United States of America, or any jurisdiction in which any
Eurodollar Office is located or any state or political subdivision of any of the
foregoing, or by any board, governmental or administrative agency, central bank
or monetary authority of the United States of America, any jurisdiction in which
any Eurodollar Office is located, or any political subdivision of any of the
foregoing. Any such requirement imposed on any of the Banks not having the force
of law shall be deemed to be a Bank Legal Requirement if such Bank reasonably
believes that compliance therewith is in the best interest of such Bank.

“Banking Day” means any day other than Saturday, Sunday or a day on which banks
in Tulsa, Oklahoma are authorized or required by law or other governmental
action to close and, if such term is used with reference to a Eurodollar Pricing
Option, any day on which dealings are effected in the Eurodollars in question by
first-class banks in the inter-bank Eurodollar markets in the city of the
Eurodollar Office.

“Banking Service Obligations” means any and all obligations and liabilities of
the Borrower, whether absolute or contingent, and howsoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services.

“Banking Services” means each and any of the following banking or treasury
services provided to the Borrower by any Bank or an Affiliate of a Bank:
(i) commercial credit cards; (ii) stored value cards; and (iii) treasury
management services (including without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services.

“Bankruptcy Law” is defined in clause (viii) of Section 9.1.

“Base Rate” means, on any date, the greater of (i) the annual rate of interest
announced by Bank of Oklahoma Financial Corporation (“BOKF”) in its sole
discretion as the BOKF National Prime Rate, on a daily basis as published by
BOKF (the “Index”), which shall be the rate used by BOKF as a base or standard
for pricing purposes, and which shall not necessarily be its “best” or lowest
rate, or (ii) the sum of 1/2% plus the Federal Funds Rate. The Borrower
acknowledges and understands that the Banks may make loans based on other rates
or indices as well. Should the Index become unavailable during the term of the
Loans evidenced by the Notes and/or governed hereby or should BOKF otherwise
cease to publish or announce a prime or base rate, or should it be merged,
consolidated, liquidated or dissolved in such a manner that it loses its
separate corporate or banking identity, then the Index shall be a substitute
index selected and designated by the Required Banks and concerning which the
Borrower is notified by the Administrative Agent. Any change in the Base Rate
shall be effective as of the date of the change but the Base Rate shall not
change more often than once each day. Under no circumstances will the interest
rate on the Notes be more than the maximum per annum interest rate allowed by
applicable law.

 

6



--------------------------------------------------------------------------------

“Base Rate Loan” means each portion of the Loan bearing interest determined by
reference to the Base Rate.

“BOk” has the meaning specified in the introduction to this Agreement.

“Business” shall mean each of (i) the business of wholesale and retail sales,
storage, transportation and distribution of propane gas, providing repair,
installation and maintenance services for propane heating systems; the sale and
distribution of propane-related supplies and equipment (including appliances);
the generation, transportation, sale, distribution and marketing relating
thereto of propane-powered fuel cells, or the power generated therefrom and
equipment related thereto, and the marketing of natural gas to any then current
propane user in such areas where the Borrower operates from time to time,
(ii) the business of purchasing, gathering, treating, processing, marketing,
sales, storage, transportation, fractionation and distribution of natural gas
and natural gas liquids and other related energy services, and (iii) the
disposal of commercially generated grease and grease by-products and maintenance
of related equipment.

“Capital Stock” means, with respect to any Person, any and all shares, units
representing interests, participations, rights in or other equivalents (however
designated) of such Person’s capital stock, including, with respect to
partnerships, partnership interests (whether general or limited) and any other
interest or participation that confers upon a Person the right to receive a
share of the profits and losses of, or distributions of assets of, such
partnership, and any rights (other than debt securities convertible into capital
stock), warrants or options exchangeable for or convertible into such capital
stock.

“Capitalized Lease Obligation” means any rental obligation which under GAAP
would be required to be capitalized on the books of the Borrower or any of its
Subsidiaries, taken at the amount thereof accounted for as indebtedness (net of
interest expense) in accordance with such principles.

“Cash Equivalents” is defined in Section 7B.5(iii).

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601 et seq., as the same may be amended from
time to time.

“Certificates and Stock Powers” is defined as certificates representing shares
of Capital Stock included in the Collateral and proper stock powers with respect
thereto duly endorsed in blank.

“Change of Control” means the acquisition by any Person or group of related
persons (as such terms are defined in the Exchange Act) (other than the Current
Management or group of related persons (as so defined) including the Current
Management) of beneficial ownership of more than 50% of the Units.

 

7



--------------------------------------------------------------------------------

“Closing Date” means the effective date of this Agreement and each other date on
which any extension of credit is made pursuant to Sections 2.1, 2.2 or 2.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” is defined in the Security Agreement, provided, however, that
Collateral shall not include for any purpose under this Agreement or any other
Loan Document any property subject to a Lien incurred pursuant to clause (i),
(vii) or (viii) of Section 7B.3 or any renewals of any such Lien pursuant to
clause (xiv) of Section 7B.3 unless the Indebtedness secured by such Lien shall
have been paid or discharged.

“Collateral Agent” shall mean Wilmington Trust Company, a Delaware trust
company, in its capacity as collateral agent under the Intercreditor and Agency
Agreement and its successors and assigns in such capacity under Section 11
thereof.

“Commission” means the United States Securities and Exchange Commission.

“Commitments” means, with respect to any Bank, such Bank’s obligations to extend
the credit facilities contemplated by Section 2. The original Commitments are
set forth in Section 10.1 and the current Commitments are recorded from time to
time in the Register.

“Common Units” shall mean common units representing a limited partnership
interest in the Master Partnership and the Borrower on a combined basis.

“Consolidated Debt Service” means, as of any date of determination, the total
amount payable by the Borrower and its Subsidiaries on a consolidated basis
during the four consecutive calendar quarters next succeeding the date of
determination, in respect of scheduled principal and interest payments with
respect to Indebtedness of the Borrower and its Subsidiaries outstanding on such
date of determination, after giving effect to any Indebtedness proposed on such
date to be incurred and to the substantially concurrent repayment of any other
Indebtedness (a) including actual payments under Capitalized Lease Obligations,
(b) assuming, in the case of Indebtedness (other than Indebtedness referred to
in clause (c) below) bearing interest at fluctuating interest rates which cannot
be determined in advance, that the rate actually in effect on such date will
remain in effect throughout such period, (c) including only actual interest (but
not principal) payments associated with the Indebtedness incurred pursuant to
Section 7B.2(ii) during the most recent four consecutive calendar quarters and
(d) treating the principal amount of all Indebtedness outstanding as of such
date of determination under a revolving credit or similar agreement (other than
the Indebtedness incurred pursuant to Section 7B.2(ii)) as maturing and becoming
due and payable on the scheduled maturity date or dates thereof (including the
maturity of any payment required by any commitment reduction or similar
amortization provision), without regard to any provision permitting such
maturity date to be extended (except for such extensions as may be made in the
sole discretion of the borrower thereunder and without any conditions that
remain to be fulfilled by the borrower or waived by the lender thereunder). See
Section 1.2.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, as of any date of determination for any applicable
period, (1) the sum of, without duplication, the amounts for such period, taken
as a single accounting period, of (a) Consolidated Net Income and (b) to the
extent deducted in the determination of Consolidated Net Income, after excluding
amounts attributable to minority interests in Subsidiaries and without
duplication, (i) Consolidated Non-Cash Charges, (ii) Consolidated Interest
Expense and (iii) Consolidated Income Tax Expense less (2) any non-cash items
increasing Consolidated Net Income for such period to the extent that such items
constitute reversals of a Consolidated Non-Cash Charge for a previous period and
which were included in the computation of Consolidated EBITDA for such previous
period pursuant to the provisions of the preceding clause (1). Consolidated
EBITDA shall be calculated after giving effect, on a pro forma basis and in
accordance with GAAP, to, without duplication, any Asset Sales or Asset
Acquisitions (including without limitation any Asset Acquisition giving rise to
the need to make such calculation as a result of the Borrower or one of its
Subsidiaries incurring, assuming or otherwise being liable for Acquired Debt)
occurring during the period commencing on the first day of such period to and
including the date of the transaction (the “Reference Period”), as if such Asset
Sale or Asset Acquisition occurred on the first day of the Reference Period;
provided, however, that Consolidated EBITDA generated by an acquired business or
asset shall be determined by the actual gross profit (revenues minus cost of
goods sold) of such acquired business or asset during the immediately preceding
four full fiscal quarters in the Reference Period minus the pro forma expenses
that would have been incurred by the Borrower and its Subsidiaries in the
operation of such acquired business or asset during such period computed on the
basis of personnel expenses for employees retained or to be retained by the
Borrower and its Subsidiaries in the operation of such acquired business or
asset and non-personnel costs and expenses incurred by the Borrower and its
Subsidiaries in the operation of the Borrower’s business at similarly situated
facilities of the Borrower or any of its Subsidiaries (as determined in good
faith by the General Partner based upon reasonable assumptions). As used herein,
but only for purposes of Sections 7B.1(i) and (ii), Consolidated EBITDA shall be
determined (a) on the basis of 100% of that amount for the period of the four
most recent fiscal quarters ending on or prior to the date of determination, or
(b) 50% of that amount for the period of the eight most recent fiscal quarters
ending on or prior to the date of determination, whichever is higher.

“Consolidated Funded Indebtedness” means, as of any date of determination, the
aggregate amount of Indebtedness of the Borrower and its Subsidiaries
outstanding on that date and maturing in more than 12 months, including the
Private Placement Notes and borrowings under this Agreement (including current
maturities of any such Indebtedness). Notwithstanding anything to the contrary
contained herein, Consolidated Funded Indebtedness shall not include borrowings
under the Revolving Facility to the extent permitted under the Note Purchase
Agreements.

“Consolidated Income Tax Expense” means, with respect to the Borrower and its
Subsidiaries, for any period, the provision for federal, state, local and
foreign income taxes of the Borrower and its Subsidiaries for such period as
determined on a consolidated basis in accordance with GAAP. See Section 1.2.

“Consolidated Interest Expense” means as of any date of determination for any
applicable period, without duplication, the sum of (i) the interest expense of
the Borrower and its

 

9



--------------------------------------------------------------------------------

Subsidiaries for such period as determined on a consolidated basis in accordance
with GAAP, including without limitation (a) any amortization of debt discount,
(b) the net cost under Interest Rate Agreements, (c) the interest portion of any
deferred payment obligation, (d) all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and (e) all accrued interest and (ii) the interest component of Capitalized
Lease Obligations paid, accrued or scheduled to be paid or accrued by the
Borrower and its Subsidiaries during such period as determined on a consolidated
basis in accordance with GAAP. In computing Consolidated Interest Expense for
purposes of clause (ii) of Section 7B.1, the applicable period for the
determination thereof shall be the four most recent fiscal quarters ending on or
prior to the date of determination. See Section 1.2.

“Consolidated Net Income” means the net income of the Borrower and its
Subsidiaries, as determined on a consolidated basis in accordance with GAAP and
after provision for minority interests and as adjusted to exclude (i) net
after-tax extraordinary gains or losses, (ii) net after-tax gains or losses
attributable to Asset Sales, (iii) the net income or loss of any Person which is
not a Subsidiary of the Borrower and which is accounted for by the equity method
of accounting, provided that Consolidated Net Income shall include the amount of
cash dividends or distributions actually paid to the Borrower or any Subsidiary
of the Borrower, (iv) the net income or loss prior to the date of acquisition of
any Person combined with the Borrower or any Subsidiary of the Borrower in a
pooling of interest, (v) the net income of any Subsidiary of the Borrower to the
extent that dividends or distributions of such net income are not at the date of
determination permitted by the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or other regulation and
(vi) the cumulative effect of any changes in accounting principles. See
Section 1.2.

“Consolidated Net Worth” means, with respect to any Person, at any date of
determination, the total partners’ capital (in the case of a partnership) or
stockholders’ equity (in the case of a corporation) of such Person at such date,
as would be shown on a consolidated balance sheet of such Person and its
Subsidiaries, if any, prepared in accordance with GAAP. See Section 1.2.

“Consolidated Non-Cash Charges” means with respect to the Borrower and its
Subsidiaries, for any period, the aggregate depreciation and amortization, in
each case reducing Consolidated Net Income of the Borrower and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP. See
Section 1.2.

“Consolidated Pro Forma Maximum Debt Service” means, as of any date of
determination, the maximum amount payable by the Borrower and its Subsidiaries
on a consolidated basis during all periods of four consecutive calendar
quarters, commencing with the calendar quarter in which such date of
determination occurs and ending August 31, 2011, in respect of scheduled
principal and interest payments with respect to all Indebtedness of the Borrower
and its Subsidiaries outstanding on such date of determination, after giving
effect to any Indebtedness proposed on such date to be incurred and to the
substantially concurrent repayment of any other Indebtedness (a) including all
payments under Capitalized Lease Obligations, (b) assuming, in the case of
Indebtedness (other than Indebtedness referred to in clause (c) below) bearing
interest at fluctuating interest rates which cannot be determined in

 

10



--------------------------------------------------------------------------------

advance, that the rate actually in effect on such date will remain in effect
throughout such period, (c) including only actual interest (but not principal)
payments associated with the Indebtedness incurred pursuant to Section 7B.2
during the most recent four consecutive calendar quarters and (d) treating the
principal amount of all Indebtedness outstanding as of such date of
determination under a revolving credit or similar agreement (other than the
Indebtedness incurred pursuant to Section 7B.2 as maturing and becoming due and
payable on the scheduled maturity date or dates thereof (including the maturity
of any payment required by any commitment reduction or similar amortization
provision), without regard to any provision permitting such maturity date to be
extended (except for such extensions as may be made in the sole discretion of
the borrower thereunder and without any conditions that remain to be fulfilled
by the borrower or waived by the lender thereunder). See Section 1.2.

“Consolidated Tangible Net Worth” means, with respect to any Person, at any date
of determination, the then Consolidated Net Worth of Person minus the net book
value of all assets of such Person and its Subsidiaries, if any, (after
deducting any reserves applicable thereto), which would be shown as intangible
assets on a consolidated balance sheet of such Person and its Subsidiaries, if
any, as of such time prepared in accordance with GAAP. See Section 1.2.

“Control Event” means:

(i) the execution of any written agreement to which the Borrower or any
Affiliate of the Borrower is a party which could reasonably be expected to
result in a Change of Control.

(ii) the commencement (as such term is used in Rule 14d-2(a) under the Exchange
Act as in effect on the date of the Closing) of a tender offer by any person (as
such term is used in Section 13(d) and Section 14(d)(2) of the Exchange Act as
in effect on the date of the Closing) or related person constituting a group (as
such term issued in Rule 13d-5 under the Exchange Act as in effect on the date
of the Closing) for units which would result in such person or group owning,
directly or indirectly, more than 50% of the outstanding Units.

“Credit Obligations” means all present and future liabilities, obligations and
Indebtedness of the Borrower or any of its Subsidiaries owing to the
Administrative Agent, the Co-Agent or any Bank under or in connection with this
Agreement or any other Loan Document, including obligations in respect of
principal, interest, reimbursement obligations under Letters of Credit and
Interest Rate Agreements provided by a Bank (or an Affiliate of a Bank),
commitment fees, Letter of Credit fees, amounts provided for in Sections 3.2.4,
3.5, 3.6, 3.7, 3.8 and 3.10 and any other fees, charges, indemnities and
expenses from time to time owing hereunder or under any other Loan Documents
(whether accruing before or after the commencement of proceedings under any
Bankruptcy Law).

“Credit Participant” is defined in Section 11.2.

“Current Management” shall mean not less than two of the following: R.C. Mills,
Bradley K. Atkinson, H. Michael Krimbill, Ray C. Davis, or Kelcy L. Warren,
together with the heirs of, and trusts for the benefit of family members
controlled by, any such executive manager described in (a) or (b) hereof.

 

11



--------------------------------------------------------------------------------

“Departing Banks” shall mean Arvest, IBC and MidFirst.

“Environmental Laws” means all applicable federal, state, local and foreign
laws, rules or regulations as amended from time to time, relating to emissions,
discharges, releases, threatened releases, removal, remediation or abatement of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes into or in the environment (including without limitation air, surface
water, ground water or land), or otherwise used in connection with the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, toxic or hazardous substances
or wastes, as defined under such applicable laws.

“Equity Interest” means, with respect to any Person, any capital stock issued by
such Person, regardless of class or designation, or any limited or general
partnership interest in such Person, regardless of designation, and all
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or claims of any character with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan; (ii) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (iv) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (v) the incurrence of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (vi) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(vii) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; and (viii) the occurrence of a
“prohibited transaction” with respect to which the Borrower or any of its
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) and with respect to which the Borrower or such Subsidiary would be
liable for the payment of an excise tax.

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.

 

12



--------------------------------------------------------------------------------

“ETP Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of June 29, 2006, by and among ETP, Wachovia Bank, National
Association, as Administrative Agent, LC Issuer and Swingline Lender, Bank of
America, N.A., and Citibank, N.A., as Co-Syndication Agents, BNP Paribas and the
Royal Bank of Scotland plc, as Co-Documentation Agents, Deutche Bank Securities
Inc., Credit Suisse, Cayman Islands branch, UBS Securities LLC, JPMorgan Chase
Bank and Suntrust Bank, as Senior Managing Agents, and the other financial
institutions party thereto as lenders, as such agreement may be amended,
restated, supplemented, replaced or otherwise, modified from time to time.

“ETP Partnership Agreement” means the Agreement of Limited Partnership of ETP as
in effect on the Closing Date of the ETP Credit Agreement or thereafter executed
by the signatory parties thereto, and as the same may from time to time be
amended, supplemented or otherwise modified in accordance with the terms
thereof.

“ETPGP” means Energy Transfer Partners GP, L.P., a Delaware limited partnership,
and successor to U.S. Propane, L.P., a Delaware limited partnership.

“ETPLLC” shall mean Energy Transfer Partners, L.L.C., a Delaware limited
liability company and successor to U.S. Propane, L.L.C., the general partner of
ETPGP.

“Eurodollars” means, with respect to any Bank, deposits of United States Funds
in a non-United States office or an international banking facility of such Bank.

“Eurodollar Basic Rate” means, for any Eurodollar Interest Period, the rate of
interest at which Eurodollar deposits in an amount comparable to the Percentage
Interest of BOk in the portion of a Loan as to which a Eurodollar Pricing Option
has been elected and which have a term corresponding to such Eurodollar Interest
Period are offered to the Administrative Agent by first class banks in the
inter-bank Eurodollar market for delivery in immediately available funds at a
Eurodollar Office on the first day of such Eurodollar Interest Period as
determined by the Administrative Agent at approximately 10:00 a.m. (Tulsa,
Oklahoma time) two Banking Days prior to the date upon which such Eurodollar
Interest Period is to commence (which determination by the Administrative Agent
shall, in the absence of manifest error, be conclusive) and as furnished
promptly thereafter by the Administrative Agent.

“Eurodollar Interest Period” means any period, selected as provided in
Section 3.2.1, of one, two, three or six months, commencing on any Banking Day
and ending on the corresponding date in the subsequent calendar month so
indicated (or, if such subsequent calendar month has no corresponding date, on
the last day of such subsequent calendar month); provided, however, that subject
to Section 3.2.3, if any Eurodollar Interest Period so selected would otherwise
begin or end on a date which is not a Banking Day, such Eurodollar Interest
Period shall instead begin or end, as the case may be, on the immediately
preceding or succeeding Banking Day as determined by the Administrative Agent in
accordance with the then current banking practice in the inter-bank Eurodollar
market with respect to Eurodollar deposits at the applicable Eurodollar Office,
which determination by the Administrative Agent shall, in the absence of
manifest error, be conclusive.

 

13



--------------------------------------------------------------------------------

“Eurodollar Loan” means each portion of the Loan bearing interest determined by
reference to the Eurodollar Rate.

“Eurodollar Office” means such non-United States office or international banking
facility of any Bank as the Administrative Agent may from time to time select.

“Eurodollar Pricing Options” means the options granted pursuant to Section 3.2.1
to have the interest on any portion of a Loan computed on the basis of a
Eurodollar Rate.

“Eurodollar Rate” for any Eurodollar Interest Period means the rate, rounded
upward to the nearest 1/100%, obtained by dividing (a) the Eurodollar Basic Rate
for such Eurodollar Interest Period by (b) an amount equal to 1 minus the
Eurodollar Reserve Rate; provided, however, that if at any time during such
Eurodollar Interest Period the Eurodollar Reserve Rate applicable to any
outstanding Eurodollar Pricing Option changes, the Eurodollar Rate for such
Eurodollar Interest Period shall automatically be adjusted to reflect such
change, effective as of the date of such change.

“Eurodollar Reserve Rate” means the stated maximum rate (expressed as a decimal)
of all reserves (including any basic, supplemental, marginal or emergency
reserve or any reserve asset), if any, as from time to time in effect, required
by any Bank Legal Requirement to be maintained by any Bank against
(a) “Eurocurrency liabilities” as specified in Regulation D of the Board of
Governors of the Federal Reserve System applicable to Eurodollar Pricing
Options, (b) any other category of liabilities that includes Eurodollar deposits
by reference to which the interest rate on portions of a Loan subject to
Eurodollar Pricing Options is determined, (c) the principal amount of or
interest on any portion of the Loan subject to a Eurodollar Pricing Option or
(d) any other category of extensions of credit, or other assets, that includes
loan subject to a Eurodollar Pricing Option by a non-United States office of any
of the Banks to United States residents, in each case without the benefits of
credits for prorations, exceptions or offsets that may be available to a Lender.

“Event of Default” means any of the events specified in Section 9.1, provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act, and “Default” shall mean any of such events, whether or
not any such requirement has been satisfied.

“Excess Proceeds” is defined in Section 4.2.1(iv).

“Excess Sale Proceeds” is defined in Section 7B.7(iii)(c)(ii).

“Excess Taking Proceeds” is defined in Section 4.2.1(ii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Credit Agreement” means the Credit Agreement dated as of June 25,
1996, as amended by the First Amendment to Credit Agreement dated as of July 25,
1996, the Second Amendment to Credit Agreement dated as of February 28, 1997,
the Third Amendment to Credit

 

14



--------------------------------------------------------------------------------

Agreement dated as of September 30, 1997, the Fourth Amendment to Credit
Agreement dated as of November 18, 1997, and the Fifth Amendment to Credit
Agreement dated as of November 13, 1998, as replaced and restated by the First
Amended and Restated Credit Agreement dated as of May 31, 1999, between and
among Borrower, BOk, Firstar Bank, N.A. (“Firstar”), and Local, and BOk, as
Administrative Agent, and Firstar, as Co-Agent, as amended by the First
Amendment to First Amended and Restated Credit Agreement dated as of October 15,
1999, between and among Borrower, BOk, Firstar and Local, and BOk, as
Administrative Agent and Firstar, as Co-Agent, as amended by the Second
Amendment to First Amended and Restated Credit Agreement dated as of May 31,
2000, between and among Borrower, BOk, Firstar and Local, and BOk, as
Administrative Agent, and Firstar, as Co-Agent, as amended by the Third
Amendment to First Amended and Restated Credit Agreement dated as of August 10,
2000, between and among Borrower, BOk, Firstar, Local and Harris, as lenders,
and BOk, as Administrative Agent and Firstar, as Co-Agent, as further amended by
the Fourth Amendment to First Amended and Restated Credit Agreement dated as of
December 28, 2000, between and among Borrower, BOk, Firstar, Local and Harris
Trust and Savings Bank (“Harris”), as lenders, the Administrative Agent and the
Co-Agent, as further amended by the Fifth Amendment to the First Amended and
Restated Credit Agreement dated as of July 16, 2001, between and among Borrower,
BOk, Firstar, Local and Harris, as lenders, and BOk, as Administrative Agent,
and Firstar, as Co-Agent, as further amended by the Sixth Amendment to the First
Amended and Restated Credit Agreement dated as of October 1, 2003, between and
among Borrower, BOk, U.S. Bank, successor to Firstar, Local and Harris, as
lenders, and BOk, as Administrative Agent, and US Bank, as Co-Agent, as further
amended by the Second Amended and Restated Credit Agreement dated as of
December 31, 2003, between and among Borrower, BOk, U. S. Bank National
Association, Local and Harris, as lenders, and BOk, as Administrative Agent, and
U. S. Bank, as Co-Agent; and further amended by the Third Amended and Restated
Credit Agreement dated as of March 31, 2004, between and among Borrower, BOk, U.
S. Bank, National Association, Arvest, IBC (formerly Local) and MidFirst, as
lenders, and BOk, as Administrative Agent, and JPMorgan as Syndication Agent, as
amended by the First Amendment thereto dated as of November 1, 2004, and by the
Second Amendment thereto dated as of September 1, 2005.

“Federal Funds Rate” means, for any day, the rate equal to the weighted average
(rounded upward to the nearest 1/8%) of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, (i) as such weighted average is published for such day (or, if
such day is not a Banking Day, for the immediately preceding Banking Day) by the
Federal Reserve Bank of New York or (ii) if such rate is not so published for
such Banking Day, as determined by the Administrative Agent using any reasonable
means of determination. Each determination by the Administrative Agent of the
Federal Funds Rate shall, in the absence of manifest error, be conclusive.

“Fifth Third” shall mean Fifth Third Bank.

“Final Maturity Date” means June 30, 2011.

“Financial Statement Delivery Date” means each date on which financial
statements are to be delivered pursuant to Section 7A.1(i) and (ii),
respectively.

 

15



--------------------------------------------------------------------------------

“Financing Statements” shall have the meaning specified in Section 6.1(vi).

“Funding Liability” means (a) any Eurodollar deposit which was used (or deemed
by Section 3.2.6 to have been used) to fund any portion of a Loan subject to a
Eurodollar Pricing Option, and (b) any portion of a Loan subject to a Eurodollar
Pricing Option funded (or deemed by Section 3.2.6 to have been funded) with the
proceeds of any such Eurodollar deposit.

“GAAP” is defined in Section 1.2.

“General Partner” means ETPGP, in its capacity as the general partner of the
Borrower.

“Governmental Authority” means any governmental agency, authority,
instrumentality or regulatory body, other than a court or other tribunal, in
each case whether federal, state, local or foreign.

“Guaranty” means, with respect to any Person, any direct or indirect liability,
contingent or otherwise, of such Person with respect to any Indebtedness of
another, including, without limitation, any such obligation directly or
indirectly guaranteed, endorsed (otherwise than for collection or deposit in the
ordinary course of business) or discounted or sold with recourse by such Person,
or in respect of each such Person is otherwise directly or indirectly liable,
including, without limitation, any such obligation in effect guaranteed by such
Person through any agreement (contingent or otherwise) to purchase, repurchase
or otherwise acquire such obligation or any security therefor, or to provide
funds for the payment or discharge of such obligation (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain the solvency or any balance sheet or other financial condition of the
obligor of such obligation, or to make payment for any products, materials or
supplies or for any transportation or services regardless of the non-delivery or
non-furnishing thereof, in any such case if the purpose or intent of such
agreement is to provide assurance that such obligation will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such obligation will be protected against loss in respect
thereof. The amount of any Guaranty shall be equal to the outstanding principal
amount of the obligation guaranteed or such lesser amount to which the maximum
exposure of the guarantor shall have been specifically limited.

“Hazardous Substance” means any substance so designated pursuant to CERCLA,
asbestos, petroleum, urea formaldehyde insulation and petroleum by-products
(other than propane).

“Heritage ETC” shall mean Heritage ETC, L.P., a Delaware limited partnership,
the 99.999% limited partner of the Borrower.

“Indebtedness” shall mean, with respect to any Person, without duplication,

(a) any indebtedness for borrowed money, all obligations upon which interest
charges are customarily paid and all obligations evidenced by any bond, note,
debenture or other similar instrument which such Person has directly or
indirectly created, incurred or assumed;

 

16



--------------------------------------------------------------------------------

(b) all obligations of others secured by any Lien in respect of property owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness; provided that the amount of such Indebtedness, if
such Person has not assumed the same or become liable therefor, shall in no
event be deemed to be greater than the fair market value from time to time of
the property subject to such Lien;

(c) any indebtedness, whether or not for borrowed money (excluding trade
payables and accrued expenses arising in the ordinary course of business), with
respect to which such Person has become directly or indirectly liable and which
represents the deferred purchase price (or a portion thereof) or has been
incurred to finance the purchase price (or a portion thereof) of any property or
service or business acquired by such Person, whether by purchase, consolidation,
merger or otherwise;

(d) the principal component of any Capitalized Lease Obligations to the extent
such obligations would, in accordance with GAAP, appear on a balance sheet of
such Person;

(e) all Attributable Debt of such Person in respect of Sale and Lease-Back
Transactions not involving a Capitalized Lease Obligation;

(f) all Redeemable Capital Stock of such Person valued at the greater of its
voluntary or involuntary maximum fixed repurchase price plus accrued dividends;

(g) any Preferred Stock of any Subsidiary of such Person valued at the
liquidation preference thereof, or any mandatory redemption payment obligations
in respect thereof plus, in either case, accrued dividends thereon;

(h) any indebtedness of the character referred to in clause (a), (b), (c), (d),
(e), (f) or (g) of this definition deemed to be extinguished under GAAP but for
which such Person remains legally liable;

(i) any indebtedness of any other Person of the character referred to in clause
(a), (b), (c), (d), (e), (f), (g) or (h) of this definition with respect to
which the Person whose Indebtedness is being determined has become liable by way
of a Guaranty;

(j) all obligations, contingent or fixed, of such person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice);

(k) all liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
Multiemployer Plan;

(l) Swaps (other than Interest Rate Agreements);

 

17



--------------------------------------------------------------------------------

(m) all obligations of such Person in respect of bankers’ acceptances (other
than in respect of accounts payable to suppliers incurred in the ordinary course
of business consistent with past practice); and

(n) any amendment, supplement, modification, deferral, renewal, extension or
refunding of any liability of the types referred to in clauses (a) through
(m) above.

For purposes hereof, the “maximum fixed repurchase price” of any Redeemable
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Redeemable Capital Stock as if such
Redeemable Capital Stock were purchased on any date on which Indebtedness shall
be required to be determined pursuant to this Agreement and if such price is
based upon, or measured by, the fair market value of such Redeemable Capital
Stock, such fair market value shall be determined in good faith by the board of
directors or a similar governing body of the issuer of such Redeemable Capital
Stock.

“Intercreditor Agreement” means the Intercreditor and Agency Agreement among the
Purchasers of the Private Placement Notes, the initial Administrative Agent
(BankBoston) and the Collateral Agent dated as of June 25, 1996, as amended,
supplemented or modified from time to time in connection with the transactions
and modifications contemplated by this Agreement.

“Interest Coverage” means, as of any date, a ratio equal to the ratio of (a) the
Consolidated EBITDA of the Borrower for the period of four consecutive fiscal
quarters of the Borrower ending with the most recent fiscal quarter for which
the Borrower has delivered to the Banks, or is required under Section 7A.1(i) to
have delivered to the Banks, financial statements of the Borrower to (b) the
Consolidated Interest Expense of the Borrower for such period of four
consecutive fiscal quarters.

“Interest Rate Agreement” shall mean any fully matched interest rate Swap
entered into with the intent to protect the Borrower against fluctuations in
interest rates and entered into as a bona fide hedging arrangement and not for
purposes of investment or speculation.

“Investment” shall mean, as applied to any Person, any direct or indirect
purchase or other acquisition by such Person of stock or other securities of any
other Person, or any direct or indirect loan, advance or capital contribution by
such Person to any other Person, and any other item which would be classified as
an “investment” on a balance sheet of such Person prepared in accordance with
GAAP, including without limitation any direct or indirect contribution by such
Person of property or assets to a joint venture, partnership or other business
entity in which such Person retains an interest (it being understood that a
direct or indirect purchase or other acquisition by such Person of assets of any
other Person (other than stock or other securities) shall not constitute an
“Investment” for purposes of this Agreement so long as such assets are all used
in the Business). For the purposes of Section 7B.5(v), the amount involved in
Investments made during any period shall be the aggregate cost to the Borrower
and its Subsidiaries of all such Investments made during such period, determined
in accordance with GAAP, but without regard to unrealized increases or decreases
in value, or write-ups, write-downs or write-offs, of such Investments and
without regard to the existence of any undistributed earnings or accrued

 

18



--------------------------------------------------------------------------------

interest with respect thereto accrued after the respective dates on which such
Investments were made, less any net return of capital realized during such
period upon the sale, repayment or other liquidation of such Investments
(determined in accordance with GAAP, but without regard to any amounts received
during such period as earnings (in the form of dividends not constituting a
return of capital, interest or otherwise) on such Investments or as loans from
any Person in whom such Investments have been made). See Section 1.2.

“Investment Limit” shall have the meaning specified in Section 7B.5(v).

“JPMorgan Chase” means JPMorgan Chase Bank, N. A.

“JPMSI” means J.P. Morgan Securities Inc.

“La Grange” means La Grange Acquisition, L.P., a Texas limited partnership,
together with all of its existing and hereafter formed or acquired direct or
indirect subsidiaries.

“La Grange Acquisition” means, collectively, (i) the acquisition by La Grange
Energy, L. P. of the equity interests of U.S. Propane, all in accordance with
the Acquisition Agreement dated as of November 6, 2003, as amended or modified,
and (ii) the acquisition by the Master Partnership of substantially all of the
assets of La Grange and its Subsidiaries and the other transactions contemplated
in connection therewith, all in accordance with the Contribution Agreement dated
as of November 6, 2003, as amended and modified.

“Legal Requirement” shall mean any law, statute, ordinance, decree, requirement,
order, judgment, rule or regulation (or published official interpretation of any
of the foregoing by any Governmental Authority) of any Governmental Authority.

“Lending Officer” means each of such individuals whom the Administrative Agent
may designate by notice to the Borrower from time to time as an officer who may
receive telephone requests for borrowings under Section 2.1.3.

“Letter of Credit” is defined in Section 2.2.1.

“Letter of Credit Exposure” means, at any date, the sum of (a) the aggregate
face amount of all drafts that may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding, plus (b) the
aggregate face amount of all drafts that the Letter of Credit Issuer has
previously accepted under Letters of Credit but has not paid.

“Letter of Credit Issuer” means, for any Letter of Credit, BOk or, in the event
BOk does not for any reason issue a requested Letter of Credit, another Bank
designated by the Administrative Agent to issue such Letter of Credit in
accordance with Section 2.2.

“Leverage Ratio” means, as of any date, a ratio equal to the ratio of (a) the
Consolidated Funded Indebtedness of the Borrower as of the last day of the most
recent fiscal quarter of the Borrower for which the Borrower has delivered to
the Banks, or is required under Section 7A.1(i) to have delivered to the Banks,
a consolidated balance sheet of the Borrower to (b) the Consolidated EBITDA of
the Borrower for the period of four consecutive fiscal quarters ended on such
last day.

 

19



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, security interest, encumbrance, contractual
deposit arrangement, lien (statutory or otherwise) or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, any lease in the nature thereof, and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction) or any other type of preferential arrangement for the
purpose, or having the effect, of protecting a creditor against loss or securing
the payment or performance of an obligation.

“Loan” or “Loans” means each Revolving Loan or Swingline Loan, and the Base Rate
Loans and the Eurodollar Loans comprising such Loans.

“Loan Documents” means this Agreement, the Notes, the Intercreditor Agreement
and the Security Documents.

“Margin Period” means each period commencing on (and including) the first day of
a Financial Statement Delivery Date and ending on (and including) the day before
the next succeeding Financial Statement Delivery Date, or (ii) the Final
Maturity Date with respect to the Revolving Loans.

“Margin Stock” means “margin stock” within the meaning of Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

“Master Partnership” means ETP.

“Material Adverse Effect” means (i) a material adverse effect on the business,
assets or financial condition of the Borrower or the Borrower and its
Subsidiaries taken as a whole, (ii) a material impairment of the ability of the
Borrower or any Subsidiary of the Borrower to perform any of its obligations
under the Loan Documents to which it is a party or (iii) a material adverse
effect on the enforceability of any of the Loan Documents.

“Maximum Amount of Revolving Credit” is defined in Section 2.1.2.

“Multiemployer Plan” means a “multiemployer plan” as defined in section
4001(a)(3) of ERISA.

“Net Proceeds” means the proceeds of any sale of assets in the form of cash or
cash equivalents including payments in respect of deferred payment obligations
when received in the form of cash or cash equivalents net of (i) brokerage
commissions and other fees and expenses related to such sale, (ii) provisions
for any taxes payable as a result of such sale, (iii) amounts required to be
paid to any Person (other than the Borrower or any Subsidiary of the Borrower)
owning a beneficial interest in the assets sold, (iv) appropriate amounts to be
provided by the Borrower or any Subsidiary of the Borrower, as the case may be,
as a reserve required in accordance with GAAP against any liabilities associated
with such sale of assets and retained by

 

20



--------------------------------------------------------------------------------

the Borrower or any Subsidiary of the Borrower, as the case may be, after such
sale and (v) amounts required to be applied to the repayment of Indebtedness
(other than the Private Placement Notes and the Notes) secured by a Lien on the
assets sold.

“Non-Compete Obligations” is defined in Section 7B.3(viii).

“Nonperforming Bank” is defined in Section 10.4.4.

“Note Purchase Agreements” means that certain (i) Note Purchase Agreement
between and among Heritage, Borrower and the Note Purchasers named in the
Purchaser Schedule annexed as Schedule I thereto dated as of June 25, 1996, as
amended, modified, supplemented or restated from time to time, (ii) Note
Purchase Agreement between and among Borrower, Heritage and the Note Purchasers
named in the Initial Purchaser Schedule annexed thereto dated as of November 19,
1997, as amended, modified, supplemented or restated from time to time, and
(iii) Note Purchase Agreement dated as of August 10, 2000, between and among
Heritage, Borrower and the Note Purchasers annexed as Scheduled I thereto, as
amended, modified, supplemented or restated from time to time.

“Note Purchasers” mean the purchasers of the Private Placement Notes.

“Notes” means the Revolving Notes and each promissory note evidencing Swingline
Loans.

“Obligations” means and include any and all: (i) indebtedness, obligations and
liabilities of the Borrower to the Banks incurred or which may be incurred or
purportedly incurred hereafter pursuant to the terms of this Agreement or any of
the other Loan Documents, and any replacements, amendments, extensions,
renewals, substitutions, amendments and increases in amount thereof, including
such amounts as may be evidenced by the Notes and all lawful interest, late
charges, loan closing fees, service fees, origination/facility fees, commitment
fees, fees in lieu of balances, letter of credit processing and issuance fees,
indemnities and other charges, and all reasonable costs and expenses incurred in
connection with the preparation, filing and recording of the Loan Documents,
including reasonable attorneys fees and legal expenses; (ii) all Banking Service
Obligations and all obligations and liabilities under any Swaps or similar
derivative or hedging transaction with any one or more or all of the Banks or an
Affiliate of any Bank, as counterparty; provided, however the entering into such
Swap or similar derivative or hedging transaction shall have been approved in
writing in advance by the Required Banks; (iii) all reasonable costs and
expenses paid or incurred by the Banks and/or either Agent or the Collateral
Agent, including reasonable attorneys fees, in enforcing or attempting to
enforce collection of any Indebtedness and in enforcing or realizing upon or
attempting to enforce or realize upon any collateral or security for any
Indebtedness, including interest on all sums so expended by the Banks and/or
either Agent or the Collateral Agent accruing from the date upon which such
expenditures are made until paid, at an annual rate equal to the Default Rate;
and (iv) all sums expended by the Banks and/or either Agent or the Collateral
Agent in curing any Event of Default or Default of the Borrower under the terms
of this Agreement, the other Loan Documents or any other writing evidencing or
securing the payment of the Notes together with interest on all sums so expended
by the Banks and/or either Agent or the Collateral Agent

 

21



--------------------------------------------------------------------------------

accruing from the date upon which such expenditures are made until paid, at an
annual rate equal to the Default Rate; and (v) indebtedness, obligations and
liabilities of the Borrower arising out of the Note Purchase Agreements,
including, without limitation, that evidenced by the Private Placement Notes.

“Officer’s Certificate” shall mean, as to any corporation, a certificate
executed on its behalf by the Chairman of the Board of Directors (if an officer)
or its President or one of its Vice Presidents, and its Treasurer, or
Controller, or one of its Assistant Treasurers or Assistant Controllers, and, as
to the Master Partnership or the Borrower, a certificate executed on behalf of
the Master Partnership or the Borrower, as the case may be, by its general
partner in a manner which would qualify such certificate (a) if such general
partner were a corporation, as an Officer’s Certificate of such general partner
hereunder or (b) if such general partner were a partnership or other entity, as
a certificate executed on its behalf by Persons authorized to do so pursuant to
the constituting documents of such partnership or other entity.

“Overdue Reimbursement Rate” means, at any date, the highest Applicable Rate
then in effect.

“Parity Debt” means Indebtedness of the Borrower (a) (other than the Notes)
incurred in accordance with clauses (i), (ii) and (iii) of Section 7B.2 and
(b) Additional Parity Debt.

“Participation Interest” means the purchase by a Bank of a participation
interest in Letter of Credit Exposure as provided in Section 2.2.4, in Swingline
Loans as provided in Section 2.4 and in Loans as provided in Section 10.5.

“Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower as in effect on the Closing Date, and as the same may from time to time
be amended, supplemented or otherwise modified in accordance with the terms
thereof.

“Partnership Documents” means the Agreement of Limited Partnership of the Master
Partnership and the Partnership Agreement, in each case as in effect on the
Closing Date and as the same may from time to time be amended, supplemented or
otherwise modified in accordance with the terms hereof and thereof.

“Payment Date” means the last Banking Day of each March, June, September and
December occurring after the Closing Date.

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to any of its functions.

“Percentage Interest” is defined in Section 10.1.

“Percentage of Aggregate Available Cash” shall mean, with respect to any fiscal
quarter of the Borrower, the percentage determined by multiplying (i) a fraction
consisting of a numerator equal to the Borrower’s Available Cash for that period
and a denominator equal to the Aggregate Available Cash by (ii) 100.

 

22



--------------------------------------------------------------------------------

“Performing Bank” is defined in Section 10.4.4.

“Permits” is defined in Section 8.8.

“Permitted Banks” is defined in Section 7B.5.

“Permitted GP Entity” shall mean shall mean any one or combination of
(i) Persons or a group of unrelated persons (as such terms are defined in the
Exchange Act) who directly or indirectly beneficially own (as such term is
defined in Rule 13d-3 promulgated under the Exchange Act) the Capital Stock of
the General Partner immediately following consummation of the La Grange
Acquisition, and (ii) Current Management or group of related persons (as so
defined) including Current Management.

“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

“Plan” means any “employee pension benefit plan” as such term is defined in
Section 3 of ERISA (other than a Multiemployer Plan) subject to the provisions
of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in ERISA.

“Preferred Stock” means, as applied to the Capital Stock of any Person, Capital
Stock of any class or classes (however designated), which is preferred as to the
payment of distributions or dividends, or upon any voluntary or involuntary
liquidation or dissolution of such Person, over shares or units of Capital Stock
of any other class of such Person.

“Priority Debt” means as of any date of determination, the sum, without
duplication, of (i) Indebtedness of the Subsidiaries of the Borrower (other than
Indebtedness owed to the Borrower or another Wholly-Owned Subsidiary), plus
(ii) Indebtedness of the Borrower and its Subsidiaries secured by Liens
permitted by clauses (i) and (vii) of Section 7B.3 and any renewals of such
Liens permitted by clause (xiv) of Section 7B.3

“Property” means any interest in any kind of property or asset whether real,
personal, or mixed, or tangible or intangible.

“Private Placement Notes” means (i) the $120,000,000 senior secured notes
described and defined in the Note Purchase Agreement dated as of June 25, 1996,
as amended, (ii) the $47,000,000 senior secured notes described and defined in
the Note Purchase Agreement dated as of November 19, 1997, as amended, and
(iii) the $250,000,000 senior secured notes described and defined in the Note
Purchase Agreement dated as of August 10, 2000, as amended.

“Redeemable Capital Stock” means, as of any date of determination, any shares of
any class or series of Capital Stock, that, either by the terms thereof, by the
terms of any security into which such shares are convertible or exchangeable or
by contract or otherwise, are or upon the

 

23



--------------------------------------------------------------------------------

happening of an event or passage of time would be, required to be redeemed prior
to the stated maturity with respect to the principal of any Loans or are
redeemable at the option of the holder thereof at any time prior to the stated
maturity of any Loans, or are convertible into or exchangeable for Indebtedness
at any time prior to the stated maturity of any Loans.

“Register” is defined in Section 11.1.3.

“Replacement Bank” is defined in Section 11.3.

“Required Banks” means, with respect to any approval, consent, modification,
waiver or other action to be taken by the Administrative Agent or the Banks
under the Loan Documents which require action by the Required Banks, such Banks
that own at least 51% of the Percentage Interests; provided, however, that with
respect to any matters referred to in the proviso to Section 10.6, Required
Banks means such Banks as own at least the respective portions of the Percentage
Interests required by Section 10.6.

“Responsible Officer” means the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of the Borrower or
any other officer of the Borrower involved principally in its financial
administration or its controllership function.

“Restricted Payment” means any payment or other distribution, direct or
indirect, in respect of any partnership or other equity interest in the
Borrower, except a distribution payable solely in additional partnership or
other equity interests in the Borrower, and any payment, direct or indirect on
account of the redemption, retirement, purchase or other acquisition of any
partnership or other equity interest in the Borrower.

“Revolving Facility” means the agreement of the Banks herein to make Revolving
Loans, to provide for the issuance of Letters of Credit and, insofar as the
Swingline Lender is concerned, to make Swingline Loans.

“Revolving Loan” is defined in Section 2.1.4.

“Revolving Loan Account” is defined in Section 2.1.4.

“Revolving Notes” is defined in Section 2.1.4.

“Sale and Lease-Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a
Wholly-Owned Restricted Subsidiary or between Wholly-Owned Restricted
Subsidiaries) whereby (a) property (the “Subject Property”) has been or is to be
disposed of by such Transferor to any other Person with the intention on the
part of such Transferor of taking back a lease of such Subject Property pursuant
to which the rental payments are calculated to amortize the purchase price of
such Subject Property substantially over the useful life of such Subject
Property, and (b) such Subject Property is in fact so leased by such Transferor
or an Affiliate of such Transferor.

“Securities Act” means the Securities Act of 1933, as amended.

 

24



--------------------------------------------------------------------------------

“Security Agreement” shall mean the Security Agreement from the Borrower, as
debtors and assignors, to the Collateral Agent, for the benefit of the Banks and
the Note Purchasers, as secured parties, encumbering the Collateral described
therein and covered thereby, as amended, supplemented or otherwise modified from
time to time.

“Security Documents” shall mean the Security Agreement, the Certificates and
Stock Powers and the Financing Statements.

“Significant Subsidiary Group” shall mean any Subsidiary of the Borrower, or any
group of Subsidiaries of the Borrower, which at any time of determination
account for (or in the case of a recently formed or acquired Subsidiary would
have so accounted for on a pro forma basis) more than 5% of consolidated
operating revenues of the Borrower and its Subsidiaries for the fiscal year most
recently ended or more than 5% of consolidated total assets of the Borrower and
its Subsidiaries as of the end of the most recently ended fiscal quarter, in
each case computed in accordance with GAAP.

“Specified Entities” shall mean any one or combination of the following:
(i) ETP, any Wholly-Owned Subsidiary thereof, or a Successor thereto, and
(ii) any Permitted GP Entity.

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, joint venture, association, trust or other
entity of which (or in which) more than 50% of (a) the issued and outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether at the time Capital Stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interests in the capital
or profits of such partnership, limited liability company, joint venture or
association with ordinary voting power to elect a majority of the board of
directors (or Persons performing similar functions) of such partnership, limited
liability company, joint venture or association, or (c) the beneficial interests
in such trust or other entity with ordinary voting power to elect a majority of
the board of trustees (or Persons performing similar functions) of such trust or
other entity, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries, or by one or
more of such Person’s other Subsidiaries. For the purposes of any computation
under Section 7B.1 or clause (vii) of Section 7B.2, the defined terms
Consolidated Debt Service, Consolidated EBITDA, Consolidated Funded
Indebtedness, Consolidated Interest Expense and Consolidated Pro Forma Maximum
Debt Service shall be calculated on the basis that Bi-State is a Subsidiary of
the Borrower, but only as long as the Borrower shall own 50% or more of the
interests in the capital or profits of Bi-State with ordinary voting power to
elect a majority of the board of directors (or Persons performing similar
functions) thereof.

“Successor” shall mean, with respect to the Specified Entity, any entity in
which the holders of the Capital Stock of such Specified Entity outstanding
immediately prior to a consolidation, acquisition or merger involving such
Specified Entity hold, directly or indirectly through Wholly-Owned Subsidiaries,
at least a majority of the Capital Stock immediately after such consolidation,
acquisition or merger.

 

25



--------------------------------------------------------------------------------

“Swaps” shall mean, with respect to any Person, payment obligations (fixed or
contingent) with respect to interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements, currency swaps and similar
obligations obligating such Person to make payments, whether periodically or
upon the happening of a contingency. For the purposes of this Agreement, the
amount of the obligation under any Swap shall be the amount determined in
respect thereof as of the end of the then most recently ended fiscal quarter of
such Person, based on the assumption that such Swap had terminated at the end of
such fiscal quarter, and in making such determination, if any agreement relating
to such Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.

“Swingline Facility” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Facility Amount and the commitment of the Banks to purchase
participating interests equal to their respective Percentage Interests in the
Swingline Loans as provided in Section 2.4, as such amounts may be reduced from
time to time in accordance with the provisions hereof.

“Swingline Facility Amount” means $10,000,000.

“Swingline Lender” means BOk and its successors and permitted assigns.

“Swingline Loan” means a swingline Revolving loan made by the Swingline Lender
pursuant to the provisions of Section 2.3.

“Swingline Note” is defined in Section 2.3.

“Syndication Agent” shall mean JPMorgan Chase.

“Tax” means any present or future tax, levy, duty, impost, deduction,
withholding or other charges of whatever nature at any time required by any Bank
Legal Requirement (i) to be paid by any Bank or (ii) to be withheld or deducted
from any payment otherwise required hereby to be made to any Bank, in each case
on or with respect to its obligations hereunder, the Loan, any payment in
respect of the Credit Obligations or any Funding Liability not included in the
foregoing; provided, however, that the term “Tax” shall not include taxes
imposed upon or measured by the net income of such Bank (other than withholding
taxes), branch profits taxes or franchise taxes.

“Total Assets” means, as of any date of determination, the consolidated total
assets of the Borrower and its Subsidiaries as would be shown on a consolidated
balance sheet of the Borrower and its Subsidiaries prepared in accordance with
GAAP as of that date. See Section 1.2.

“Tulsa Office” means the principal banking office of BOk in Tulsa, Oklahoma.

“UCC” means the Uniform Commercial Code.

 

26



--------------------------------------------------------------------------------

“Uniform Customs and Practice” is defined in Section 2.2.7.

“United States” or “U.S.” means the United States of America.

“United States Funds” means such coin or currency of the United States as at the
time shall be legal tender therein for the payment of public and private debts.

“Units” shall mean, collectively, the Common Units and each other limited
partnership interest which may be issued from time to time and which are
entitled by their terms to receive distributions.

“Unused Proceeds Reserve” means, as of any date of determination, all amounts
theretofore offered to prepay Parity Debt under Section 7B.7(iii)(c)(ii) and to
prepay Notes under Section 4.2, the prepayment of which was declined by the
applicable lenders, less the portion of such amounts theretofore applied by the
Borrower to operations or capital expenditures in connection with the conduct of
the Borrower’s business.

“Unutilized Taking Proceeds” means, as of any date, any insurance or
condemnation proceeds (net of the reasonable costs of proceedings in connection
therewith and settlements in respect thereof) in excess of $100,000 with respect
to any single occurrence that were received by the Borrower or any of its
Subsidiaries in respect of any damage, destruction, condemnation or other taking
of all or any portion of the properties or assets of the Borrower or any of its
Subsidiaries and that have not been reinvested by the Borrower or any of its
Subsidiaries within a period of twelve months after such receipt in the
restoration, modification or replacement of the properties or assets in respect
of which such insurance or condemnation proceeds were received.

“U.S. Bank” shall mean U. S Bank National Association.

“Voting Stock” means, with respect to any corporation, any shares of stock of
such corporation the holders of which are entitled under ordinary circumstances
to vote for the election of directors of such corporation (irrespective of
whether at the time stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

“Wholly-Owned” means, as applied to any Subsidiary of any Person, a Subsidiary
at least 98% (by vote or value) of the outstanding Equity Interests (other than
directors’ qualifying shares, if required by law) of all classes, taken together
as a whole, of which are at the time owned by such Person or by one or more of
its Wholly-Owned Subsidiaries or by such Person and one or more of its
Wholly-Owned Subsidiaries.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

27



--------------------------------------------------------------------------------

1.2 Accounting Principles, Terms and Determinations. All references in this
Agreement to “generally accepted accounting principles” or to “GAAP” shall be
deemed to refer to generally accepted accounting principles in effect in the
United States at the time of application thereof, but subject to the provisions
of this Section 1.2. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all unaudited financial statements and
certificates and reports as to financial matters required to be prepared
hereunder shall be prepared in accordance with generally accepted accounting
principles, applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower and its Subsidiaries delivered
pursuant to clause (ii) of Section 7A.1.

1.3 Construction. Except as otherwise explicitly specified to the contrary or
unless the context clearly requires otherwise, (i) the capitalized term
“Section” refers to sections of this Agreement, (ii) the capitalized term
“Exhibit” refers to exhibits to this Agreement, (iii) references to a particular
Article Section include all subsections thereof, (iv) the word “including” shall
be construed as “including without limitation”, (v) terms defined in the UCC and
not otherwise defined herein have the meaning provided under the UCC,
(vi) references to a particular statute or regulation include all rules and
regulations thereunder and any successor statute, regulation or rules, in each
case as from time to time in effect and (vii) references to a particular Person
include such Person’s successors and assigns to the extent not prohibited by
this Agreement and the other Loan Documents. References to “the date hereof”
mean the date first set forth above.

ARTICLE II

THE CREDITS

2.1 Revolving Facility.

2.1.1 Revolving Loan. Subject to all the terms and conditions of this Agreement
and so long as no Default exists, from time to time on and after the Closing
Date and prior to the Final Maturity Date, the Banks will, severally in
accordance with their respective Percentage Interests, make loans to the
Borrower in such amounts as may be requested by the Borrower in accordance with
Section 2.1.3. The Loans made to the Borrower by the Banks on the Closing Date
shall constitute, in part, a refinancing of the Revolving Loans (as defined in
the Existing Credit Agreement). The sum of the aggregate principal amount of
loans made under this Section 2.1.1 at any one time outstanding plus the sum of
aggregate principal amount of all Swingline Loans then outstanding plus the
Letter of Credit Exposure shall in no event exceed the Maximum Amount of
Revolving Credit.

2.1.2 Maximum Amount of Revolving Credit. The term “Maximum Amount of Revolving
Credit” means, on any date, $75,000,000 plus the amount of any increases
pursuant to the provisions of Section 2.7 and minus the amount of any decreases
pursuant to Section 4.4.

 

28



--------------------------------------------------------------------------------

2.1.3 Revolving Borrowing Requests. The Borrower may from time to time request a
loan under Section 2.1.1 by providing to a Lending Officer of the Administrative
Agent, either a notice in writing or telephonic notice promptly confirmed in
writing. Such notice must be not later than (i) noon (Tulsa, Oklahoma time)
three (3) Banking Days prior to the requested funding date for a Eurodollar
Loan, and (ii) 10 o’clock a.m. (applicable central time) on the Banking Day of
the requested funding date for a Base Rate Loan. The notice must specify (a) the
amount of the requested loan (which shall be not less than $500,000 and in
integral multiples of $500,000 in excess thereof) and (b) the requested advance
date therefor (which shall be a Banking Day). Upon receipt of such notice,
Administrative Agent will promptly inform each other Bank (by telephone or
otherwise). Each such loan will be made at the Administrative Agent’s Tulsa
Office by depositing the amount thereof to the Borrower’s Revolving Loan Account
with the Administrative Agent. In connection with each such loan, the Borrower
shall furnish to the Administrative Agent, a certificate in substantially the
form of Exhibit 2.1.3.

2.1.4 Revolving Loan Account: Revolving Notes. The Administrative Agent, will
establish on its books an internal revolving loan account for the Borrower (the
“Revolving Loan Account”), for administrative purposes only, which such
Administrative Agent shall administer as follows: (a) Administrative Agent shall
add to the Revolving Loan Account, and the Revolving Loan Account shall
evidence, the principal amount of all loans made from time to time by the Banks
to the Borrower pursuant to Section 2.1.1 and (b) Administrative Agent shall
reduce the Revolving Loan Account by the amount of all payments made on account
of the Loans evidenced by the Revolving Loan Account. The aggregate principal
amount of the Loans evidenced by the Revolving Loan Account is referred to as
the “Revolving Loan.” The Revolving Loan shall be deemed owed to each Bank
severally in accordance with such Bank’s Percentage Interest, and all payments
(other than Swingline Loans) credited to the Revolving Loan Account shall be for
the account of each Bank in accordance with its Percentage Interest. The
Borrower’s obligations to pay each Bank’s Percentage Interest in the Revolving
Loan (other than Swingline Loans) shall be evidenced by a separate replacement
promissory note of the Borrower payable to the order of such Bank and issued
pursuant hereto in substantially the form of Exhibit 2.1.4 (collectively, the
“Revolving Notes”), payable to each Bank in maximum principal amount equal to
such Bank’s Percentage Interest in the total Commitments constituting the
Revolving Facility.

2.1.5 Swingline Loan Requests. The Borrower may from time to time request a
Swingline Loan by providing a written notice or telephonic notice immediately
confirmed in writing meeting the requirement of the third sentence of
Section 2.1.3 hereof to the Swingline Lender not later than 12:00 noon (Tulsa,
Oklahoma time) on the Banking Day of the requested borrowing. Each request for
such a borrowing shall be irrevocable and shall specify (i) that a Swingline
Loan is requested, (ii) the date of the requested borrowing (which shall be a
Banking Day), and (iii) the requested maturity. Each Swingline Loan shall have a
maturity date as the Borrower may request and the Swingline Lender may agree,
but in no event shall the term of any Swingline Loan be longer than twenty
(20) days from the date of borrowing. The principal amount of each

 

29



--------------------------------------------------------------------------------

Swingline Loan shall be due and payable the earlier of (i) the maturity date
agreed to by the Swingline Lender and the Borrower at the time such Swingline
Loan is made, and (ii) the Final Maturity Date. The Borrower may maintain with
the Swingline Lender operating accounts with a cash management arrangement for
the automatic funding and repayment of Swingline Loans according to cash needs
or excess cash existing in the operating accounts at the end of each Banking
Day. No request to the Administrative Agent by the Borrower is required for the
funding or repayment of Swingline Loans in connection with such arrangement;
provided, however, the Borrower must notify the Swingline Lender and the
Administrative Agent immediately on any Business Day if one or more of the
applicable conditions specified in Article VI is not then satisfied and instruct
the Swingline Lender not to fund Swingline Loans under such arrangement until
the Borrower has notified the Swingline Lender and the Administrative Agent that
all applicable conditions specified in Article VI are satisfied.

2.2 Letters of Credit.

2.2.1 Issuance of Letters of Credit. Subject to all the terms and conditions of
this Agreement and so long as no Default exists, from time to time on and after
the Closing Date and prior to 30 days prior to the Final Maturity Date with
respect to the Revolving Loan, the Letter of Credit Issuer will issue for the
account of the Borrower one or more irrevocable documentary or standby letters
of credit (the “Letters of Credit”). Letter of Credit Exposure plus the
Revolving Loan shall in no event exceed the Maximum Amount of Revolving Credit.

2.2.2 Requests for Letters of Credit. The Borrower may from time to time request
a Letter of Credit by providing to the Letter of Credit Issuer (and the
Administrative Agent if the Letter of Credit Issuer is not the Administrative
Agent) a written notice or telephonic notice confirmed in writing which is
actually received not less than one (1) Banking Day prior to the requested
issuance date for such Letter of Credit specifying (a) the amount of the
requested Letter of Credit, (b) the beneficiary thereof, (c) the requested
issuance date and (d) the principal terms of the text for such Letter of Credit.
Each Letter of Credit will be issued by forwarding it to the Borrower or to such
other Person as directed by the Borrower. In connection with the issuance of any
Letter of Credit, the Borrower shall furnish to the Letter of Credit Issuer (and
the Administrative Agent if the Letter of Credit Issuer is not the
Administrative Agent) a certificate in substantially the form of Exhibit 2.2.2.
and any customary application forms required by the Letter of Credit Issuer.

2.2.3 Form and Expiration of Letters of Credit. Each Letter of Credit issued
under this Section 2.2 and each draft accepted or paid under such a Letter of
Credit shall be issued, accepted or paid, as the case may be, by the Letter of
Credit Issuer at its principal office. No Letter of Credit shall provide for the
payment of drafts drawn thereunder, and no draft shall be payable, at an
expiration date which is later than the earlier of (a) the date twelve months
after the date of issuance subject to any applicable automatic renewal
provisions of a Letter of Credit issued hereunder as agreed to by the Borrower
and the Letter of Credit Issuer, or (b) 15 days prior to the Final Maturity Date

 

30



--------------------------------------------------------------------------------

with respect to the Revolving Loans. Each Letter of Credit and each draft
accepted under a Letter of Credit shall be in such form and minimum amount, and
shall contain such terms, as the Letter of Credit Issuer and the Borrower may
agree upon at the time such Letter of Credit is issued, including a requirement
of not less than three Banking Days after presentation of a draft before payment
must be made thereunder.

2.2.4 Banks’ Participation in Letters of Credit. Upon the issuance of any Letter
of Credit, a participation therein, in an amount equal to each Bank’s Percentage
Interest, shall automatically be deemed granted by the Letter of Credit Issuer
to each Bank on the date of such issuance and the Banks shall automatically be
obligated, as set forth in Section 10.4.2, to reimburse the Letter of Credit
Issuer to the extent of their respective Percentage Interests for all
obligations incurred by the Letter of Credit Issuer to third parties in respect
of such Letter of Credit not reimbursed by the Borrower. The Letter of Credit
Issuer will send to each Bank (and the Administrative Agent if the Letter of
Credit Issuer is not the Administrative Agent) a confirmation regarding the
participations in Letters of Credit outstanding during such month.

2.2.5 Presentation. The Letter of Credit Issuer may accept or pay any draft
presented to it, regardless of when drawn and whether or not negotiated, if such
draft, the other required documents and any transmittal advice are presented to
the Letter of Credit Issuer and dated on or before the expiration date of the
Letter of Credit under which such draft is drawn. Except insofar as instructions
actually received may be given by the Borrower in writing expressly to the
contrary with regard to, and prior to, the Letter of Credit Issuer’s issuance of
any Letter of Credit for the account of the Borrower and such contrary
instructions are reflected in such Letter of Credit, to the maximum extent
permitted by law the Letter of Credit Issuer may honor as complying with the
terms of the Letter of Credit and with this Agreement any drafts or other
documents otherwise in order signed or issued by an administrator, executor,
conservator, trustee in bankruptcy, debtor in possession, assignee for benefit
of creditors, liquidator, receiver or other legal representative of the party
authorized under such Letter of Credit to draw or issue such drafts or other
documents.

2.2.6 Payment of Drafts. At such time as a Letter of Credit Issuer makes any
payment on a draft presented or accepted under a Letter of Credit, the Borrower
will on demand pay to such Letter of Credit Issuer in immediately available
funds the amount of such payment. Unless the Borrower shall otherwise pay to the
Letter of Credit Issuer the amount required by the foregoing sentence, such
amount shall be considered a loan under Section 2.1.1 and part of the Revolving
Loan.

2.2.7 Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, and any subsequent revisions thereof approved by a Congress
of the International Chamber of Commerce and adhered to by the Letter of Credit
Issuer (the “Uniform Customs and Practice”), shall be binding on the Borrower
and the Letter of Credit Issuer except to the extent otherwise provided herein,
in any Letter of Credit or in

 

31



--------------------------------------------------------------------------------

any other Loan Document. Anything in the Uniform Customs and Practice to the
contrary notwithstanding:

(a) Neither the Borrower nor any beneficiary of any Letter of Credit shall be
deemed an agent of any Letter of Credit Issuer.

(b) With respect to each Letter of Credit, neither any Letter of Credit Issuer
nor its correspondents shall be, except to the extent required by law,
responsible for or shall have any duty to ascertain:

(i) the genuineness of any signature;

(ii) the validity, form, sufficiency, accuracy, genuineness or legal effect of
any endorsements;

(iii) delay in giving, or failure to give, notice of arrival, notice of refusal
of documents or of discrepancies in respect of which any Letter of Credit Issuer
refuses the documents or any other notice, demand or protest;

(iv) the performance by any beneficiary under any Letter of Credit of such
beneficiary’s obligations to the Borrower;

(v) inaccuracy in any notice received by the Letter of Credit Issuer;

(vi) the validity, form, sufficiency, accuracy, genuineness or legal effect of
any instrument, draft, certificate or other document required by such Letter of
Credit to be presented before payment of a draft, or the office held by or the
authority of any Person signing any of the same; or

(vii) failure of any instrument to bear any reference or adequate reference to
such Letter of Credit, or failure of any Person to note the amount of any
instrument on the reverse of such Letter of Credit or to surrender such Letter
of Credit or to forward documents in the manner required by such Letter of
Credit.

(c) Except as otherwise required by law, the occurrence of any of the events
referred to in the Uniform Customs and Practice or in the preceding clauses of
this Section 2.2.7 shall not affect or prevent the vesting of any of the Letter
of Credit Issuer’s rights or powers hereunder or the Borrower’s obligation to
make reimbursement of amounts paid under any Letter of Credit or any draft
accepted thereunder.

(d) The Borrower will promptly examine (i) each Letter of Credit (and any
amendments thereof) sent to it by a Letter of Credit Issuer and (ii) all

 

32



--------------------------------------------------------------------------------

instruments and documents delivered to it from time to time by such Letter of
Credit Issuer. The Borrower will notify the Letter of Credit Issuer of any claim
of noncompliance by notice actually received within three (3) Banking Days after
receipt of any of the foregoing documents, the Borrower being conclusively
deemed to have waived any such claim against such Letter of Credit Issuer and
its correspondents unless such notice is given. The Letter of Credit Issuer
shall have no obligation or responsibility to send any such Letter of Credit or
any such instrument or document to the Borrower.

(e) In the event of any conflict between the provisions of this Agreement and
the Uniform Customs and Practice and Article 5 of the Uniform Commercial Code,
the provisions of this Agreement shall govern to the maximum extent permitted by
applicable law.

2.2.8 Subrogation. Subject to the terms of the Intercreditor Agreement, upon any
payment by a Letter of Credit Issuer under any Letter of Credit and until the
reimbursement of such Letter of Credit Issuer by the Borrower with respect to
such payment, the Letter of Credit Issuer shall be entitled to be subrogated to,
and to acquire and retain, the rights which the Person to whom such payment is
made may have against the Borrower, all for the benefit of the Banks. Subject to
the terms of the Intercreditor Agreement, the Borrower will take such action as
the Letter of Credit Issuer may reasonably request, including requiring the
beneficiary of any Letter of Credit to execute such documents as the Letter of
Credit Issuer may reasonably request, to assure and confirm to the Letter of
Credit Issuer such subrogation and such rights, including the rights, if any, of
the beneficiary to whom such payment is made in accounts receivable, inventory
and other properties and assets of the Borrower.

2.2.9 Modification, Consent. If the Borrower requests or consents in writing to
any modification or extension of any Letter of Credit, or waives any failure of
any draft, certificate or other document to comply with the terms of such Letter
of Credit, and if the Letter of Credit Issuer consents thereto, the Letter of
Credit Issuer shall be entitled to rely on such request, consent or waiver. This
Agreement shall be binding upon the Borrower with respect to such Letter of
Credit as so modified or extended, and with respect to any action taken or
omitted by such Letter of Credit Issuer pursuant to any such request, consent or
waiver.

2.3 Swingline Facility Sublimit. During the period of time in which Revolving
Loans may be requested under the Revolving Facility, and subject to the terms
and conditions of this Agreement, the Swingline Lender agrees to make certain
revolving loans (collectively the “Swingline Loans”) to the Borrower; provided
that the aggregate principal amount of Swingline Loans at any time outstanding
shall not exceed the Swingline Facility Amount. All Swingline Loans shall be
Base Rate Loans evidenced by Borrower’s promissory notes issued to the order of
the Swingline Lender (collectively, the “Swingline Notes”), and may be repaid
and reborrowed in accordance with the provisions hereof.

 

33



--------------------------------------------------------------------------------

2.4 Additional Provisions Relating to Swingline Loans. The Swingline Lender may,
at any time, in its sole discretion, by written notice to the Borrower and the
Banks, demand repayment of its Swingline Loans by way of a Revolving Loan
advance, in which case the Borrower shall be deemed to have requested a
Revolving Loan advance comprised solely of Base Rate Loans in the amount of such
Swingline Loans; provided, however, that any such demand shall be deemed to have
been given one Business Day prior to the Final Maturity Date and on the date of
the occurrence of any Event of Default described in Section 9.1 and upon
acceleration of the indebtedness hereunder and the exercise of remedies in
accordance with the provisions of Section 9.2. Each Swingline Loan shall accrue
interest at a variable annual rate equal to the Base Rate plus the Applicable
Margin, if any, for Swingline Loans. Each Bank hereby irrevocably agrees to make
its Percentage Interest of each such Swingline Loan in the amount, in the manner
and on the date specified in the preceding sentence notwithstanding (i) the
amount of such borrowing may not comply with the minimum amount for advances of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 6.2 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) the failure of any such request or deemed request
for Revolving Loan to be made by the time otherwise required hereunder,
(v) whether the date of such borrowing is a date on which Revolving Loans are
otherwise permitted to be made hereunder or (vi) any termination of the
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing. In the event that any Revolving Loan cannot for any reason be made on
the date otherwise required above (including as a result of the commencement of
a proceeding under the Bankruptcy Code with respect to the Borrower), then each
Bank hereby agrees that it shall forthwith purchase (as of the date such
borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) from the
Swingline Lender such Participation Interests in the outstanding Swingline Loans
as shall be necessary to cause each such Bank to share in such Swingline Loans
ratably based upon its Percentage Interest of the Revolving Committed Amount
(determined before giving effect to any termination of the Commitments pursuant
to Section 9.2), provided that (A) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective Participation Interest is funded and (B) at the time any purchase of
Participation Interests pursuant to this sentence is actually made, the
purchasing Bank shall be required to pay to the Swingline Lender, to the extent
not paid to the Swingline Lender by the Borrower in accordance herewith,
interest on the principal amount of Participation Interests purchased for each
day from and including the day upon which such borrowing would otherwise have
occurred to but excluding the date of payment for such Participation Interests,
at the rate equal to the Federal Funds Rate.

2.5 Application of Proceeds.

2.5.1 Revolving Loan. The Borrower will apply the proceeds of the Revolving Loan
and Swingline Loans only for lawful purposes of the Borrower and its
Subsidiaries.

2.5.2 Letters of Credit. Letters of Credit shall be issued only for lawful
purposes of the Borrower and its Subsidiaries.

 

34



--------------------------------------------------------------------------------

2.5.3 Specifically Prohibited Applications. The Borrower will not, directly or
indirectly, apply any part of the proceeds of any extension of credit made
pursuant to the Loan Documents (i) for any purpose that would entail a violation
of any Bank Legal Requirement including Regulations T, U or X, or (ii) for any
acquisition except for retail propane businesses in which the portion of the
funded debt under the Revolving Facility is in excess of $25,000,000 without the
prior written consent of the Required Banks.

2.6 Nature of Obligations of Banks to Make Extensions of Credit. The Banks’
obligations to extend credit under this Agreement, including without limitation,
to refinance the credit facilities previously governed by the Existing Credit
Agreement, are several and are not joint or joint and several. If on the date
any Loans are to be made, any Bank shall fail to perform its obligations under
this Agreement, the aggregate amount of Commitments to make the extensions of
credit under this Agreement shall be reduced by the amount of unborrowed
Commitments of the Bank so failing to perform and the Percentage Interests shall
be appropriately adjusted. Banks that have not failed to perform their
obligations to make the extensions of credit contemplated by Section 2.1 may, if
any such Bank so desires, assume, in such proportions as such Banks may agree,
the obligations of any Bank who has so failed and the Percentage Interests shall
be appropriately adjusted. The provisions of this Section 2.6 shall not affect
the rights of the Borrower against any Bank failing to perform its obligations
hereunder.

2.7 Accordion Feature. In the event that neither (i) a Default nor an Event of
Default has occurred and remains uncured hereunder nor (ii) a Default or Event
of Default would be caused by or result from the Borrower’s exercise of the
provisions of this Section 2.7, the Borrower may request in writing increases
(“Increase Requests”) in the Maximum Amount of Revolving Credit above
$75,000,000 (but in no event shall Increase Requests cause such Maximum Amount
of Revolving Credit to exceed the remainder of (A) $150,000,000 minus (B) the
aggregate amount of reductions therein in accordance with Section 2.8), subject
to the following terms, provisions, conditions and limitations:

2.7.1 Minimum Increased Amount. The minimum amount of the increase in the
Maximum Amount of Revolving Credit requested by Borrower is $10,000,000 and
$5,000,000 integrals in excess thereof.

2.7.2 Existing Banks or Additional Banks. In order to effect an Increase Request
of the Maximum Amount of Revolving Credit, the Borrower shall: (i) obtain an
agreement with one or more existing Banks signatory party hereto to increase its
or their Commitments in an aggregate minimum amount of $10,000,000 and in
minimum multiple increments in excess thereof of $5,000,000; and/or (ii) request
any one or more other banking or lending institutions to become parties to this
Agreement and agree to issue Commitment(s) in an aggregate minimum amount of
$10,000,000 and in minimum multiple increments in excess thereof of $5,000,000;
provided, however, that such one or more other banking or lending institutions
are reasonably acceptable to the Administrative Agent and become parties by
executing an Increase Request Agreement in the form of Exhibit 10.12 (the Banks
or other banking institutions that agree to issue such a Commitment being
referred to herein as the “Additional Banks”), such that the aggregate increased
Maximum Amount of Revolving Credit complies with this Section 2.7.2.

 

35



--------------------------------------------------------------------------------

2.7.3 Additional Documentation. Borrower shall execute and deliver to the
Administrative Agent such replacement or additional notes, closing opinions and
other loan documents and certificates as may be deemed reasonably necessary or
appropriate by the Administrative Agent in connection with the consummation of
each Increase Request.

2.7.4 Fees. Borrower shall pay to the Administrative Agent for the ratable
benefit of the Banks, in addition to any applicable Commitment Fees pursuant to
Section 3.3, the following fees concurrent with the closing of the establishment
by the Lenders of the amount of such Increase Request:

2.7.4.1 Revolving Loan Facility Fees. Borrower shall pay to each such Bank and
each Additional Bank executing the Increase Request Agreement a fully earned and
non-refundable loan facility fee on such increased amount of the Commitment of
such Bank or Additional Bank in accordance with Section 3.10.

2.7.4.2 Legal Fees and Expenses. Borrower shall pay to the Agent the reasonable
legal fees and expenses incurred by the Agent in connection with the
consummation of each Increase Request.

2.7.5 Conditions to Effectiveness of Increase Requests. Notwithstanding the
foregoing, an Increase Request pursuant to this Section shall not be effective
with respect to any Bank or Additional Bank unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;

(ii) the representations and warranties contained in this Agreement are true and
correct on and as of the date of such extension and after giving effect thereto,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and

(iii) the Borrower shall pay any fees required pursuant to this Section 2.7.

2.8 Reductions in Maximum Amount of Revolving Credit. The Borrower shall have
the right, not to be exercised more than once during any twelve (12) month
period, to permanently reduce the Maximum Amount of Revolving Credit, provided
that (A) written notice of such reduction is given to the Administrative Agent
not less than five (5) Business Days prior to the effective date of such
reduction, (B) the reduced Maximum Amount of Revolving Credit is not less than
the sum of the Revolving Loans and Letter of Credit Exposure, and (C) each
reduction in the Maximum Amount of Revolving Credit shall be a minimum amount of
$10,000,000 and in minimum multiple increments of $5,000,000 in excess thereof.

 

36



--------------------------------------------------------------------------------

ARTICLE III

INTEREST; EURODOLLAR PRICING OPTIONS; FEES

3.1 Interest. Each Loan shall accrue and bear interest at a rate per annum which
shall at all times equal its Applicable Rate. Prior to any stated or accelerated
maturity of any Loan, the Borrower will, on the last day of each month,
commencing July 31, 2006, pay the accrued and unpaid interest on the portion of
such Loan which was not subject to a Eurodollar Pricing Option. On the last day
of each Eurodollar Interest Period, but in no event less frequently than the
last day of each three month period or on any earlier termination of any
Eurodollar Pricing Option, the Borrower will pay the accrued and unpaid interest
on the portion of such Loan which was subject to the Eurodollar Pricing Option
which expired or terminated or had its three month anniversary on such date. On
the Final Maturity Date or the earlier accelerated maturity of any Loan, the
Borrower will pay all accrued and unpaid interest on such Loan, including any
accrued and unpaid interest on any portion of such Loan which is subject to a
Eurodollar Pricing Option. Upon the occurrence and during the continuance of an
Event of Default, the Banks may require accrued interest to be payable on demand
or at regular intervals more frequent than each Payment Date. All payments of
interest hereunder shall be made to the Administrative Agent, for the account of
each Bank in accordance with such Bank’s Percentage Interest.

3.2 Eurodollar Pricing Options.

3.2.1 Election of Eurodollar Pricing Options. Subject to all of the terms and
conditions hereof and so long as no Default exists, the Borrower may from time
to time, by irrevocable notice to the Administrative Agent, actually received
not less than two (2) Banking Days prior to the commencement of the Eurodollar
Interest Period selected in such notice, elect to have such portion of a Loan as
the Borrower may specify in such notice accrue and bear interest during the
Eurodollar Interest Period so selected at the Applicable Rate computed on the
basis of the Eurodollar Rate. No such election shall become effective:

(i) if, prior to the commencement of any such Eurodollar Interest Period, the
Administrative Agent determines that (i) the electing or granting of the
Eurodollar Pricing Option in question would violate a Bank Legal Requirement,
(ii) Eurodollar deposits in an amount comparable to the principal amount of the
Loan as to which such Eurodollar Pricing Option has been elected and which have
a term corresponding to the proposed Eurodollar Interest Period are not readily
available in the inter-bank Eurodollar market, or (iii) by reason of
circumstances affecting the inter-bank Eurodollar market, adequate and
reasonable methods do not exist for ascertaining the interest rate applicable to
such deposits for the proposed Eurodollar Interest Period; or

(ii) if any Bank shall have advised the Administrative Agent, by telephone or
otherwise at or prior to noon (Tulsa, Oklahoma time) on the Banking

 

37



--------------------------------------------------------------------------------

     Day immediately prior to the commencement of such proposed Eurodollar
Interest Period (and shall have subsequently confirmed in writing) that, after
reasonable efforts to determine the availability of such Eurodollar deposits,
such Bank reasonably anticipates that Eurodollar deposits in an amount equal to
the Percentage Interest of such Bank in the portion of such Loan as to which
such Eurodollar Pricing Option has been elected and which have a term
corresponding to the Eurodollar Interest Period in question will not be offered
in the Eurodollar market to such Bank at a rate of interest that does not exceed
the anticipated Eurodollar Basic Rate.

3.2.2 Notice to Banks and Borrower. The Administrative Agent, will promptly
inform each Bank (by telephone or otherwise) of each notice received by it from
the Borrower pursuant to Section 3.2.1 and of the Eurodollar Interest Period
specified in such notice. Upon determination by the Administrative Agent of the
Eurodollar Rate for such Eurodollar Interest Period or in the event such
election shall not become effective, the Administrative Agent, will promptly
notify the Borrower and each Bank (by telephone or otherwise) of the Eurodollar
Rate so determined or why such election did not become effective, as the case
may be.

3.2.3 Selection of Eurodollar Interest Periods. Eurodollar Interest Periods
shall be selected so that:

(i) the minimum portion of a Loan subject to any Eurodollar Pricing Option shall
be $500,000 and in integral multiple of $500,000 in excess thereof;

(ii) no more than a total of ten (10) Eurodollar Pricing Options shall be
outstanding at any one time with respect to the Loans;

(iii) no Eurodollar Interest Period with respect to any part of a Loan subject
to a Eurodollar Pricing Option shall expire later than its applicable Final
Maturity Date.

3.2.4 Additional Interest. If any portion of a Loan subject to a Eurodollar
Pricing Option is repaid, or any Eurodollar Pricing Option is terminated for any
reason (including acceleration of maturity), on a date which is prior to the
last Banking Day of the Eurodollar Interest Period applicable to such Eurodollar
Pricing Option, the Borrower will pay to the Administrative Agent, for the
account of each Bank in accordance with such Bank’s Percentage Interest, in
addition to any amounts of interest otherwise payable hereunder, an amount equal
to the present value (calculated in accordance with this Section 3.2.4) of
interest for the unexpired portion of such Eurodollar Interest Period on the
portion of such Loan so repaid, or as to which a Eurodollar Pricing Option was
so terminated, at a per annum rate equal to the excess, if any, of (a) the rate
applicable to such Eurodollar Pricing Option minus, (b) the lowest rate of
interest obtainable by the Administrative Agent upon the purchase of debt
securities customarily issued by the Treasury of the United States of America
which have a maturity date approximating the last Banking Day of such Eurodollar
Interest Period. The present value of such

 

38



--------------------------------------------------------------------------------

additional interest shall be calculated by discounting the amount of such
interest for each day in the unexpired portion of such Eurodollar Interest
Period from such day to the date of such repayment or termination at a per annum
interest rate equal to the interest rate determined pursuant to clause (b) of
the preceding sentence, and by adding all such amounts for all such days during
such period. The determination by the Administrative Agent of such amount of
interest shall, in the absence of manifest error, be conclusive. For purposes of
this Section 3.2.4, if any portion of a Loan which was to have been subject to a
Eurodollar Pricing Option is not outstanding on the first day of the Eurodollar
Interest Period applicable to such Eurodollar Pricing Option other than for
reasons described in Section 3.2.1, the Borrower shall be deemed to have
terminated such Eurodollar Pricing Option.

3.2.5 Violation of Bank Legal Requirements. If any Bank Legal Requirement shall
prevent any Bank from funding or maintaining through the purchase of deposits in
the interbank Eurodollar market any portion of a Loan subject to a Eurodollar
Pricing Option or otherwise from giving effect to such Bank’s obligations as
contemplated by Section 3.2, (a) the Administrative Agent, may by notice to the
Borrower terminate all of the affected Eurodollar Pricing Options, (b) the
portion of such Loan subject to such terminated Eurodollar Pricing Options shall
immediately bear interest thereafter at the Applicable Rate computed on the
basis of the Base Rate and (c) the Borrower shall make any payment required by
Section 3.2.4.

3.2.6 Funding Procedure. The Banks may fund any portion of a Loan subject to a
Eurodollar Pricing Option out of any funds available to the Banks. Regardless of
the source of the funds actually used by any of the Banks to fund any portion of
such Loan subject to a Eurodollar Pricing Option, however, all amounts payable
hereunder, including the interest rate applicable to any such portion of the
Loan and the amounts payable under Sections 3.2.4, 3.5, 3.6, 3.7 and 3.8, shall
be computed as if each Bank had actually funded such Bank’s Percentage Interest
in such portion of such Loan through the purchase of deposits in such amount of
the type by which the Eurodollar Basic Rate was determined with a maturity the
same as the applicable Eurodollar Interest Period relating thereto and through
the transfer of such deposits from an office of the Bank having the same
location as the applicable Eurodollar Office to one of such Bank’s offices in
the United States of America.

3.3 Commitment Fees. In consideration of the Banks’ commitments to make the
extension of credit provided for in Section 2.1 while such commitments are
outstanding, the Borrower will pay to the Administrative Agent, for the account
of the Banks in accordance with the Banks’ respective Percentage Interests,
within five (5) Banking Days following the end of each fiscal quarter of the
Borrower and on the Final Maturity Date with respect to the Revolving Loan, an
amount equal to interest computed at the rate per annum equal to the Applicable
Commitment Fee Percentage multiplied by the amount by which (a) the average
daily Maximum Amount of Revolving Credit (taking into account any increases
thereof above $75,000,000 pursuant to the provisions of Section 2.7) during the
Margin Period or portion thereof ending on the last day of such fiscal quarter
or Final Maturity Date exceeded (b) the average daily Revolving Loan during such
Margin Period or portion thereof. For the purposes of computing

 

39



--------------------------------------------------------------------------------

such fee, outstanding Letters of Credit shall be deemed to be part of the
Revolving Loan and usage of the Revolving Credit Facility; however, outstanding
Swingline Loans shall be considered usage of the Revolving Facility committed
amount of BOk only.

3.4 Letter of Credit Fees. The Borrower will pay to the Administrative Agent,
for the account of each of the Banks (including any Letter of Credit Issuer), in
accordance with the Banks’ respective Percentage Interests, on the last day of
each Margin Period, a Letter of Credit fee equal to the Applicable Margin for
Eurodollar Loans in effect for such Margin Period on the average daily Letter of
Credit Exposure during such Margin Period. An additional fee equal to 1/8% per
annum on the Letter of Credit Exposure shall be paid solely to the Letter of
Credit Issuer. The Borrower also will pay to each Letter of Credit Issuer
customary service charges and expenses for its services in connection with the
Letters of Credit issued by it at the times and in the amounts from time to time
in effect in accordance with its general rate structure, including fees and
expenses relating to issuance, amendment, negotiation, cancellation and similar
operations.

3.5 Reserve Requirements. If any Bank Legal Requirement shall (a) impose,
modify, increase or deem applicable any insurance assessment, reserve, special
deposit or similar requirement against any Funding Liability or the Letters of
Credit, (b) impose, modify, increase or deem applicable any other requirement or
condition with respect to any Funding Liability or the Letters of Credit, or
(c) change the basis of taxation of Funding Liabilities or payments in respect
of any Letter of Credit (other than changes in the rate of taxes measured by the
overall net income of such Bank) and the effect of any of the foregoing shall be
to increase the cost to any Bank of issuing, making, funding or maintaining its
respective Percentage Interest in any portion of a Loan subject to a Eurodollar
Pricing Option or any Letter of Credit, to reduce the amounts received or
receivable by such Bank under this Agreement or to require such Bank to make any
payment or forego any amounts otherwise payable to such Bank under this
Agreement, then, within 15 days after the receipt by the Borrower of a
certificate from such Bank setting forth why it is claiming compensation under
this Section 3.5 and computations (in reasonable detail) of the amount thereof,
the Borrower shall pay to the Administrative Agent, for the account of such Bank
such additional amounts as are specified by such Bank in such certificate as
sufficient to compensate such Bank for such increased cost or such reduction,
together with interest at the Overdue Reimbursement Rate on such amount from the
15th day after receipt of such certificate until payment in full thereof;
provided, however, that the foregoing provisions shall not apply to any Tax or
to any reserves which are included in computing the Eurodollar Reserve Rate. The
determination by such Bank of the amount of such costs shall, in the absence of
manifest error, be conclusive.

3.6 Taxes. All payments of the Credit Obligations shall be made without set-off
or counterclaim and free and clear of any deductions, including deductions for
Taxes, unless the Borrower is required by law to make such deductions. If
(a) any Bank shall be subject to any Tax with respect to any payment of the
Credit Obligations or its obligations hereunder or (b) the Borrower shall be
required to withhold or deduct any Tax on any payment on the Credit Obligations,
within 15 days after the receipt by the Borrower of a certificate from such Bank
setting forth why it is claiming compensation under this Section 3.6 and
computations (in reasonable detail) of the amount thereof, the Borrower shall
pay to the Administrative Agent, for

 

40



--------------------------------------------------------------------------------

such Bank’s account such additional amount as is necessary to enable such Bank
to receive the amount of Tax so imposed on the Bank’s obligations hereunder or
the full amount of all payments which it would have received on the Credit
Obligations (including amounts required to be paid under Sections 3.5, 3.7, 3.8
and this Section 3.6) in the absence of such Tax, as the case may be, together
with interest at the Overdue Reimbursement Rate on such amount from the 15th day
after receipt of such certificate until payment in full thereof. Whenever Taxes
must be withheld by the Borrower with respect to any payments of the Credit
Obligations, the Borrower shall promptly furnish to the Administrative Agent for
the account of the applicable Bank official receipts (to the extent that the
relevant governmental authority delivers such receipts) evidencing payment of
any such Taxes so withheld. If the Borrower fails to pay any such Taxes when due
or fails to remit to the Administrative Agent, for the account of the applicable
Bank the required receipts evidencing payment of any such Taxes so withheld or
deducted, the Borrower shall indemnify the affected Bank for any incremental
Taxes and interest or penalties that may become payable by such Bank as a result
of any such failure. The determination by such Bank of the amount of such Tax
and the basis therefor shall, in the absence of manifest error, be conclusive.
The Borrower shall be entitled to replace any such Bank in accordance with
Section 11.3.

3.7 Capital Adequacy. If any Bank shall determine that compliance by such Bank
with any Bank Legal Requirement regarding capital adequacy of banks or bank
holding companies has or would have the effect of reducing the rate of return on
the capital of such Bank and its Affiliates as a consequence of such Bank’s
commitment to make the extensions of credit contemplated hereby, or such Bank’s
maintenance of the extensions of credit contemplated hereby, to a level below
that which such Bank could have achieved but for such compliance (taking into
consideration the policies of such Bank and its Affiliates with respect to
capital adequacy immediately before such compliance and assuming that the
capital of such Bank and its Affiliates was fully utilized prior to such
compliance) by an amount deemed by such Bank to be material, then, within 15
days after the receipt by the Borrower of a certificate from such Bank setting
forth why it is claiming compensation under this Section 3.7 and computations
(in reasonable detail) of the amount thereof, the Borrower shall pay to the
Administrative Agent, for the account of such Bank such additional amounts as
shall be sufficient to compensate such Bank for such reduced return, together
with interest at the Overdue Reimbursement Rate on each such amount from the
15th day after receipt of such certificate until payment in full thereof. The
determination by such Bank of the amount to be paid to it and the basis for
computation thereof shall, in the absence of manifest error, be conclusive. In
determining such amount, such Bank may use any reasonable averaging, allocation
and attribution methods. The Borrower shall be entitled to replace any such Bank
in accordance with Section 11.3.

3.8 Regulatory Changes. If any Bank shall determine that (a) any change in any
Bank Legal Requirement (including any new Bank Legal Requirement) after the date
hereof shall directly or indirectly (i) reduce the amount of any sum received or
receivable by such Bank with respect to a Loan or the Letters of Credit or the
return to be earned by such Bank on such Loan or the Letters of Credit,
(ii) impose a cost on such Bank or any Affiliate of such Bank that is
attributable to the making or maintaining of, or such Bank’s commitment to make,
its portion of such Loan or the Letters of Credit, or (iii) require such Bank or
any Affiliate of such Bank to make any payment on, or calculated by reference
to, the gross amount of any amount received by such Bank under any Credit
Document, and (b) such reduction, increased cost or payment shall

 

41



--------------------------------------------------------------------------------

not be fully compensated for by an adjustment in the Applicable Rate or the
Letter of Credit fees, then, within 15 days after the receipt by the Borrower of
a certificate from such Bank setting forth why it is claiming compensation under
this Section 3.8 and computations (in reasonable detail) of the amount thereof,
the Borrower shall pay to such Bank such additional amounts as such Bank
determines will, together with any adjustment in the Applicable Rate, fully
compensate for such reduction, increased cost or payment, together with interest
on such amount from the 15th day after receipt of such certificate until payment
in full thereof at the Overdue Reimbursement Rate. The determination by such
Bank of the amount to be paid to it and the basis for computation thereof
hereunder shall, in the absence of manifest error, be conclusive. In determining
such amount, such Bank may use any reasonable averaging and attribution methods.

3.9 Computations of Interest and Fees. For purposes of this Agreement, interest
chargeable with respect to the Eurodollar Rate, commitment fees and Letter of
Credit fees (and any other amount expressed fees) shall be computed on the basis
of a 360-day year for actual days elapsed. All calculations under the Loan
Documents of interest chargeable with respect to the Base Rate shall be made on
the basis of actual days elapsed (including the first day but excluding the
last) and a year of 365 or 366 days, as appropriate. If any payment required by
this Agreement becomes due on any day that is not a Banking Day, such payment
shall, except as otherwise provided in the Eurodollar Interest Period, be made
on the next succeeding Banking Day. If the due date for any payment of principal
is extended as a result of the immediately preceding sentence, interest shall be
payable for the time during which payment is extended at the Applicable Rate,
and any letter of credit fees payable pursuant to Section 3.4 shall be payable
for the full number of days such applicable Letter of Credit is outstanding.

3.10 Loan Fees. Concurrent with the Closing Date and, as applicable with any
closing of the establishment of any Increase Request effected pursuant to
Section 2.7 resulting in an increase in the Maximum Amount of Revolving Credit,
the Borrower shall pay to each Bank in immediately available funds a
non-refundable and fully earned loan facility fee in an amount equal to 0.30%
(30 basis points) of the aggregate amount of each such Bank’s Commitments issued
pursuant to this Agreement.

3.11 Administrative Agent and Syndication Agent Fees. The Borrower shall pay to
each of the Administrative Agent and the Syndication Agent, for their own
respective accounts, an Administrative Agent Fee (to the Administrative Agent)
and a Syndication Agent Fee (to the Syndication Agent) as set forth in separate
fee agency letters between the Borrower and the Administrative Agent and the
Syndication Agent, respectively.

 

42



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENT

4.1 Payment at Maturity. On the Final Maturity Date with respect to each tranche
or any accelerated maturity of such Loan, the Borrower will pay to the
Administrative Agent, for the account of the Banks an amount equal to the
remaining aggregate principal amount of such Tranche then outstanding, together
with all accrued and unpaid interest thereon and all other Credit Obligations
then outstanding.

4.2 Contingent Required Prepayments. If at any time the sum of the Revolving
Loan plus the Letter of Credit Exposure exceeds the limit set forth in
Section 2.1.2, the Borrower shall within three Banking Days pay the amount of
such excess to the Administrative Agent, for the account of the Banks.

4.2.1 Contingent Prepayments on Disposition, Loss of Assets, Merger or Change of
Control.

(i) If at any time the Borrower or any of its Subsidiaries disposes of assets or
issues or sells Capital Stock of any Subsidiary with the result that there are
Excess Sale Proceeds, and the Borrower does not apply such Excess Sale Proceeds
in the manner described in Section 7B.7(iii)(c)(ii)(x), the Borrower will prepay
(at the price of the principal amount prepaid plus accrued interest thereon and
any amount owing with respect thereto under Section 3.2.4 and upon notice as
provided in Section 4.2.2) a principal amount of the outstanding Revolving Loan
equal to the Allocable Proceeds.

(ii) In the event of any damage to, or destruction, condemnation or other taking
of, all or any portion of the properties or assets of the Borrower or any of its
Subsidiaries, to the extent that the Borrower or any such Subsidiary receives
insurance or condemnation proceeds with the result that Unutilized Taking
Proceeds exceed $2,500,000 in respect of any fiscal year (such excess amount
being herein called “Excess Taking Proceeds”), the Borrower will prepay (at the
price of the principal amount prepaid plus accrued interest thereon and any
amount owing with respect thereto under Section 3.2.4 and upon notice as
provided in Section 4.2.2) a principal amount of the outstanding Revolving Loan
equal to the Allocable Proceeds.

(iii) (a) If at any time any Responsible Officer has knowledge of the occurrence
of any Control Event, the Borrower will give notice as provided in Section 4.2.2
of such Control Event to the Administrative Agent. Upon the occurrence of a
Control Event, the Borrower will not take any voluntary action that consummates
or finalizes the Control Event resulting from such Control Event unless
contemporaneously with such action, the Borrower prepays all principal
outstanding on the Revolving Loan in accordance with this Section 4.2.1(iii) and
upon notice as provided in Section 4.2.2 at the price of the principal amount
thereof plus accrued interest thereon and any amount owing with respect thereto
under Section 3.2.4.

 

43



--------------------------------------------------------------------------------

(b) The obligation of the Borrower to prepay the Revolving Loan pursuant to the
offer required by paragraph (a) of this clause (iii) and accepted in accordance
with Section 4.2.2 is subject to the consummation of the Control Event in
respect of which any such offer and acceptance shall have been made. In the
event that such Control Event does not occur on or before the proposed
prepayment date in respect thereof, the prepayment shall be deferred until and
shall be made on the date on which such Control Event occurs. The Borrower shall
keep the Administrative Agent reasonably and timely informed of (i) any such
deferral of the date of prepayment, (ii) the date on which such Control Event
and the prepayment are expected to occur, and (iii) any determination by the
Borrower that efforts to effect such resulting Control Event have ceased or been
abandoned (in which case the Borrower shall have no further obligation hereunder
to prepay the Revolving Loan in respect of such Control Event).

4.2.2 Prepayment Procedure for Contingent Prepayments.

(i) If at any time there are unapplied Excess Proceeds, and the Borrower is
required to prepay the Notes with such Excess Proceeds pursuant to clause (i) or
(ii) of Section 4.2.1, the Borrower will give written notice as provided in
Section 12.1 (which shall be in the form of an Officers’ Certificate) to the
Banks not later than twelve months after the date of the applicable Asset Sale
or the end of the twelve month period following receipt of the applicable
Unutilized Taking Proceeds, as the case may be, and (a) setting forth in
reasonable detail all calculations required to determine the amount of Excess
Proceeds, (b) setting forth the aggregate amount of the Allocable Proceeds and
the amount of the Allocable Proceeds which is allocable to each Note, determined
by applying the Allocable Proceeds pro rata among all Notes outstanding on the
date such prepayment is to be made according to the aggregate then unpaid
amounts of the Revolving Notes, and in reasonable detail the calculations used
in determining such amounts, and (c) stating that the Borrower will prepay on
the date specified in such notice, which shall not be less than 25 nor more than
45 days after the date of such notice, a principal amount of each outstanding
Revolving Note equal to the amount of Allocable Proceeds allocated to such
Revolving Note as described in clause (b) above.

(ii) If at any time the Borrower is required to prepay the Notes following the
occurrence of a Control Event, the Borrower will give written notice as provided
in Section 12.1 (which shall be in the form of an Officer’s Certificate) to the
Banks not later than five Business Days following such Control Event,
(a) setting forth in reasonable detail the facts and circumstances underlying
such Control Event known to it, and (b) stating that the Borrower will prepay on
the date the Control Event occurs.

 

44



--------------------------------------------------------------------------------

4.3 Scheduled Required Payments. Borrower shall, on the Final Maturity Date, pay
all outstanding principal of the Revolving Loan.

4.4 Voluntary Prepayments. In addition to the prepayments required by Sections
4.2 and 4.3, the Borrower may from time to time prepay all or any portion of the
Loans (in a minimum amount of $100,000 and an integral multiple of $100,000),
without premium or penalty of any type (except as provided in Section 3.2.4 with
respect to the early termination of Eurodollar Pricing Options) and further
provided that Swingline Loans may be prepaid in any amount. The Borrower shall
give the Administrative Agent at least one Banking Day prior notice of its
intention to prepay, specifying the date of payment, the total amount of the
Loans to be paid on such date and the amount of interest to be paid with such
prepayment.

4.5 Letters of Credit. If at the time of any Event of Default or on the stated
or any accelerated maturity of the Credit Obligations the Banks shall be
obligated in respect of a Letter of Credit or a draft accepted under a Letter of
Credit, the Borrower immediately will either:

(a) prepay such obligation by depositing with the Administrative Agent, an
amount of cash sufficient to cash-collateralize such Letter of Credit Exposure,
or

(b) deliver to the Administrative Agent, a standby letter of credit (designating
such Administrative Agent as beneficiary and issued by a bank and on terms
reasonably acceptable to such Administrative Agent),

in each case in an amount equal to the portion of the then Letter of Credit
Exposure. Any such cash so deposited and the cash proceeds of any draw under any
standby letter of credit so furnished, including any interest thereon, shall be
returned by such Administrative Agent to the Borrower only when, and to the
extent that, the amount of such cash held by such Administrative Agent exceeds
the Letter of Credit Exposure at a time when no Default exists; provided,
however, that if an Event of Default occurs and the Credit Obligations become or
are declared immediately due and payable, Administrative Agent may apply such
cash, including any interest thereon, to the payment of any of the Credit
Obligations as provided in the Intercreditor Agreement.

4.6 Reborrowing Application of Payments.

4.6.1 Reborrowing. The amounts of the Revolving Loan prepaid pursuant to
Section 4.2.1, 4.3.2 or 4.4 may be reborrowed from time to time in accordance
with Section 2.1 until the Final Maturity Date and subject to the limits set
forth therein.

4.6.2 Payment with Accrued Interest. Upon all prepayments of a Loan, the
Borrower shall pay to the Administrative Agent the principal amount to be
prepaid, together with unpaid interest in respect thereof accrued to the date of
prepayment and any amount owing with respect thereto under Section 3.2.4. Notice
of prepayment having

 

45



--------------------------------------------------------------------------------

been given in accordance with Section 4.4, and whether or not notice is given of
prepayments pursuant to Sections 4.2 and 4.3, the amount specified to be prepaid
shall become due and payable on the date specified for prepayment.

4.6.3 Payments for Banks. All payments of principal hereunder shall be made to
the Administrative Agent, for the account of the Banks in accordance with the
Banks’ respective Percentage Interests.

ARTICLE V

SECURITY

5.1 Collateral. The repayment of the Indebtedness shall be secured by the
Collateral as more particularly described and defined in the Security Documents
previously executed and delivered pursuant to the terms, provisions and
conditions of the Existing Credit Agreement, the Liens and priorities thereof
which shall continue in full force and effect without any interruption thereof
whatsoever subject to the Intercreditor Agreement.

The Borrower hereby acknowledges that all of the Collateral is granted as
security for the repayment of all Obligations, including as evidenced by the
Notes, the Private Placement Notes and the notes, if any, evidencing other
Parity Debt. The Liens granted, created and perfected (including the priorities
thereof subject to the Intercreditor Agreement) by virtue of the Existing Credit
Agreement and the Security Documents therein described and defined are hereby
ratified, confirmed and continued without interruption and re-granted by the
Borrower in favor of the Collateral Agent in all respects as continuing security
for the Obligations, including as evidenced by the Notes, the Private Placement
Notes and the notes, if any, evidencing other Parity Debt subject to the terms
and provisions of the Intercreditor Agreement. If one or more of such Notes,
Private Placement Notes or other Parity Debt notes are paid in full or
satisfied, but any portion of the Indebtedness evidenced by such note remains
unsatisfied, the Collateral Agent may retain its security interest in all of the
Collateral on behalf of the Secured Parties described therein until the
remaining Indebtedness secured thereby is paid in full, even if the value of the
Collateral far exceeds the amount of such outstanding Indebtedness secured
thereby.

5.2 Intercreditor Agreement. The Banks hereby authorize the Administrative Agent
to execute and deliver such supplements, amendments or modifications to the
Intercreditor Agreement to the Collateral Agent. The Borrower confirms that any
setoffs shared under the terms of the Intercreditor Agreement (including without
limitation Section 13(c) thereof) with the Note Purchasers of the Private
Placement Notes or the holders of any Additional Parity Debt, to the extent of
the portions so shared, will not be deemed to pay down the Loan evidenced by the
Notes.

 

46



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT AND SUBSEQUENT TO LOANS

6.1 Conditions Precedent to Initial Revolving Loan. The obligation of the Banks
to make the initial Revolving Loan is subject to the satisfaction of all of the
following conditions on or prior to the Closing Date (in addition to the other
terms and conditions set forth herein):

(i) No Default. There shall exist no Event of Default or Default on the Closing
Date.

(ii) Representations and Warranties. The representations, warranties and
covenants set forth in Article VIII shall be true and correct on and as of the
Closing Date, with the same effect as though made on and as of the Closing Date
unless such representation or warranty relates only to an earlier date.

(iii) Certificates. The Borrower shall have delivered or caused to be delivered
to the Administrative Agent Certificates, dated as of the Closing Date, and
signed by the President or Vice President and the Secretary of ETPLLC, as the
general partner of the General Partner, certifying (a) to the matters covered by
the conditions specified in subsections (i) and (ii) of this Section 6.1,
(b) that the Borrower has performed and complied with all agreements and
conditions required to be performed or complied with by it prior to or on the
Closing Date, (c) to the name and signature of each officer of ETPLLC, as the
general partner of the General Partner, authorized to execute and deliver the
Loan Documents for and on behalf of the Borrower and any other documents,
certificates or writings and to borrow under this Agreement, and (iv) to such
other matters in connection with this Agreement which the Banks shall reasonably
determine to be advisable. The Banks may conclusively rely on such Certificates
until Agent receives notice in writing to the contrary.

(iv) Proceedings. On or before the Closing Date, all partnership proceedings of
the Borrower shall be taken in connection with the transactions contemplated by
the Loan Documents and shall be satisfactory in form and substance to the Banks
and Administrative Agent’s counsel; and the Administrative Agent shall have
received certified copies, in form and substance satisfactory to the Banks and
Administrative Agent’s counsel, of the partnership agreements of the Borrower
and the Certificate of Limited Partnership Agreement of the General Partner and
the Articles of Organization/Certificate of Formation and Operating Agreement of
ETPLLC, as adopted, authorizing the execution and delivery of the Loan
Documents, the borrowings under this Agreement, and the ratification,
confirmation and regranting of the security interests in the Collateral pursuant
to the Security Agreement, to secure the payment of the Indebtedness.

(v) Notes. The Borrower shall have delivered to the Administrative Agent the
replacement Notes payable to the order of the respective Banks, in each case
appropriately executed.

 

47



--------------------------------------------------------------------------------

(vi) Security Agreement. The Borrower shall have ratified and confirmed its
delivery to the Collateral Agent of such supplement, amendment or restatement of
the Security Agreement executed in connection with the Existing Credit
Agreement, appropriately executed by the Borrower, and dated as of the Closing
Date, together with such financing statements (UCC or otherwise) (collectively,
the “Financing Statements”) and other documents, as shall be deemed necessary
and appropriate to continue the perfection of the Collateral Agent’s security
interests in the Collateral covered by said Security Agreement.

(vii) Opinions. The Administrative Agent shall have received from Borrower’s
counsel, Winston & Strawn LLP, a favorable written closing opinion addressed to
the Administrative Agent for the benefit of the Banks with respect to this
Agreement, satisfactory in form and substance to the Administrative Agent’s
counsel including, without limitation, an opinion that all notices to or
consents of the Collateral Agent or the Note Purchasers as required by the
transactions contemplated by this Agreement have been duly obtained and are in
full force and effect.

(viii) Other Information and Closing Documents. The Administrative Agent shall
have received such other consents, information, documents, agreements and
assurances as shall be reasonably requested by the Banks, including, without
limitation, appropriate consents and approvals to the issuance of the Notes and
the Commitments and the Intercreditor Agreement, as amended and modified, shall
have been duly executed by all parties thereto and delivered to the Collateral
Agent.

6.2 Conditions Precedent to All Loans. The Banks shall not be obligated to make
any additional Loan advance(s) or to issue any Letters of Credit after the
Closing Date (i) if at such time any Event of Default shall have occurred and be
continuing; or (ii) if any of the representations and warranties contained in
Article VIII of this Agreement shall be false or untrue in any material respect
on the date of such advance or issue, as if made on such date (unless such
representation or warranty relates only to an earlier date). Each request by the
Borrower for an additional Revolving Loan shall constitute a representation by
the Borrower that there is not at the time of such request an Event of Default
and that all representations and warranties in Article VIII of this Agreement
are true and correct on and as of the date of each such applicable Loan request
or request for a Letter of Credit.

ARTICLE VII

COVENANTS

The Borrower hereby covenants and agrees with the Banks that, comply with the
terms and provisions of this Article VII.

7A. Affirmative Covenants.

 

48



--------------------------------------------------------------------------------

7A.1 Financial Statements. The Borrower will maintain, and will cause each of
its Subsidiaries to maintain, a system of accounting established and
administered in accordance with GAAP. The Borrower covenants that it will
deliver to the Administrative Agent and (except with respect to clause
(xi) below) each Bank:

(i) as soon as practicable and in any event within 50 days after the end of each
quarterly period in each fiscal year, (a) consolidated statements of income,
partners’ capital and cash flows of the Borrower and its Subsidiaries for such
quarterly period and (in the case of the second, third and fourth quarterly
periods) for the period from the beginning of the current fiscal year to the end
of such quarterly period, and consolidated balance sheets of the Borrower and
its Subsidiaries as at the end of such quarterly period, setting forth in each
case with respect to financial statements delivered as of any date and for any
period after the Closing Date, in comparative form figures for the corresponding
period in the preceding fiscal year, all in reasonable detail and satisfactory
in form to the Required Banks and certified by an authorized financial officer
of the Borrower as presenting fairly, in all material respects, the information
contained therein (except for the absence of footnotes and subject to changes
resulting from normal year-end adjustments), in accordance with GAAP, and (b) a
copy of the Quarterly Report on Form 10-Q of the Master Partnership for such
quarterly period filed with the Commission;

(ii) as soon as practicable and in any event within 95 days after the end of
each fiscal year, (a) consolidated and consolidating statements of income and
cash flows and a consolidated and consolidating statement of partners’ capital
(or stockholders’ equity, as applicable) of the Borrower and its Subsidiaries
for such year, and consolidated and consolidating balance sheets of the Borrower
and its Subsidiaries, as at the end of such year, setting forth in each case
with respect to financial statements delivered as of any date and for any period
after the Closing Date, in comparative form corresponding consolidated and,
where applicable, consolidating figures from the preceding annual audit, all in
reasonable detail and, as to the consolidated statements, reported on by Grant
Thornton, LLP, or other independent public accountants of recognized national
standing selected by the Borrower whose report shall be without qualification,
(b) consolidating statements of income and cash flows and a consolidating
statement of partners’ capital (or stockholder equity, as applicable) of the
Master Partnership and its Subsidiaries for such year and consolidated balance
sheets of the Master Partnership and its Subsidiaries, as at the end of such
year, setting forth in each case, in comparative form corresponding consolidated
figures from the preceding annual audit, all in reasonable detail and reported
on by Grant Thornton LLP, or other independent public accountants of recognized
national standing selected by the Master Partnership whose report shall be
without qualification ; provided, however, that at any time when the Master
Partnership shall be subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act, delivery within the time period specified above of
copies of the Annual Report on Form 10-K of the Master Partnership for such
fiscal year prepared in compliance with the

 

49



--------------------------------------------------------------------------------

requirements therefor and filed with the Commission shall be deemed to satisfy
the requirements of this clause (b) if all such statements required to be
delivered pursuant to this clause (b) with respect to the Master Partnership and
its Subsidiaries are included in such Form 10-K such reports are delivered
separately by the Borrower together with such Form 10-K and such reports;

(iii) promptly upon receipt thereof by the Borrower, copies of all reports
submitted to the Borrower by independent public accountants in connection with
each special, annual or interim audit of the books of the Borrower or any
Subsidiary thereof made by such accountants, including without limitation the
comment letter submitted by each such accountant to management in connection
with their annual audit; provided, however, this clause (iii) shall
automatically be ineffective and deemed omitted herefrom upon receipt by the
Administrative Agent of reasonably acceptable evidence that (i) the Private
Placement Notes have been retired or otherwise paid in full or (ii) the
comparable financial reporting requirements of Section 5A(iii) of the Note
Purchase Agreements have been waived by the requisite holders of the Private
Placement Notes or otherwise deleted from the Note Purchase Agreements;

(iv) promptly upon transmission thereof, copies of (a) all financial statements,
proxy statements, notices and reports as the Master Partnership shall send or
make available to the public Unitholders of the Master Partnership, (b) all
registration statements (without exhibits), all prospectuses and all reports
which the Borrower or the Master Partnership files with the Commission (or any
governmental body or agency succeeding to the functions of the Commission),
(c) all press releases and other similar written statements made available by
the Master Partnership to the public concerning material developments in the
business of the Borrower or the Master Partnership, as the case may be; provided
that the Borrower shall be deemed to have furnished the information specified in
this clause (iii) above on the date that such information is posted at the
Master Partnership’s website on the Internet or at such other website as
notified to the Banks;

(v) as soon as reasonably practicable, and in any event within 5 Business Days
after a Responsible Officer obtains knowledge that any Default or Event of
Default has occurred, a written statement of such Responsible Officer setting
forth details of such Default or Event of Default and the action which the
Borrower has taken, is taking and proposes to take with respect thereto;

(vi) as soon as reasonably practicable, and in any event within 5 Business Days
after a Responsible Officer obtains knowledge of (a) the occurrence of an
adverse development with respect to any litigation or proceeding involving the
Borrower or any of its Subsidiaries which in the reasonable judgment of the
Borrower could reasonably be expected to have a Material Adverse Effect or
(b) the commencement of any litigation or proceeding involving the Borrower or
any of its Subsidiaries which in the reasonable

 

50



--------------------------------------------------------------------------------

     judgment of the Borrower could reasonably be expected to have a Material
Adverse Effect, a written notice of such Responsible Officer describing in
reasonable detail such commencement of, or adverse development with respect to,
such litigation or proceeding;

(vii) as soon as possible after, and in any event within 10 Business Days after
any Responsible Officer of the Borrower or any ERISA Affiliate knows or has
reason to know that, any ERISA Event has occurred or is expected to occur that,
alone or together with any other ERISA Events that have occurred, in the opinion
of the principal financial officer of the Borrower could reasonably be expected
to result in liability of the Borrower in an aggregate amount exceeding
$2,000,000, a statement setting forth a detailed description of such ERISA Event
and the action, if any, that the Borrower or any ERISA Affiliate has taken, is
taking or proposes to take or cause to be taken with respect thereto (together
with a copy of any notice, report or other written communication filed with or
given to or received from the PBGC, the Internal Revenue Service or the
Department of Labor with respect to such event or condition);

(viii) as soon as reasonably practicable, and in any event within five Business
Days after a Responsible Officer obtains knowledge of a violation or alleged
violation of any Environmental Law or the presence or release of any Hazardous
Substance within, on, from, relating to or affecting any property, which in the
reasonable judgment of the Borrower could reasonably be expected to have a
Material Adverse Effect, notice thereof, and upon request, copies of relevant
documentation;

(ix) together with each delivery of financial information pursuant to clause
(i) or clause (ii) of this Section 7A.1, a statement setting forth, together
with computations in reasonable detail, the amount of Available Cash, Aggregate
Available Cash and the Aggregate Partner Obligations, together with a
calculation of the Borrower’s Percentage of Aggregate Available Cash as of the
date of the balance sheet contained therein and the amounts of all Net Proceeds,
Excess Sale Proceeds, Unutilized Taking Proceeds and Unused Proceeds Reserves
held by the Borrower at the end of the applicable quarterly period or fiscal
year, as the case may be;

(x) as soon as reasonably practicable, and in any event within 5 Business Days
after a Responsible Officer obtains knowledge that the holder of any Private
Placement Note has given any notice to the Borrower or any Subsidiary thereof or
taken any other action with respect to a claimed Default or Event of Default
under the Note Purchase Agreements, or that any Person has given any notice to
the Borrower or any such Subsidiary or taken any other action with respect to a
claimed default or event or condition of the type referred to in
Section 9.1(iii), a written statement of such Responsible Officer describing
such notice or other action in reasonable detail and the action which the
Borrower has taken, is taking and proposes to take with respect thereto;

 

51



--------------------------------------------------------------------------------

(xi) prior to the Closing Date and within 45 days after the end of each calendar
year ending thereafter, commencing with the year ending December 31, 2006, a
report prepared by the Borrower or its broker or agent (a) setting forth the
insurance maintained pursuant to Section 7A.8, and including, without
limitation, the amounts thereof, the names of the insurers and the property,
hazards and risks covered thereby, and certifying that all premiums with respect
to the policies described in such report then due thereon have been paid and
that the same are in full force and effect, (b) setting forth all self-insurance
maintained by the Borrower pursuant to Section 7A.8 and (c) certifying that such
insurance or self insurance complies with the requirements of such Section 7A.8;

(xii) with reasonable promptness, such other information and data (financial or
other) as from time to time may be reasonably requested by any Bank; and

(xiii) as soon as reasonably practicable, and in any event within 5 Business
Days after a Responsible Officer obtains knowledge that the holder of any
secured indebtedness or other indebtedness has given any notice to ETP or any
Subsidiary thereof or taken any other action with respect to a claimed event of
default or condition of the type referred to in Section 9.1(xviii), a written
statement of such Responsible Officer describing, to the best knowledge of such
Responsible Officer, such notice or other action in reasonable detail and the
action which ETP has taken, is taking and proposes to take with respect thereto.

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Borrower will deliver to each holder of Notes an Officers’
Certificate (I) stating that the signers have reviewed the terms of this
Agreement and the other Loan Documents, and have made, or caused to be made
under their supervision, a review in reasonable detail of the transactions and
condition of the Borrower and its Subsidiaries during the accounting period
covered by such financial statements, and that no Default or Event of Default
has occurred and is continuing, or, if any such Default or Event of Default then
exists, specifying the nature and approximate period of existence thereof and
what action the Borrower has taken or is taking or proposes to take with respect
thereto, (II) specifying the amount available at the end of such accounting
period for Restricted Payments in compliance with Section 7B.6 and showing in
reasonable detail all calculations required in arriving at such amount, (III)
demonstrating (with computations in reasonable detail) compliance at the end of
such accounting period by the Borrower and its Subsidiaries with the provisions
of Sections 4.6, 7B.1, 7B.2, 7B.3, 7B.4, 7B.5(v), 7B.7(i)(b), 7B.7(i)(c),
7B.7(iii) and 7B.12, and (IV) if not specified in the related financial
statements being delivered pursuant to clauses (i) and (ii) above, specifying
the aggregate amount of interest paid or accrued by, and aggregate rental
expenses of, the Borrower and its Subsidiaries, and the aggregate amount of
depreciation, depletion and amortization charged on the books of the Borrower
and its Subsidiaries, during the fiscal period covered by such financial
statements.

 

52



--------------------------------------------------------------------------------

Together with each delivery of financial statements required by clause
(ii) above, the Borrower will deliver a certificate of such accountants stating
that they have reviewed the terms of this Agreement and the other Loan Documents
and that in making the audit necessary for their report on such financial
statements, they have obtained no knowledge of any Event of Default or Default,
or, if they have obtained knowledge of any Event of Default or Default,
specifying the nature and period of existence thereof. Such accountants,
however, shall not be liable to anyone by reason of their failure to obtain
knowledge of any Event of Default or Default which would not be disclosed in the
course of an audit conducted in accordance with generally accepted auditing
standards. This paragraph shall automatically be ineffective and deemed omitted
herefrom upon receipt by the Administrative Agent of reasonably acceptable
evidence that (i) the Private Placement Notes have been retired or otherwise
paid in full or (ii) the comparable financial reporting requirement of the last
paragraph of Section 5A of the Note Purchase Agreements has been waived in
accordance with the terms of the Note Purchase Agreements or otherwise deleted
from the Note Purchase Agreements.

7A.2 Inspection of Property. The Borrower will permit any Person designated in
writing by the Administrative Agent or the Required Lenders, at the Borrower’s
expense during the continuance of a Default or Event of Default and otherwise at
such Person’s expense, to visit and inspect any of the properties of the
Borrower and its Subsidiaries, to examine the corporate books and financial
records of the Borrower and its Subsidiaries and make copies thereof or extracts
therefrom and to discuss the affairs, finances and accounts of any of such
partnerships or corporations with the principal officers of the Borrower and its
independent public accountants, all at such reasonable times and as often as
such holder may reasonably request. The Borrower hereby authorizes, and agrees
to cause each of its Subsidiaries to authorize, its and their independent public
accountants to discuss with such Person the affairs, finances and accounts of
the Borrower and its Subsidiaries in accordance with this Section 7A.2.

7A.3 Covenant to Secure Notes Equally. If the Borrower or any of its
Subsidiaries shall create or assume any Lien upon any of its property or assets,
whether now owned or hereafter acquired, other than Liens permitted by the
provisions of Sections 7B.3 and 7B.4 (unless prior written consent to the
creation or assumption thereof shall have been obtained pursuant to
Section 10.6), the Borrower will make or cause to be made effective provision
whereby the Notes will be contemporaneously secured by such Lien equally and
ratably with any and all other Indebtedness thereby secured so long as any such
other Indebtedness shall be so secured (including, without limitation, the
provision of any financial accommodations extended to the holders of such other
Indebtedness in connection with the release of such Lien and/or the sale of any
property subject thereto), it being understood that the provision of such equal
and ratable security shall not constitute a cure or waiver of any related Event
of Default.

7A.4 Partnership or Corporate Existence; Compliance with Laws.

(i) Except as otherwise expressly permitted in accordance with Section 7B.7 or
7B.11, (a) the Borrower will at all times preserve and keep in full

 

53



--------------------------------------------------------------------------------

     force and effect its partnership existence and its status as a partnership
not taxable as a corporation for U.S. federal income tax purposes, (b) the
Borrower will cause each of its Subsidiaries to keep in full force and effect
its partnership or corporate existence, as the case may be, and (c) the Borrower
will, and will cause each of its Subsidiaries to, at all times preserve and keep
in full force and effect all of its material rights and franchises; provided,
however, that the partnership or corporate existence of any Subsidiary, and any
right or franchise of the Borrower or any Subsidiary, may be terminated
notwithstanding this Section 7A.4 if such termination (x) is in the best
interest of the Borrower and the Subsidiaries, (y) is not disadvantageous to the
holders of the Notes in any material respect and (z) could not reasonably be
expected to have a Material Adverse Effect.

(ii) The Borrower will, and will cause each of its Subsidiaries to, at all times
comply with all laws, regulations and statutes (including without limitation any
zoning or building ordinances or code or Environmental Laws) applicable to it
except for any failure to so comply which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

(iii) The Borrower will notify the Administrative Agent a reasonable time prior
to the adoption of any amendment to the Partnership Agreement, the Partnership
Documents, the Note Purchase Agreements or any Partnership Agreement and will
include in that notice a reasonably detailed description of such amendment and
the intended effects thereof.

7A.5 Payment of Taxes and Claims. The Borrower will, and will cause each of its
Subsidiaries to, pay all taxes, assessments and other governmental charges
imposed upon it or any of its Subsidiaries, or any of its or its Subsidiaries’
properties or assets or in respect of any of its or any of its Subsidiaries’
franchises, business, income or profits when the same become due and payable,
and all claims (including without limitation claims for labor, services,
materials and supplies) for sums which have become due and payable and which by
law have or might become a Lien upon any of its or any of its Subsidiaries’
properties or assets; provided that no such tax, assessment, charge or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and if such reserves or other
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor and be adequate in the good faith judgment of the Board of Directors of
the General Partner.

7A.6 Compliance with ERISA. The Borrower will, and will cause its Subsidiaries
to, comply in all material respects with the provisions of ERISA and the Code
applicable to the Borrower and its Subsidiaries and their respective employee
benefit programs.

7A.7 Maintenance and Sufficiency of Properties.

(i) The Borrower will maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all

 

54



--------------------------------------------------------------------------------

     properties used in the business of the Borrower and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof, all to the extent necessary to avoid a
Material Adverse Effect.

(ii) The Borrower will maintain and will cause to be maintained as employees of
the Borrower and its Subsidiaries such number of individuals, having appropriate
skills, as may be necessary from time to time to sustain continuous operation of
the Business at the time. Except as described on Schedule 8.8, the Borrower will
continue and will cause its Subsidiaries to continue to own or have valid rights
to use all of the Assets constituting personal or intellectual property
(including without limitation computer equipment, computer software and other
intellectual property) reasonably necessary for the operation of the Business,
in each case subject to no Liens except such as are permitted by Section 7B.3.

7A.8 Insurance.

(i) The Borrower will, and will cause its Subsidiaries to, at its or their
expense, at all times maintain, or cause to be maintained, with financially
sound and reputable insurers, insurance with respect to their properties and
business with coverages comparable to those generally carried by companies of
similar size that conduct the same or similar business and have similar
properties in the same general areas in which the Borrower conducts its
business; provided, however, that the Borrower may maintain a system of
self-insurance in an amount not exceeding an amount as is customary for
companies with established reputations engaged in the same or similar business
and owning and operating similar properties.

(ii) The Borrower will, and will cause each of its Subsidiaries to, pay as and
when the same become due and payable the premiums for all insurance policies
that the Borrower and its Subsidiaries are required to maintain hereunder.

7A.9 Environmental Laws. The Borrower will, and will cause each of its
Subsidiaries to:

(i) comply with all applicable Environmental Laws and any permit, license, or
approval required under any Environmental Law, except for failures to so comply
which could not reasonably be expected to have a Material Adverse Effect;

(ii) store, use, release, or dispose of any Hazardous Substance at any property
owned or leased by the Borrower or any of its Subsidiaries in a manner which
could not reasonably be expected to have a Material Adverse Effect;

 

55



--------------------------------------------------------------------------------

(iii) avoid committing any act or omission which would cause any Lien to be
asserted against any property owned by the Borrower or any of its Subsidiaries
pursuant to any Environmental Law, except where such Lien could not reasonably
be expected to have a Material Adverse Effect;

(iv) use, handle or store any propane in compliance, in all material respects,
with all applicable laws.

7A.10 Partnership Agreements. The Borrower will perform and comply with all of
its obligations under the Partnership Agreement to which it is a party, will
enforce each such Partnership Agreement against each other party thereto and
will not accept the termination of such Partnership Agreement or any amendment
or supplement thereof or modification or waiver thereunder, unless any such
failure to perform, comply or enforce or any such acceptance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

7A.11 After-Acquired Property. From and after the date of the Closing, the
Borrower will, and will cause each of its Subsidiaries to, execute and deliver
such amendments to the Security Agreement, execute and deliver such instruments
and agreements (including, without limitation, such Certificates and Stock
Powers) and execute and cause to be duly recorded, published, registered or
filed in the appropriate jurisdictions such Financing Statements, as shall be
necessary to grant to the Collateral Agent a valid, perfected, first priority
security interest, subject to Liens permitted by the Security Agreement in any
asset acquired by the Borrower or any Subsidiary of the Borrower (including,
without limitation, the Capital Stock of any Subsidiary) after the Closing Date,
to the extent such asset would have been included in the Collateral granted at
the Closing Date had the Borrower or one of its Subsidiaries owned such asset as
of the Closing Date. The Borrower will pay or cause to be paid all taxes, fees
and other governmental charges in connection with the execution, delivery,
recording, publishing, registration and filing of such documents and instruments
in such places.

7A.12 Further Assurances. At any time and from time to time promptly, the
Borrower shall, at its expense, execute and deliver to each Bank and the
Collateral Agent such instruments and documents, and take such further action,
as the Administrative Agent may from time to time reasonably request, in order
to further carry out the intent and purpose of this Agreement and the other Loan
Documents and to establish, perfect, preserve and protect the rights, interests
and remedies created, or intended to be created, in favor of the Banks, and
including, without limitation, the execution and delivery of Certificates and
Stock Powers and the execution, delivery, recordation and filing of Financing
Statements and continuation statements under the Uniform Commercial Code of any
applicable jurisdiction, and the delivery of satisfactory opinions of counsel.

7A.13 Books and Accounts. The Borrower will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in which full, true
and proper entries shall be made of its transactions and set aside on its books
from its earnings for each fiscal year all such proper reserves as in each case
shall be required in accordance with GAAP.

 

56



--------------------------------------------------------------------------------

7A.14 Available Cash Reserves. The Borrower will maintain an amount of cash
reserves that is necessary or appropriate in the reasonable discretion of the
General Partner to (i) provide for the proper conduct of the business of the
Borrower and its Subsidiaries (including reserves for future capital
expenditures) subsequent to such quarter, (ii) comply with applicable law or any
loan agreement, security agreement, mortgage, debt instrument or other agreement
or obligation to which the Borrower or any Subsidiary is a party or by which it
is bound or its assets are subject (including the Loan Documents) and
(iii) provide funds for distributions to partners of the Master Partnership and
the General Partner in respect of any one or more of the next four quarters;
provided that the General Partner need not establish cash reserves pursuant to
clause (iii) if the effect of such reserves would be that the Master Partnership
is unable to distribute the Minimum Quarterly Distribution (as defined in the
Agreement of Limited Partnership of the Master Partnership) on all Common Units
with respect to such quarter; and provided, further, that disbursements made by
the Borrower or a Subsidiary of the Borrower or cash reserves established,
increased or reduced after the end of such quarter but on or before the date of
determination of Available Cash with respect to such quarter shall be deemed to
have been made, established, increased or reduced for purposes of determining
Available Cash, within such quarter if the General Partner so determines. In
addition, without limiting the foregoing, Available Cash for any fiscal quarter
shall reflect cash reserves equal to (x) 50% of the interest projected to be
paid on the Private Placement Notes in the next succeeding fiscal quarter, plus
(y) beginning with a date three fiscal quarters before a scheduled principal
payment date on the Private Placement Notes, 25% of the aggregate principal
amount thereof due on any such payment date in the third succeeding fiscal
quarter, 50% of the aggregate principal amount due on any such payment date in
the second succeeding fiscal quarter and 75% of the aggregate principal amount
due on any quarterly payment date in the next succeeding fiscal quarter, plus
(z) the Unused Proceeds Reserve as of the date of determination; provided that
the foregoing reserves for amounts to be paid on the Private Placement Notes
shall be reduced by the aggregate amount of advances available to the Borrower
from responsible financial institutions under binding, irrevocable (a) credit or
financing commitments (which are subject to no conditions which the Borrower is
unable to meet) and (b) letters of credit (which are subject to no conditions
which the Borrower is unable to meet), in each case to be used to refinance such
amounts to the extent such amounts could be borrowed and remain outstanding
under Sections 7B.1 and 7B.2.

7A.15 Parity Debt.

(i) The Borrower shall ensure that the lenders from time to time in respect of
any outstanding Parity Debt shall, in the documents governing the terms of such
Indebtedness, (a) recognize the existence and validity of the obligations
represented by the Notes and (b) agree to refrain from making or asserting any
claim that the Loan Documents or the obligations represented by the Notes are
invalid or not enforceable in accordance with its and their terms as a result of
the circumstances surrounding the incurrence of such obligations.

 

57



--------------------------------------------------------------------------------

(ii) Each Bank and each other Person that becomes a Bank, as evidenced by its
acceptance of its Notes, (a) acknowledges the existence and validity of the
obligations of the Borrower under the Note Purchase Agreements (and any
replacement, extension, renewal, refunding or refinancing thereof permitted by
Section 7B.2, as the case may be) and (b) agrees to refrain from making or
asserting any claim that such obligations or the instruments governing the terms
thereof are invalid or not enforceable in accordance with its and their terms as
a result of the circumstances surrounding the incurrence of such obligations.

7A.16 Maintenance of Separateness.

(i) The Borrower will:

(a) maintain books and records separate from those of any other Person,
including any of its partnership interest holders or any Affiliate or
Subsidiary;

(b) maintain its assets in such a manner that it is not more costly or difficult
to segregate, identify or ascertain such assets;

(c) observe all limited partnership formalities;

(d) hold itself out to creditors and the public as a legal entity separate and
distinct from any other Person, including any of its partnership interest
holders and its Affiliates and Subsidiaries;

(e) conduct its business in its name or in business names or trade names of the
Borrower or its Subsidiaries and use separate stationery, invoices and checks;
and

(f) not assume, guarantee or pay the debts or obligations of or hold itself out
as being available to satisfy the obligations of any other Person, including any
of its partnership interest holders and its Affiliates and Subsidiaries, except
as is expressly permitted by the terms of this Agreement.

(ii) To the extent that the Borrower shares the same officers or other employees
as any of its Affiliates, the salaries of and the expenses relating to providing
benefits to such officers and employees shall be fairly allocated among such
entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with all such common officers and employees.

 

58



--------------------------------------------------------------------------------

(iii) To the extent that the Borrower jointly contracts with any of its
Affiliates to do business with vendors or service providers or to share overhead
expenses, the costs incurred in doing so shall be allocated fairly among such
entities, and each such entity shall bear its fair share of such costs. To the
extent that the Borrower contracts or does business with vendors or service
providers where the goods and services are partially for the benefit of an
Affiliate, the costs incurred in doing so shall be fairly allocated to or among
such entities for whose benefit the goods and services are provided, and each
such entity shall bear its fair share of such costs.

(iv) To the extent that the Borrower or its Affiliates have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
among them, and each such entity shall bear its fair share of such expenses.

7B. Negative Covenants.

7B.1 Financial Ratios.

(i) Ratio of Consolidated EBITDA to Consolidated Interest Expense. The Borrower
will not permit the ratio, as of the last day of any fiscal quarter of the
Borrower, of Consolidated EBITDA to Consolidated Interest Expense to be less
than 2.25 to 1.0;

(ii) Ratio of Consolidated Funded Indebtedness to Consolidated EBITDA. The
Borrower will not permit the ratio, as of the end of any fiscal quarter of
Borrower, of Consolidated Funded Indebtedness to Consolidated EBITDA to exceed
4.50 to 1.0; and

(iii) Ratio of Adjusted Consolidated Funded Indebtedness to Adjusted
Consolidated EBITDA. Borrower will not permit the ratio, as of the end of any
fiscal quarter of Borrower, of Adjusted Consolidated Funded Indebtedness to
Adjusted Consolidated EBITDA to exceed 4.75 to 1.0.

Notwithstanding any of the provisions of this Agreement the Borrower will not,
and will not permit any Subsidiary to, enter into any transaction pursuant to
Section 7B.2, clauses (vii) and (viii) of Section 7B.3, Section 7B.6, clauses
(i)(b) and (iii) of Section 7B.7, (x) if after giving effect to any such
transaction a Default or Event of Default exists or (y) if the consummation of
any such transaction would result in a violation of any clause of this
Section 7B.1, calculated for such purpose as of the date on which such
transaction were to be consummated both immediately before and after giving
effect to the consummation thereof; provided, however, that in the case of
transactions pursuant to Section 7B.7, the calculation shall be made on a pro
forma basis in accordance with GAAP after giving effect to any such transaction,
with the ratio recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower as if such transaction had occurred on the first day of
the relevant four quarter period.

 

59



--------------------------------------------------------------------------------

7B.2 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or otherwise become directly or
indirectly liable with respect to, any Indebtedness, except (subject to the
provisions of Section 7B.4):

(i) the Borrower may become and remain liable with respect to Indebtedness
evidenced by the Private Placement Notes and Indebtedness incurred in connection
with any extension, renewal, refunding or refinancing of Indebtedness evidenced
by the Private Placement Notes, provided that the principal amount of such
Indebtedness shall not exceed the principal amount of the Indebtedness evidenced
by the Private Placement Notes, together with any accrued interest and Yield
Maintenance Amount with respect thereto, being extended, renewed, refunded or
refinanced and (y) such Indebtedness may not have an average life to maturity
shorter than the remaining average life to maturity of the Indebtedness being
extended, renewed, refunded or refinanced;

(ii) the Borrower may become and remain liable with respect to Indebtedness
incurred under this Agreement;

(iii) any Subsidiary of the Borrower may become and remain liable with respect
to Indebtedness of such Subsidiary owing to the Borrower or to a Wholly-Owned
Subsidiary of the Borrower;

(iv) the Borrower and any of its Subsidiaries may become and remain liable with
respect to Indebtedness relating to any business, property or assets acquired by
or contributed to the Borrower or such Subsidiary or which is secured by a loan
on any property or assets acquired by or contributed to the Borrower or such
Subsidiary to the extent such Indebtedness existed at the time such business,
property or assets were so acquired or contributed, and if such Indebtedness is
secured by such property or assets, such security interest does not extend to or
cover any other property of the Borrower or any of its Subsidiaries; provided
that (a) immediately after giving effect to such acquisition or contribution,
the Borrower could incur at least $1.00 of additional Indebtedness pursuant to
clause (xi) of this Section 7B.2 and (b) such Indebtedness was not incurred in
anticipation of such acquisition or contribution;

(v) the Company and any of its Subsidiaries may become and remain liable with
respect to Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within 2 Business Days of its incurrence;

(vi) any Subsidiary of the Borrower may become and remain liable with respect to
Indebtedness in an aggregate principal amount not to exceed

 

60



--------------------------------------------------------------------------------

$10,000,000, and the Borrower may become and remain liable with respect to
Guarantees of such Indebtedness of any Subsidiary of the Borrower provided that
the aggregate amount of all Guarantees permitted by this clause (viii) shall not
exceed $10,000,000;

(vii) any Person that after the Closing Date becomes a Subsidiary of the
Borrower may become and remain liable with respect to any Indebtedness to the
extent such Indebtedness existed at the time such Person became a Subsidiary;
provided that (a) immediately after giving effect to such Person becoming a
Subsidiary of the Borrower, the Borrower could incur at least $1.00 of
additional Indebtedness in compliance with clause (xi) of this Section 7B.2 and
(b) such Indebtedness was not incurred in anticipation of such Person becoming a
Subsidiary of the Borrower;

(viii) the Borrower and any of its Subsidiaries may become and remain liable
with respect to Indebtedness owed to any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any of its Subsidiaries, pursuant to reimbursement
or indemnification obligations to such person;

(ix) the Borrower and any of its Subsidiaries may become and remain liable with
respect to Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business, and any
extension, renewal or refinancing thereof to the extent not provided to secure
the repayment of other Indebtedness and to the extent that the amount of
refinancing Indebtedness is not greater than the amount of Indebtedness being
refinanced;

(x) the Borrower may become and remain liable with respect to Indebtedness
incurred in respect of Capitalized Lease Obligations and Non-Compete
Obligations; provided, that the Lien in respect thereof is permitted by clause
(viii) of Section 7B.3; and

(xi) the Borrower and its Subsidiaries may become and remain liable with respect
to Indebtedness not exceeding $100,000,000 in aggregate principal amount at any
time outstanding, in addition to that otherwise permitted by the other clauses
of this Section 7B.2, if (1) the stated maturity of such Indebtedness (including
all scheduled amortizations of principal thereof) shall not be earlier than the
last Final Maturity Date in effect on the date of incurrence of such
Indebtedness and (2) on the date the Borrower or any of its Subsidiaries becomes
liable with respect to any such additional Indebtedness and immediately after
giving effect thereto and to the substantially concurrent repayment of any other
Indebtedness (a) the ratio of Consolidated EBITDA to Consolidated Debt Service
is equal to or greater than 2.50 to 1.0 and (b) the ratio of Consolidated EBITDA
to Consolidated Pro Forma Maximum Debt Service is equal to or greater than 1.25
to 1.0 and (c) no Default or Event of Default shall exist.

 

61



--------------------------------------------------------------------------------

7B.3 Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, assume, incur or suffer to exist any Lien upon or with respect to
any of its properties or assets, whether now owned or hereafter acquired, or any
income or profits therefrom (whether or not provision is made for the equal and
ratable securing of the Notes in accordance with the provisions of
Section 7A.3), except:

(i) Liens existing on the Initial Closing Date hereof on the property and assets
of the Borrower or any of its Subsidiaries as described in Schedule 7B.3;

(ii) Liens for taxes, assessments or other governmental charges the payment of
which is not yet due and payable or the validity of which is being contested in
good faith in compliance with Section 7A.5;

(iii) attachment or judgment Liens not giving rise to an Event of Default and
with respect to which the underlying action has been appealed or is being
contested in good faith in compliance with Section 7A.5;

(iv) Liens of lessors, landlords, carriers, vendors, mechanics, materialmen,
warehousemen, repairmen and other like Liens incurred in the ordinary course of
business the payment of which is not yet due or which is being contested in good
faith in compliance with Section 7A.5, in each case not incurred or made in
connection with the borrowing of money, the obtaining of advances or credit or
the payment of the deferred purchase price of property, provided that such Liens
do not materially interfere with the conduct of the business of the Borrower and
its Subsidiaries taken as a whole;

(v) Liens (other than any Lien imposed by ERISA) incurred and pledges and
deposits made in the ordinary course of business (a) in connection with workers’
compensation, unemployment insurance, old age pensions, retiree health benefits
and other types of social security, or (b) to secure (or to obtain letters of
credit that do not constitute Indebtedness and that secure) the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
performance bonds, contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money or the obtaining of
advances or credit provided that such Liens do not materially interfere with the
conduct of the business of the Borrower and its Subsidiaries taken as a whole;

(vi) zoning restrictions, easements, licenses, reservations, provisions,
covenants, conditions, waivers, restrictions on the use of property or
irregularities of title (and with respect to leasehold interests, mortgages,
obligations, liens and other encumbrances incurred, created, assumed or
permitted to exist and arising by, through or under a landlord or owner of the
leased property, with or without

 

62



--------------------------------------------------------------------------------

consent of the lessee) which do not in the aggregate materially detract from the
value of its property or assets or materially impair the use thereof in the
operation of its business;

(vii) Liens existing on any property of a Person at the time such Person becomes
a Subsidiary of the Borrower or existing at the time of acquisition upon any
property acquired by the Borrower or any of its Subsidiaries at the time such
property is so acquired, through purchase, merger or consolidation or otherwise
(whether or not the Indebtedness secured thereby shall have been assumed);
provided, however, that in the case of any such Lien (1) such Lien shall at all
times be confined solely to any such property and, if required by the terms of
the instrument creating such Lien, other property which is an improvement to
such acquired property, (2) such Lien was not created in anticipation of such
transaction, and (3) the Indebtedness secured by such Lien shall be permitted
under Section 7B.2;

(viii) Liens created to secure all or any part of the purchase price, or to
secure Indebtedness (other than Parity Debt) incurred or assumed to pay all or
any part of the purchase price or cost of construction, of property acquired or
constructed by the Borrower or any of its Subsidiaries after the Closing Date or
to secure obligations incurred in consideration of non-compete agreements
(“Non-Compete Obligations”) entered into in connection with any such
acquisition, including an acquisition complying with clause (b)(y) of
Section 7B.9; provided that (a) any such Lien shall be confined solely to the
item or items of such property (or improvement thereon) so acquired or
constructed and, if required by the terms of the instrument creating such Lien,
other property (or improvement thereon) which is an improvement to such acquired
or constructed property (and, in the case of any Lien securing Non-Compete
Obligations, shall also be limited to (x) such items of property as acquired
which are not of the character included in the definition of Collateral and
(y) such additional items of the property so acquired, having a total fair
market value (as determined in good faith by the Board of Directors of the
General Partner) for the sum of (x) and (y) that is not more than the amount of
the Non-Compete Obligations so secured), (b) such item or items of property so
acquired and subject to such Lien are not required to become part of the
Collateral under the terms of the Security Agreement, (c) any such Lien shall be
created contemporaneously with, or within 180 days after, the acquisition or
construction of such property, and (d) such Lien does not exceed an amount equal
to 85% of the fair market value (100% in the case of Capitalized Lease
Obligations and 35% in the case of Non-Compete Obligations) of such property (as
determined in good faith by the Board of Directors of the General Partner) at
the time of acquisition thereof and (e) after giving effect to such Lien no
Default or Event of Default shall exist;

(ix) Liens on property or assets of any Subsidiary of the Borrower securing
Indebtedness of such Subsidiary owing to the Borrower or a Wholly-Owned
Subsidiary;

 

63



--------------------------------------------------------------------------------

(x) leases or subleases of equipment to customers which do not materially
interfere with the conduct of the business of the Borrower and its Subsidiaries
taken as a whole;

(xi) easements, exceptions or reservations in any property of the Borrower or
any Subsidiary granted or reserved for the purpose of pipelines, roads, the
removal of oil, gas, coal or other minerals, and other like purposes, or for the
joint or common use of real property, facilities and equipment, which are
incidental to, and do not materially interfere with, the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;

(xii) Liens (other than Liens securing Indebtedness) on the property or assets
of any Subsidiary of the Borrower in favor of the Borrower or any other
Wholly-Owned Subsidiary of the Borrower;

(xiii) Liens on the property or assets of Heritage Service Corp. provided that
(i) such Liens shall at all times be confined to property or assets having an
aggregate fair market value not exceeding $6,000,000, and (ii) as a result of
any such Lien no Default or Event of Default shall exist;

(xiv) Liens created by any of the Security Documents securing (a) Indebtedness
evidenced by the Notes or the Revolving Credit, and (b) Additional Parity Debt;
and

(xiv) any Lien renewing, extending or refunding any Lien permitted by this
Section 7B.3, provided that (a) the principal amount of the Indebtedness secured
by any such Lien shall not exceed the principal amount of such Indebtedness
outstanding immediately prior to the renewal, extension or refunding of such
Lien and (b) no assets encumbered by any such Lien other than the assets
encumbered immediately prior to such renewal, extension or refunding shall be
encumbered thereby.

Notwithstanding the foregoing, the Borrower will not, and will not permit any of
its Subsidiaries to, create, assume or incur any Lien upon or with respect to
(a) any Subsidiary stock held by the Borrower or any other Subsidiary of the
Borrower, or (b) any of its proprietary software developed by or on behalf of
the Borrower or its Affiliates necessary and useful for the conduct of the
Business. No Lien permitted under this Section 7B.3 shall result in
over-collateralization except as required by conventional practice for specific
types of borrowings.

7B.4 Priority Debt. The Borrower will not permit Priority Debt, at any time, to
exceed the sum of (i) $15,000,000 plus (ii) 10% of the then Consolidated
Tangible Net Worth of the Borrower and its Subsidiaries (but only to the extent
such Consolidated Tangible Net Worth is positive). The provisions of this
Section 7B.4 are further limitations on Priority Debt that shall otherwise be
permitted by Section 7B.1, 7B.2 or 7B.3.

 

64



--------------------------------------------------------------------------------

7B.5 Loans, Advances, Investments and Contingent Liabilities. The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
purchase or own any stock, obligations or securities of, or any other interest
in, or make any capital contribution to, any Person, make or permit to remain
outstanding any loan or advance to, or guarantee, endorse or otherwise be or
become contingently liable, directly or indirectly, in connection with the
obligations of any Person, or make any other Investment, except:

(i) the Borrower or any of its Subsidiaries may make and own Investments
(w) consisting of Units issued for purposes of making acquisitions, (x) arising
out of loans and advances to employees incurred in the ordinary course of
business, and consisting of advances to pay reimbursable expenditures,
(y) arising out of extensions of trade credit or advances to third parties in
the ordinary course of business and (z) acquired by reason of the exercise of
customary creditors’ rights upon default or pursuant to the bankruptcy,
insolvency or reorganization of a debtor;

(ii) Guarantees that constitute Indebtedness to the extent permitted by Sections
7B.1 and 7B.2 and other Guarantees that are not Guarantees of Indebtedness and
are undertaken in the ordinary course of business;

(iii) investment in (collectively, “Cash Equivalents”)

(a) marketable obligations issued or unconditionally guaranteed by the United
States of America, or issued by any agency thereof and backed by the full faith
and credit of the United States of America, in each case maturing one year or
less from the date of acquisition thereof,

(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and having as at such date the highest rating obtainable from either
Standard & Poor’s Rating Group or Moody’s Investors Service, Inc.,

(c) commercial paper maturing no more than 270 days from the date of creation
thereof and having as at the date of acquisition thereof one of the two highest
ratings obtainable from either Standard & Poor’s Rating Group or Moody’s
Investors Service, Inc.,

(d) certificates of deposit maturing one year or less from the date of
acquisition thereof (1) issued by commercial banks incorporated

 

65



--------------------------------------------------------------------------------

under the laws of the United States of America or any state thereof or the
District of Columbia or Canada or issued by the United States branch of any
commercial bank organized under the laws of any country in Western Europe or
Japan, with capital and stockholders’ equity of at least $500,000,000 (or the
equivalent in the currency of such country), (A) the commercial paper or other
short term unsecured debt obligations of which are as at such date rated either
A-2 or better (or comparably if the rating system is changed) by Standard &
Poor’s Rating Group or Prime-2 or better (or comparably if the rating system is
changed) by Moody’s Investors Service, Inc. or (B) the long-term debt
obligations of which are as at such date rated either A or better (or comparably
if the rating system is changed) by Standard & Poor’s Rating Group or A2 or
better (or comparably if the rating system is changed) by Moody’s Investors
Service, Inc.(“Permitted Banks”) or (2) issued by BOk in an aggregate amount for
all such certificates of deposit issued by BOk not to exceed $1,000,000,

(e) Eurodollar time deposits having a maturity of less than 270 days from the
date of acquisition thereof purchased directly from any Permitted Bank,

(f) bankers’ acceptances eligible for rediscount under requirements of The Board
of Governors of the Federal Reserve System and accepted by Permitted Banks, and

(g) obligations of the type described in clause (a), (b), (c), (d) or (e) above
purchased from a securities dealer designated as a “primary dealer” by the
Federal Reserve Bank of New York or from a Permitted Bank as counterparty to a
written repurchase agreement obligating such counterparty to repurchase such
obligations not later than 14 days after the purchase thereof and which provides
that the obligations which are the subject thereof are held for the benefit of
the Borrower or any of its Subsidiaries by a custodian which is a Permitted Bank
and which is not a counterparty to the repurchase agreement in question;

(iv) the Borrower or any of its Subsidiaries may acquire Capital Stock or other
ownership interests of a Person (i) located in the United States of America or
Canada, (ii) incorporated or otherwise formed pursuant to the laws of the United
States of America or Canada or any state or province thereof or the District of
Columbia and (iii) engaged in substantially the same business as the Borrower
which Person at the time of such acquisition is, or as a result thereof becomes,
a Subsidiary of the Borrower;

(v) the Borrower or any of its Subsidiaries may make and own Investments (in
addition to Investments permitted by clauses (i), (ii), (iii), and (iv) of this
Section 7B.5) in any Person incorporated or otherwise formed pursuant to the
laws of the United States of America or Canada or any state or province

 

66



--------------------------------------------------------------------------------

thereof or the District of Columbia; provided, however, that (i) the sum of
(a) the aggregate amount of all such Investments made by the Borrower and its
Subsidiaries following the Closing Date which are outstanding pursuant to this
clause (v) plus (b) all other Investments held by the Borrower and its
Subsidiaries which are outstanding as of the Closing Date and listed on Schedule
7B.5 shall not at any date of determination exceed 10% of Consolidated Net
Tangible Assets (the “Investment Limit”); (ii) the representation in
Section 8.18 shall be true and correct as of the date of determination; and
(iii) the aggregate amount of all such Investments made by the Borrower and its
Subsidiaries and outstanding pursuant to this clause (v) in Persons engaged in a
business which is not substantially the same as a line of business described in
Section 7B.8 shall not at any date exceed $12,500,000, and (iv) no Investment
pursuant to this clause (v) may be made unless if after giving effect thereto no
Default or Event of Default exists;

(vi) the Borrower may make and become liable with respect to any Interest Rate
Agreements; and

(vii) any Subsidiary of the Borrower may make Investments in the Borrower or in
a Wholly-Owned Subsidiary of the Borrower.

7B.6 Restricted Payments. The Borrower will not directly or indirectly declare,
order, pay, make or set apart any sum for any Restricted Payment, except that
the Borrower may declare or order, and make, pay or set apart, during each
fiscal quarter a Restricted Payment if (i) such Restricted Payment together with
all other Restricted Payments during such fiscal quarter, do not in the
aggregate exceed the amount of Available Cash with respect to the immediately
preceding quarter, and (ii) no Default or Event of Default exists before or
immediately after any such proposed action and Borrower shall be in pro forma
compliance with the financial covenants of Section 7B.1(i), (ii) and (iii).
Notwithstanding the foregoing, the Borrower will not directly or indirectly
declare, order or pay Restricted Payments, individually or in the aggregate, for
any fiscal quarter in an amount greater than the product of (i) the Borrower’s
Percentage of Aggregate Available Cash times (ii) the Aggregate Partner
Obligations; provided, however, if at any time the Private Placement Notes are
rated “BBB” or better by a Rating Agency, the foregoing limitations set forth in
this sentence shall not apply to the Borrower so long as such rating remains in
effect.

7B.7 Consolidation, Merger, Sale of Assets. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly,

(i) consolidate with or merge into any other Person or permit any other Person
to consolidate with or merge into it, except that:

(a) any Subsidiary of the Borrower may consolidate with or merge into the
Borrower or a Wholly-Owned Subsidiary of the Borrower if the Borrower or a
Wholly-Owned Subsidiary of the Borrower, as the case may be, shall be the
surviving Person;

 

67



--------------------------------------------------------------------------------

(b) any entity (other than a Subsidiary of the Borrower) may consolidate with or
merge into the Borrower or a Subsidiary if the Borrower or a Subsidiary of the
Borrower, as the case may be, shall be the surviving Person and if, immediately
after giving effect to such transaction, (i) the Borrower and its Subsidiaries
(x) shall not have a Consolidated Net Worth, determined in accordance with GAAP
applied on a basis consistent with the consolidated financial statements of the
Borrower most recently delivered pursuant to Section 7A.1, of less than the
Consolidated Net Worth of the Borrower immediately prior to the effectiveness of
such transaction, satisfaction of this requirement to be set forth in reasonable
detail in an Officers’ Certificate delivered to each holder of a Note at the
time of such transaction, and (y) could incur at least $1.00 of additional
Indebtedness in compliance with Section 7B.1 and clause (xi) of Section 7B.2,
(ii) substantially all of the assets of the Borrower and its Subsidiaries, taken
as a whole, shall be located and substantially all of their business shall be
conducted within the continental United States of America or Canada and (iii) no
Default or Event of Default shall exist and be continuing; and

(c) the Borrower may consolidate with or merge into any other entity if (I) the
surviving entity is a corporation or limited partnership organized and existing
under the laws of the United States of America or any state thereof or the.
District of Columbia, with substantially all of its properties located and its
business conducted within the continental United States of America, (II) such
corporation or limited partnership expressly and unconditionally assumes in
writing the obligations of the Borrower under this Agreement, the Notes and the
other Loan Documents and delivers to each holder of a Note at the time
outstanding an opinion of counsel satisfactory to the Administrative Agent with
respect to the due authorization and execution of the related agreement of
assumption and the enforceability of such agreement against such corporation or
partnership, (III) immediately after giving effect to such transaction, such
corporation or limited partnership (x) shall not have a Consolidated Net Worth,
determined in accordance with GAAP applied on a basis consistent with the
consolidated financial statements of the Company most recently delivered
pursuant to Section 7A.1 (or if no such financials have yet been delivered under
Section 7A.1, consistent with the consolidated financial statements referred to
in Section 8.4), of less than the Consolidated Net Worth of the Borrower and its
Subsidiaries immediately prior to the effectiveness of such transaction,
satisfaction of this requirement to be set forth in reasonable detail in an
Officer’s Certificate delivered to the Administrative Agent (copies of which
shall be promptly delivered by the Administrative Agent to the Banks) and
(y) could incur at least $1.00 of additional Indebtedness in compliance with
Section 7B.1 and clause (xiii) of Section 7B.2, and (IV) no Default or Event of
Default shall exist and be continuing immediately before or after giving effect
to such transaction;

 

68



--------------------------------------------------------------------------------

(ii) sell, lease, abandon or otherwise dispose of all or substantially all its
assets, except that any Subsidiary of the Borrower may sell, lease or otherwise
dispose of all or substantially all its assets to the Borrower or to a
Wholly-Owned Subsidiary of the Borrower; or

(iii) sell, lease, convey, abandon or otherwise dispose of (including, without
limitation, in connection with a Sale and Lease-Back Transaction) any of its
assets (except in a transaction permitted by clause (i)(a), (i)(b) or (ii) of
this Section 7B.7 or sales of inventory in the ordinary course of business
consistent with past practice) or issue or sell Capital Stock of any Subsidiary
of the Borrower, whether in a single transaction or a series of related
transactions (each of the foregoing non-excepted transactions, an “Asset Sale”),
unless:

(a) immediately after giving effect to such proposed disposition no Default or
Event of Default shall exist and be continuing, satisfaction of this requirement
to be set forth in reasonable detail in an Officer’s Certificate delivered to
each holder of a Note at the time of such transaction in the case of any Asset
Sale involving assets that generates EBITDA and such Asset Sale involves
consideration of $2,500,000 or more;

(b) such sale or other disposition is for cash consideration or for
consideration consisting of not less than 75% cash and not more than 25%
interest-bearing promissory notes; provided, that the limitation referred to in
this clause (b) shall not apply to any Asset Sale generating less than
$2,500,000 of Net Proceeds;

(c) one of the following two conditions must be satisfied:

(i) the aggregate Net Proceeds of all assets so disposed of (whether or not
leased back) from the Closing Date through the date of such disposition does not
exceed $50,000,000; or

(ii) in the event that such Net Proceeds (less the amount thereof previously
applied in accordance with clause (x) of this clause (c)(ii)) exceeds the
limitations determined pursuant to clause (c)(i) of this Section 7B.7 (such
excess amount being herein called “Excess Sale Proceeds”), the Borrower shall
within 12 calendar months of the date on which such Net Proceeds exceeded any
such limitation, cause an amount equal to such Excess Sale Proceeds to be
applied (x) to the acquisition of assets in replacement of the assets so
disposed of or of assets which may be productively used in the United States of
America or Canada in the

 

69



--------------------------------------------------------------------------------

conduct of the Business, or (y) to the extent not applied pursuant to the
immediately preceding clause (x), to offer to make prepayments on the Notes
pursuant to Section 4.2.3 hereto and, allocated on the basis specified for such
prepayments in the definition of Allocable Proceeds, to offer to repay other
Parity Debt (other than Indebtedness under Section 7B.2 (ii) or that by its
terms does not permit such offer to be made); and

(d) for any Asset Sale involving assets that generate Consolidated EBITDA and
involve consideration of $2,500,000 or more, the Borrower shall have delivered
to the Noteholders a Certificate of the Board of Directors of the General
Partner, certifying that such sale or other disposition is for fair value and is
in the best interests of the Borrower.

Notwithstanding the foregoing, Asset Sales shall not be deemed to include
(1) any transfer of assets or issuance or sale of Capital Stock by the Borrower
or any of its Subsidiaries to the Borrower or a Wholly-Owned Subsidiary of the
Borrower, (2) any transfer of assets or issuance or sale of Capital Stock by the
Borrower or any of its Subsidiaries to any Person in exchange for, or the Net
Proceeds of which are applied within 12 months to the purchase of, other assets
used in a line of business permitted under Section 7B.8 and having a fair market
value (as determined in good faith by the Board of Directors of the General
Partner) not less than that of the assets so transferred or Capital Stock so
issued or sold and (3) any transfer of assets pursuant to an Investment
permitted by Section 7B.5.

7B.8 Business. The Borrower will not and will not permit any of its Subsidiaries
to engage in any line of business if as a result thereof the Borrower and its
Subsidiaries would not be principally and predominately engaged in the Business
and related general and administrative operations, and subject in all respects
to the provisions of clause (iii) of the proviso to Section 7B.5(v).

7B.9 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, engage in any transaction
with any Affiliate unless (i) (a) such transaction is on fair and reasonable
terms that are no less favorable to the Borrower or such Subsidiary, as the case
may be, than those which would be obtained in an arm’s-length transaction from a
Person other than an Affiliate and (b) such transaction is entered into in the
ordinary course of business and pursuant to the reasonable requirements at the
time of the Borrower’s or such Subsidiary’s operations, or (y) such transaction
involves the acquisition by the Borrower from the General Partner of assets
formerly owned by an entity, the Capital Stock of which was purchased by the
General Partner, which acquisition is for a substantially equivalent value as
the value of such purchase consummated within ten days after the consummation of
such purchase, as long as such transaction otherwise would be permitted
hereunder had the Borrower acquired such assets directly from such entity,
(ii) such transaction is in connection with the incurrence of Indebtedness
pursuant to Section 7B.2(vii), (iii) such transaction is in

 

70



--------------------------------------------------------------------------------

   connection with the making of an Investment pursuant to Section 7B.5(i) and
Section 7B.5(v)(iii) with respect to Investments in ETP or its Subsidiaries,
(iv) such transaction is a Restricted Payment permitted by Section 7B.6, or
(v) such transaction involves indemnification and contribution under Section 7.7
of the Partnership Agreement (as said section is in effect on the Closing Date),
to the extent such indemnification or contribution arises from operations or
activities in connection with the Business (including securities issuances in
connection with funding the Business).

7B.10 Subsidiary Stock and Indebtedness.

(i) The Borrower will not permit any of its Subsidiaries directly or indirectly
to issue or sell any Equity Interest of such Subsidiary of the Borrower to any
Person other than the Borrower or a Wholly-Owned Subsidiary of the Borrower
except (a) for the purpose of qualifying directors or (b) in satisfaction of
pre-emptive rights of holders of minority interests which are triggered by an
issuance of Equity Interests to the Borrower or a Subsidiary of the Borrower and
permit such holders to maintain their pro rata interests.

(ii) The Borrower will not directly or indirectly sell, assign, pledge or
otherwise dispose of any Equity Interest in or any Indebtedness of any of its
Subsidiaries, and will not permit any of its Subsidiaries directly or indirectly
to sell, assign, pledge or otherwise dispose of any Equity Interest in or any
Indebtedness of any other Subsidiary of the Borrower except to the Borrower or a
Wholly-Owned Subsidiary of the Borrower, unless (a) simultaneously with such
sale, transfer or disposition, all of the Equity Interests (other than an Equity
Interest representing less than 2% of the outstanding Equity Interests of all
classes of such Subsidiary taken together, provided that such Equity Interest is
considered an Investment pursuant to Section 7B.5(v) and is permitted
thereunder) or Indebtedness of such Subsidiary owned by the Borrower and its
Subsidiaries is sold, transferred or disposed of as an entirety, (b) the Board
of Directors of the General Partner shall have determined, as evidenced by a
resolution thereof, that the proposed sale, transfer or disposition of such
Equity Interests or Indebtedness is in the best interests of the Borrower,
(c) such Equity Interests or Indebtedness are sold, transferred or otherwise
disposed of for cash or Cash Equivalents or other assets used in a line of
business permitted by Section 7B.8 and having a fair market value (as determined
in good faith by the Board of Directors of the General Partner) not less than
that of the Equity Interests or Indebtedness so transferred, to a Person upon
terms deemed by the Board of Directors of the General Partner to be acceptable,
(d) the Subsidiary being sold, transferred or otherwise disposed of shall not
have any continuing investment in the Borrower or any Subsidiary of the Borrower
not being so sold, transferred or disposed and (e) such sale, transfer or
disposition is permitted by Section 7B.7.

7B.11 Payment of Dividends by Subsidiaries. The Borrower will not, and will not
permit any of its Subsidiaries to, be subject to or enter into any agreement
which restricts the ability of any Subsidiary of the Borrower to declare or pay
any dividend to the Borrower, to make any distribution on any Equity Interest of
such Subsidiary to the Borrower, or to lend money to the Borrower.

 

71



--------------------------------------------------------------------------------

7B.12 Sales of Receivables. The Borrower will not, and will not permit any of
its Subsidiaries to, discount, pledge, sell (with or without recourse), or
otherwise sell for less than face value thereof any of its accounts or notes
receivable, except for sales of receivables (i) without recourse which are
seriously past due and which have been substantially written off as
uncollectible or collectible only after extended delays, or (ii) made in
connection with the sale of a business but only with respect to the receivables
directly generated by the business so sold.

7B.13 Material Agreements; Tax Status. The Borrower will not:

(i) amend or directly or indirectly modify in any manner the definitions of
“Allocable Proceeds” or “Excess Proceeds” of the Note Purchase Agreements or any
similar provisions of any agreement applicable to any extensions, renewals or
refundings thereof as Parity Debt under the provisions of paragraph 7B.2(i);

(ii) amend or modify in any manner adverse to the Banks, or grant any waiver or
release under (if such action shall be adverse to the Banks), any Partnership
Document, any notes evidencing Parity Debt or any agreement relating to Parity
Debt or terminate in any manner any Partnership Document, it being understood,
without limitation, that no modification that reduces principal, interest or
fees, premiums, make-wholes or penalty charges, or extends any scheduled or
mandatory payment, prepayment or redemption of principal or interest, or makes
less restrictive any agreement or releases away any security, or waives any
condition precedent or default shall be adverse to the Banks for purposes of
this Agreement; or

(iii) permit the Master Partnership or the Borrower to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes.

7B.14 Commingling of Deposit Accounts and Accounts. The Borrower will not, nor
will it permit any of its Subsidiaries to, commingle their respective deposit
accounts or accounts with the deposit accounts of La Grange or any of its
Subsidiaries.

ARTICLE VIII

REPRESENTATIONS, COVENANTS AND WARRANTIES

The Borrower represents, covenants and warrants as follows:

8.1 Organization. The Borrower is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite

 

72



--------------------------------------------------------------------------------

partnership power and authority to own and operate its properties (including
without limitation the assets owned and operated by it), to conduct its
business, to enter into this Agreement and the other Loan Documents to which it
is a party and the Partnership Agreements and to carry out the terms of this
Agreement, the Notes, such other Loan Documents and Partnership Agreements. Each
Subsidiary of the Borrower is duly organized, validly existing and in good
standing under the laws of its state of organization and has all requisite power
and authority to own and operate its properties (including without limitation
the assets owned and operated by it).

8.2 Partnership Interests. The sole general partner of the Borrower is ETPGP.
The sole general partner of ETPGP is ETPLLC. At the Closing Date, the Borrower
does not have any Subsidiary other than the Subsidiaries of the Borrower as set
forth on Schedule 8.2 or any Investments in any Person (other than as set forth
on Schedules 7B.5 or 8.2 or Investments of the types described in
Section 7B.5(i), (ii), (iii) or (vi)).

8.3 Qualification. The Borrower is duly qualified or registered and is in good
standing as a foreign limited partnership for the transaction of business, and
each of the Subsidiaries of the Borrower is duly qualified or registered and is
in good standing as a foreign corporation or partnership, as the case may be,
for the transaction of business, in the states and to the extent listed in
Schedule 8.3, and, except as reflected on Schedule 8.3, on the Closing Date
there are no other jurisdictions in which the nature of their respective
activities or the character of the properties they own, lease or use makes such
qualification or registration necessary and in which the failure so to qualify
or to be so registered would have a Material Adverse Effect. The Borrower has
taken all necessary partnership action to authorize the execution, delivery and
performance by it of this Agreement, the other Loan Documents to which it is a
party and the Partnership Agreements. The Borrower has duly executed and
delivered each of this Agreement, the other Loan Documents and the Partnership
Agreements to which it is a party, and each of such documents and agreements and
the Notes and the Security Documents constitute the legal, valid and binding
obligation of the Borrower enforceable against it in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

8.4 Financial Statements. The Borrower has delivered to the Administrative Agent
complete and correct copies of the audited financial statements of the Borrower
as of August 31, 2005, together with any unaudited financial statements
available or provided to the Borrower for periods after August 31, 2005. Such
financial statements have been prepared in accordance with GAAP and fairly
present in all material respects the financial position of the Borrower as of
the close of the applicable period covered thereby.

8.5 Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened against the Borrower or
the General Partner or any of the Subsidiaries of the Borrower, or any
properties or rights of the Borrower or the General Partner or any of the
Subsidiaries of the Borrower, by or before any court, arbitrator or
administrative or governmental body (i) which questions the validity or
enforceability of this Agreement, the Notes, any other Loan Document or any
Partnership Agreement or any action to be taken pursuant to this Agreement, the
Notes, any other Loan Document or any Partnership Agreement or (ii) which could
reasonably be expected to result in a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

8.6 Changes. Except as contemplated by this Agreement, the Notes, the other Loan
Documents or the Partnership Agreements or as described in the Registration
Statement or the Memorandum, (i) neither the Borrower nor any of the
Subsidiaries of the Borrower has incurred any material liabilities or
obligations, direct or contingent, nor entered into any material transaction, in
each case other than in the ordinary course of business, and (ii) there has not
been any material adverse change in or effect on the business, assets, financial
condition (including as reflected on the audited financial statements for
August 31, 2005) or prospects of the Borrower or any of the Subsidiaries of the
Borrower.

8.7 Outstanding Indebtedness. Other than the Credit Obligations represented by
the Notes, neither the Borrower nor any of the Subsidiaries of the Borrower as
set forth on Schedule 8.2 has outstanding any Indebtedness except as set forth
on Schedule 8.7 and any such Indebtedness which is indicated in Schedule 8.7 to
be paid in full on the Closing Date will be paid in full on the Closing Date.
There exists no default under the provisions of any instrument evidencing such
Indebtedness or of any agreement relating thereto. On the Closing Date, no
instrument or agreement to which the Borrower or any of the Subsidiaries of the
Borrower is a party or by which the Borrower, any such Subsidiary, or their
respective properties is bound (other than this Agreement and the Note Purchase
Agreements and other than as indicated in Schedule 8.7) will contain any
restriction on the incurrence by the Operating Partnership or any of the
Subsidiaries of the Borrower of additional Indebtedness.

8.8 Transfer of Assets and Business; Title to Properties.

(i) Except as set forth on Schedule 8.8, the Borrower and the Subsidiaries of
the Borrower will at the Closing Date be in possession of, and operating in
compliance with, all franchises, grants, authorizations, approvals, licenses,
permits, easements, rights-of-way, consents, certificates and orders
(collectively, the “Permits”) required (a) to own, lease or use its properties
(including without limitation to own, lease or use the Assets owned, leased or
used by it) and (b) considering all such Permits in the possession of, and
complied with by, the Borrower and its Subsidiaries taken together, to permit
the conduct of the Business as now conducted and proposed to be conducted,
except for those Permits (x) which are routine and administrative in nature and
are expected in the reasonable judgment of the Borrower to be obtained or given
in the ordinary course of business from time to time after the Closing Date, and
(y) which, if not obtained or given, would not, individually or in the
aggregate, present a reasonable likelihood of having a Material Adverse Effect,

(ii) Except as set forth on Schedule 8.8, on and after the Closing Date, the
Borrower and the Subsidiaries of the Borrower will have, (i) good and marketable
title to, or valid leasehold interests in, all of the assets constituting real
property except for defects in, or lack of recorded, title and exceptions to
leasehold interests that either alone or in the aggregate could not reasonably
be expected to result in a Material Adverse Effect, and (ii) good and sufficient
title to, or valid rights to use, all of the assets

 

74



--------------------------------------------------------------------------------

constituting personal property reasonably necessary for the operation of such
personal property as it is used on the date hereof and proposed to be used in
the Business, in each case subject to no Liens except such as are permitted by
Section 7B.3. The assets owned by the Borrower and the Subsidiaries of the
Borrower will be all of the assets and properties reasonably necessary to enable
the Borrower and its Subsidiaries to conduct the Business on the Closing Date.
Subject to such exceptions as would not, individually or in the aggregate,
present a reasonable likelihood of having a Material Adverse Effect (A) on the
date hereof the Borrower and its Subsidiaries enjoy, peaceful and undisturbed
possession under all leases and subleases necessary in any material respect for
the conduct of the Business, and (B) all such leases and subleases are valid and
subsisting and are in full force and effect. None of the properties or assets of
the Borrower or any of the Subsidiaries of the Borrower is subject to any Lien
other than Liens that would be permitted hereunder.

8.9 Taxes. On the Closing Date each of the Operating Partnership and its
Subsidiaries will have filed all federal, state and other income tax returns
which, to the knowledge of the Borrower, are required to be filed or will have
properly filed for extensions of time for the filing thereof, and has paid all
taxes, assessments and other governmental charges levied upon it or any of its
properties, assets, income or franchises as shown to be due on such returns,
except those which are not past due or are being contested in good faith in
compliance with Section 7A.5. The Borrower is a limited partnership not subject
to taxation with respect to its income or gross receipts under applicable state
laws and that is treated as a pass-through entity for U.S. federal income tax
purposes.

8.10 Compliance with Other Instruments; Solvency.

(i) On the Closing Date, immediately prior to the completion of the transactions
contemplated by this Agreement, the Notes and the other Loan Documents, neither
the Borrower nor any of the Subsidiaries of the Borrower will be in violation of
(a) any provision of its certificate or articles of incorporation or other
constitutive documents or its by-laws, (b) any provision of any agreement or
instrument to which it is a party or by which any of its properties is bound or
(c) any applicable law, ordinance, rule or regulation of any Governmental
Authority or any applicable order, judgment or decree of any court, arbitrator
or Governmental Authority except (in the case of clauses (b) and (c) above only)
for such violations which would not, individually or in the aggregate, present a
reasonable likelihood of having a Material Adverse Effect.

(ii) The execution, delivery and performance of this Agreement, the Notes and
the other Loan Documents (including without limitation the transactions
contemplated by this Agreement, the Notes, the other Loan Documents and the
Partnership Agreement) will not violate (a) any provision of the certificate or
articles of incorporation or other constitutive documents or by-laws of the
Borrower, the General Partner or any of the Subsidiaries of the Borrower,
(b) any applicable law, ordinance, rule or regulation of any Governmental
Authority or any applicable order, judgment or decree of any court, arbitrator
or Governmental Authority, or (c) any provision of any agreement or instrument
to which the Borrower, the General Partner or any of the Subsidiaries of the
Borrower is a party or by which any of its properties is bound.

 

75



--------------------------------------------------------------------------------

(iii) Upon completion of the transactions contemplated by this Agreement, the
Notes and the other Loan Documents, none of the Borrower, the General Partner or
any Subsidiary of the Borrower shall (a) be insolvent, (b) be engaged or about
to engage in business or a transaction at a time the Borrower, the General
Partner or any Subsidiary of the Borrower could be viewed as having unreasonably
small capital, or (c) intend to incur, or believe that it would incur, debts
that would be beyond its ability to pay as such debts matured.

8.11 Governmental Consent. No consent, approval or authorization of, or
declaration or filing with, any Governmental Authority is required for the valid
execution, delivery and performance of this Agreement, the Notes or the other
Loan Documents except those which have been obtained or those the failure to
obtain which would not reasonably be expected to have a Material Adverse Effect.

8.12 Use of Proceeds. None of the proceeds of the Loans will be used, directly
or indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any margin stock (as defined in Section 8.17 hereof) or
for the purpose of maintaining, reducing or retiring any indebtedness which was
originally incurred to purchase or carry any stock that is currently a margin
stock or for any other purpose which might constitute this transaction a
“purpose credit” within the meaning of such Regulation U or X. The Borrower nor
anyone acting on their respective behalfs has taken or will take any action
which might cause this Agreement or the Notes to violate Regulation U,
Regulation T or any other regulation of the Board of Governors of the Federal
Reserve System or to violate the Exchange Act, in each case as in effect now or
as the same may hereafter be in effect.

8.13 ERISA. The Borrower and their respective ERISA Affiliates is in compliance
in all material respects with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect. The present value of all benefit liabilities under each Plan
(based on those assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date
applicable thereto, exceed by more than $5,000,000 the fair market value of the
assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on those assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $5,000,000 the fair market value
of the assets of all such underfunded Plans.

8.14 Environmental Compliance.

(i) Except where the failure to be in compliance could not present a reasonable
likelihood of having a Material Adverse Effect, as of the date hereof the
Borrower and each Subsidiary of the Borrower is in compliance with all
Environmental

 

76



--------------------------------------------------------------------------------

Laws applicable to it and to the Business or Assets. The Borrower and each
Subsidiary of the Borrower is in compliance with all franchises, grants,
authorizations, permits, licenses, and approvals required under Environmental
Laws, except for any non-compliance or failure to obtain such Permits which
could not reasonably be expected to have a Material Adverse Effect. The Borrower
has caused ETPGP or the Master Partnership to submit timely and complete
applications to renew any expired or expiring Permits required pursuant to any
Environmental Law, except for any non-compliance or failure to obtain such
permits which could not reasonably be expected to have a Material Adverse
Effect. All reports, documents, or other submissions required by Environmental
Laws to be submitted by the Borrower to any Governmental Authority or Person
have been filed by or on behalf of the Borrower, except where the failure to do
so would not present a reasonable likelihood of having a Material Adverse
Effect.

(ii) (a) There is no Hazardous Substance present at any of the real property
currently owned or leased by the Borrower or any of the Subsidiaries of the
Borrower except to the extent that such presence could not reasonably be
expected to have a Material Adverse Effect, and (b) to the knowledge of the
Borrower, there was no Hazardous Substance present at any of the real property
formerly owned or leased by ETPGP or the Master Partnership during the period of
ownership or leasing by such Person; and with respect to such real property and
subject to the same knowledge and temporal qualifiers concerning Hazardous
Substances with respect to formerly owned or leased real properties, there has
not occurred (x) any release, or to the knowledge of the Borrower, any
threatened release of a Hazardous Substance, or (y) any discharge or, to the
knowledge of the Borrower, any threatened discharge of any Hazardous Substance
into the ground, surface or navigable waters which discharge or threatened
discharge violates any federal, state, local or foreign laws, rules or
regulations concerning water pollution.

(iii) Neither the Borrower nor any of the Subsidiaries of the Borrower has
disposed of, transported, or arranged for the transportation or disposal of any
Hazardous Substance where such disposal, transportation, or arrangement would
give rise to liability pursuant to CERCLA or any analogous state statute other
than any such liabilities that could not reasonably be expected to have a
Material Adverse Effect.

(iv) Except as disclosed to the Banks in writing, (a) no Lien has been asserted
by any Governmental Authority or person resulting from the use, spill,
discharge, removal, or remediation of any Hazardous Substance with respect to
any real property currently owned or leased by ETPGP or the Master Partnership
or the Borrower, and (b) to the knowledge of the Borrower, no such Lien was
asserted with respect to any of the real property formerly owned or leased by
Heritage during the period of ownership or leasing of the real property by such
Person.

(v) (a) There are no underground storage tanks, asbestos-containing materials,
polychlorinated biphenyls, or urea formaldehyde insulation at any of the real
property currently owned or leased by the Borrower in violation of any
Environmental Law, and (b) to the knowledge of the Borrower, there were no
underground storage tanks, asbestos-

 

77



--------------------------------------------------------------------------------

containing materials, polychlorinated biphenyls, or urea formaldehyde insulation
at any of the real property formerly owned or leased by ETPGP or the Master
Partnership in violation of any Environmental Law during the period of ownership
or leasing of such real property by such Person.

(vi) As of the date hereof, any propane is stored, used and handled by the
Borrower and the Subsidiaries of the Borrower in compliance with all applicable
Environmental Laws except for any storage, use or handling of propane that could
not reasonably be expected to have a Material Adverse Effect.

8.15 Pre-emptive Rights. There are no pre-emptive rights to which a holder of a
minority interest in any Subsidiary of the Borrower is entitled.

8.16 Disclosure. This Agreement, the Notes, the other Loan Documents, the
Partnership Agreements, the Memorandum and any other document, certificate or
statement furnished to any Bank by or on behalf of the Borrower, the General
Partner or their respective Subsidiaries or Affiliates, in connection herewith,
taken together, do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
herein and therein, in light of the circumstances under which they were made,
not misleading. There is no fact known to the Borrower which has or in the
future could reasonably be expected to have (so far as the Borrower can now
foresee) a Material Adverse Effect and which has not been set forth in this
Agreement or in the other documents, certificates and statements furnished to
each the Banks hereunder by or on behalf of the Borrower.

8.17 Federal Reserve Regulations. Neither the Borrower nor any Subsidiary of the
Borrower will, directly or indirectly, use any of the proceeds of any Loan for
the purpose, whether immediate, incidental or ultimate, of buying a “margin
stock” or of maintaining, reducing or retiring any indebtedness originally
incurred to buy a stock that is currently a “margin stock”, or for any other
purpose which might constitute this transaction a “purpose credit” which is
secured “directly or indirectly by margin stock”, in each case within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 C.F.R. 207, as amended), or otherwise take or permit to be taken any action
which would involve a violation of such Regulation U or of Regulation X (12
C.F.R. 224, as amended) or any other applicable regulation of such Board. No
indebtedness being retired, directly or indirectly, out of the proceeds of the
Loans will be incurred for the purpose of buying or carrying any stock which is
currently a “margin stock”, and the Borrower neither owns or has any present
intention of acquiring any amount of such “margin stock”.

8.18 Investment Company Act. None of the Borrower nor any Subsidiary of the
Borrower is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

78



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT

9.1 Acceleration. If any of the following conditions or events (“Events of
Default”) shall occur and be continuing for any reason whatsoever (and whether
such occurrence shall be voluntary or involuntary or come about or be effected
by operation of law or otherwise):

(i) the Borrower defaults in the payment of any principal of on any Note when
the same becomes due and payable, either by the terms thereof or otherwise as
herein provided; or

(ii) the Borrower defaults in the payment of any interest on any Note for more
than 5 days after the same becomes due and payable; or

(iii) the Borrower or any Subsidiary of the Borrower (whether as primary obligor
or as guarantor or other surety) defaults in any payment of principal of or
interest on any Parity Debt or any other Indebtedness other than the Notes
(including without limitation any Capitalized Lease Obligation, any obligation
under a conditional sale or other title retention agreement, any obligation
issued or assumed as full or partial payment for property whether or not secured
by a purchase money mortgage or any obligation under notes payable or drafts
accepted representing extensions of credit), beyond any period of grace provided
with respect thereto, or the Borrower or any Subsidiary of the Borrower fails to
perform or observe any other agreement or term or condition contained in any
agreement under which any such obligation is created (or if any other event
thereunder or under any such agreement shall occur and be continuing) and the
effect of such failure or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee on behalf of such holder or holders)
to cause, such obligation to become due or to be repurchased prior to any stated
maturity, provided that the aggregate amount of all Indebtedness as to which
such a default (payment or other) shall occur and be continuing or such a
failure or other event causing or permitting acceleration (or resale to the
Borrower or any Subsidiary of the Borrower) shall occur and be continuing
exceeds $5,000,000; provided, further, that no waiver, modification or amendment
relating to any such a default (payment or other) or such a failure or other
event with respect to any Parity Debt or agreement or instrument relating to any
Parity Debt shall be effective for purposes of this clause (iii) if any
consideration (other than the payment of reasonable attorney’s fees) is given,
directly or indirectly, by the Borrower or any of its Subsidiaries or Affiliates
in respect thereof, unless substantially the same consideration is given to the
holders of the Notes; or

(iv) any representation or warranty made in any writing by or on behalf of the
Borrower, General Partner or the Master Partnership in this Agreement, any other
Loan Document or any instrument furnished pursuant to this Agreement or any Loan
Document shall prove to have been false or incorrect in any material respect on
the date as of which made; or

 

79



--------------------------------------------------------------------------------

(v) the Borrower fails to perform, observe or comply with any agreement
contained in Sections 7B.1 through 7B.14; or

(vi) the Borrower fails to perform or observe any other agreement, term or
condition contained in this Agreement or the other Loan Documents and such
failure shall not be remedied within 30 days after any Responsible Officer
obtains actual knowledge or notice thereof; or

(vii) the General Partner, the Borrower or any Significant Subsidiary Group
makes an assignment for the benefit of creditors or is generally not paying its
debts as such debts become due; or

(viii) any decree or order for relief in respect of the General Partner, the
Borrower or any Significant Subsidiary Group is entered under any bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law, whether now or hereafter in effect
(herein called the “Bankruptcy Law”), of any jurisdiction; or

(ix) The General Partner, the Borrower or any Significant Subsidiary Group
petitions or applies to any tribunal for, or consents to, the appointment of, or
taking possession by, a trustee, receiver, custodian, liquidator or similar
official of the General Partner, the Borrower or any Significant Subsidiary
Group, or of any substantial part of the assets of the General Partner, the
Borrower or any Significant Subsidiary Group, or commences a voluntary case
under the Bankruptcy Law of the United States or any proceedings (other than
proceedings for the voluntary liquidation and dissolution of the General
Partner, the Borrower or any Significant Subsidiary Group) relating to the
General Partner, the Borrower or any Significant Subsidiary Group under the
Bankruptcy Law of any other jurisdiction; or

(x) any such petition or application is filed, or any such proceedings are
commenced, against the General Partner, the Borrower or any Significant
Subsidiary Group and the General Partner, the Borrower or any Significant
Subsidiary Group by any act indicates its approval thereof, consents thereto or
acquiesces therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 30 days; or

(xi) a judgment or judgments for the payment of money in excess of $5,000,000 in
the aggregate (except to the extent covered by insurance as to which the insurer
has acknowledged in writing its obligation to cover in full) shall be rendered
against the Borrower or any Subsidiary of the Borrower and either
(i) enforcement proceedings have been commenced by any creditor upon such
judgment or order or (ii) within 45 days after entry thereof, such judgment is
not discharged or execution thereof stayed pending appeal, or within 45 days
after the expiration of any such stay, such judgment is not discharged; or

 

80



--------------------------------------------------------------------------------

(xii) any order, judgment or decree is entered in any proceedings against the
General Partner, the Borrower or any Significant Subsidiary Group decreeing the
dissolution of the General Partner, the Borrower or any Significant Subsidiary
Group and such order, judgment or decree remains unstayed and in effect for more
than 30 days or any other event occurs that results in the termination,
dissolution or winding up of the Borrower, subject to Section 7B.7, the General
Partner or any Significant Subsidiary Group; or

(xiii) any order, judgment or decree is entered in any proceedings against the
Borrower or any of its Subsidiaries decreeing a split-up of the Borrower or such
Subsidiary which requires the divestiture of assets representing a substantial
part, or the divestiture of the stock of a Subsidiary of the Borrower whose
assets represent a substantial part of the consolidated assets of the Borrower
and its Subsidiaries (determined in accordance with GAAP) or which requires the
divestiture of assets, or stock of a Subsidiary of the Borrower, which shall
have contributed a substantial part of the Consolidated Net Income of the
Borrower and its Subsidiaries for any of the three fiscal years then most
recently ended, and such order, judgment or decree shall not be dismissed or
execution thereon stayed pending appeal or review within 45 days after entry
thereof, or in the event of such a stay, such order, judgment or decree shall
not be dismissed within 45 days after such stay expires; or

(xiv) any of the Security Documents shall at any time, for any reason cease to
be in full force and effect or shall fail to constitute a valid, perfected first
priority Lien with respect to the Collateral subject to Liens permitted by the
Security Agreement or shall be declared to be null and void in whole or in any
material respect (i.e., relating to the validity or priority of the Liens
created by the Security Documents or the remedies available thereunder) by the
judgment of any court or other Governmental Authority having jurisdiction in
respect thereof, or if the validity or the enforceability of any of the Security
Documents shall be contested by or on behalf of the Borrower, or the Borrower
shall renounce any of the Security Documents, or deny that it is bound by the
terms of any of the Security Documents; or

(xv) any of the events described in clauses (a), (b), (c) or (d) shall occur:
(a) the General Partner shall be engaged in any business or activities other
than those permitted by the Partnership Agreement as in effect from time to time
and in accordance with Section 7B.8, or (b) ETPGP ceases to be the sole general
partner of the Borrower or the Master Partnership, or (c) the Specified Entities
shall own, directly or indirectly through Wholly-Owned Subsidiaries, in the
aggregate less than 51% of the Capital Stock of the General Partner; or
(d) either Designated Current Manager shall, at any time during the Lock-up
Period applicable to such Designated Current Manager, own, directly or
indirectly, less than 50% of the Common Units of the Master Partnership owned,
directly or indirectly, by such Designated Current Manager immediately after
giving effect to the Proposed Reorganization; or

(xvi) an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its ERISA Affiliates in an aggregate
amount exceeding $2,000,000; or

 

81



--------------------------------------------------------------------------------

(xvii) an event of default under any of the Security Documents has occurred and
is continuing.

9.2 Remedies. Upon the occurrence of any Event of Default referred to in (viii),
(ix) or (x) of this Section 9.1 the Commitments shall immediately terminate and
the Notes and all other Credit Obligations shall be immediately due and payable,
without further notice of any kind. Upon the occurrence of any other Event of
Default, and without prejudice to any right or remedy of the Banks under this
Agreement or the Loan Documents or under applicable Legal Requirements, the
Banks may (i) declare the Commitments terminated or (ii) declare the Commitments
terminated and declare the Notes and the other Credit Obligations, or any part
thereof, to be forthwith due and payable, whereupon the Notes and the other
Credit Obligations, or such portion as is designated by the Banks, shall
forthwith become due and payable, without presentment, demand, notice or protest
of any kind, all of which are hereby expressly waived by the Borrower and the
maturity of all of the Loans and Credit Obligations shall be accelerated. No
delay or omission on the part of the Banks in exercising any power or right
hereunder or under the Notes, the Loan Documents or under applicable law shall
impair such right or power or be construed to be a waiver of any default or any
acquiescence therein, nor shall any single or partial exercise by the Banks of
any such power or right preclude other or further exercise thereof or the
exercise of any other such power or right by the Banks. In the event that all or
part of the Credit Obligations becomes or is declared to be forthwith due and
payable as herein provided, the Banks shall have the right to set off the amount
of all such Credit Obligations against all property of the Borrower in any of
the Banks’ possession at or subsequent to such Event of Default, regardless of
the capacity in which the Banks possess such property, including but not limited
to any balance or share of any deposit, collection or agency account. After
termination of the Commitments and acceleration of the maturity of the Loans and
Credit Obligations hereunder, all proceeds and amounts received by the Banks
shall be shared ratably among the Lenders as set forth in Section 9.4. At any
time after the occurrence of any Event of Default, the Banks may, at their
option, cause an audit of any and/or all of the books, records and documents of
the Borrower to be made by auditors satisfactory to the Banks at the expense of
the Borrower. The Banks also shall have, and may exercise, each and every right
and remedy granted to them under the terms of the Security Documents and the
other Loan Documents.

9.3 Other Remedies. If any Event of Default or Default shall occur and be
continuing, the Agent on behalf of the Banks may proceed to protect and enforce
its rights under this Agreement and such Note by exercising such remedies as are
available to such holder in respect thereof under applicable law, either by suit
in equity or by action at law, or both, whether for specific performance of any
covenant or other agreement contained in this Agreement or in aid of the
exercise of any power granted in this Agreement. No remedy conferred in this
Agreement upon the holder of any Note is intended to be exclusive of any other
remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or now or hereafter existing at
law or in equity or by statute or otherwise.

 

82



--------------------------------------------------------------------------------

9.4 Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received on or
in respect of the Obligations (or other amounts owing under the Loan Documents
in connection therewith) shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights and remedies of the Banks under the Loan Documents and
any protective advances made with respect thereto;

SECOND, to payment of any fees owed to the Administrative Agent hereunder;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Banks hereunder in
connection with enforcing its rights under the Loan Documents or otherwise with
respect to the Credit Obligations owing to such Banks;

FOURTH, to the payment of all accrued interest and fees on or in respect of the
Credit Obligations;

FIFTH, to the payment of the outstanding principal amount of the Credit
Obligations (including the payment or cash collateralization of the outstanding
Letter of Credit Exposure);

SIXTH, to all other Credit Obligations hereunder and other obligations which
shall have become due and payable under the Loan Documents otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to the Borrower or such other
Persons as may be lawfully entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
order provided until exhausted prior to application to the next succeeding
category; and (ii) except as otherwise provided, the Banks shall receive amounts
ratably in accordance with their respective pro rata share (based on the
proportion that the then outstanding Obligations held by such Banks bears to the
aggregate amount of Obligations then outstanding) of amounts available to be
applied pursuant to clauses “THIRD,” “FOURTH,” “FIFTH” and “SIXTH”; and (iii) to
the extent that any amounts available for distribution pursuant to clause
“FIFTH” above are attributable to the issued but undrawn amount of outstanding
Letters of Credit, such amounts shall be held by the Administrative Agent in a
cash collateral account and applied (A) first, to reimburse the Issuing Lender
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FOURTH” and “FIFTH” above in the manner provided in this
Section 9.4

 

83



--------------------------------------------------------------------------------

ARTICLE X

LOAN OPERATIONS

10.1 Interests in Loans/Commitments. The percentage interest of each Bank in the
Loans and Letters of Credit, and the Commitments, shall be computed based on the
maximum principal amount for each Bank as set forth below (the “Lenders
Schedule”):

 

Bank

   Maximum Revolving
Loan Commitments    Percentage Interest  

BOk

   $ 23,750,000    31.67 %

JPMorgan

   $ 23,750,000    31.67 %

Fifth Third

   $ 15,000,000    20.00 %

US Bank

   $ 12,500,000    16.66 %

TOTAL

   $ 75,000,000    100.000 %

The Lenders Schedule percentage interests, as from time to time in effect and
reflected in the Register, are referred to as the “Percentage Interests” with
respect to all or any portion of the Loans and Letters of Credit, and the
Commitments.

10.2 Administrative Agent’s Authority to Act. Each of the Banks appoints and
authorizes BOk to act for the Banks as Administrative Agent in connection with
the transactions contemplated by this Agreement and the other Loan Documents on
the terms set forth herein. In acting hereunder, such Administrative Agent is
acting for the account of BOk to the extent of its Percentage Interest and for
the account of each other Bank to the extent of such Bank’s Percentage Interest,
and all action in connection with the enforcement of, or the exercise of any
remedies (other than the Banks’ rights of set-off as provided herein or in any
other Loan Document) in respect of the Loans and the Indebtedness shall be taken
by such Administrative Agent.

10.3 Borrower to Pay Administrative Agent. The Borrower shall be fully protected
in making all payments in respect of the Notes evidencing the Credit Obligations
to the Administrative Agent, in relying upon consents, modifications and
amendments executed by such Administrative Agent purportedly on the Banks’
behalf, and in dealing with such Administrative Agent as herein provided. Upon
three (3) Business Days notice, such Administrative Agent may charge the
accounts of the Borrower, on the dates when the amounts thereof become due and
payable, with the amounts of the principal of and interest on the Loans,
including any amounts paid by such Administrative Agent to third parties under
Letters of Credit or drafts presented thereunder, commitment fees, Letter of
Credit issuance fees and processing/application fees pertaining thereto and all
other fees and amounts owing under any Loan Document.

 

84



--------------------------------------------------------------------------------

10.4 Bank Operations for Advances, Letters of Credit.

10.4.1 Advances. On the funding date for each Loan, each Bank shall advance to
the Administrative Agent in immediately available funds such Bank’s Percentage
Interest in the portion of a Loan advanced on such funding date prior to 12:00
noon (Tulsa, Oklahoma time). If such funds are not received at such time, but
all applicable conditions set forth in Article VI have been satisfied, each Bank
authorizes and requests such Administrative Agent to advance for the Bank’s
account, pursuant to the terms hereof, the Bank’s respective Percentage Interest
in such portion of such Loan and agrees to reimburse such Administrative Agent
in immediately available funds for the amount thereof prior to 3:00 p.m. (Tulsa,
Oklahoma time) on the day any portion of such Loan is advanced hereunder;
provided, however, that such Administrative Agent is not authorized to make any
such advance for the account of any Bank who has previously notified the
Administrative Agent in writing that such Bank will not be performing its
obligations to make further advances hereunder; and provided, further, that such
Administrative Agent shall be under no obligation to make any such advance.

10.4.2 Letters of Credit. Each of the Banks authorizes and requests each Letter
of Credit Issuer to issue the Letters of Credit provided for in Section 2.2 and
agrees to purchase a participation in each of such Letters of Credit in an
amount equal to its Percentage Interest in the amount of each such Letter of
Credit. Promptly upon the request of any Letter of Credit Issuer, each Bank
shall reimburse such Letter of Credit Issuer in immediately available funds for
such Bank’s Percentage Interest in the amount of all obligations to third
parties incurred by the Letter of Credit Issuer in respect of each Letter of
Credit and each draft accepted under a Letter of Credit to the extent not timely
reimbursed by the Borrower. Each Letter of Credit Issuer will notify each Bank
(and the Administrative Agent if the Administrative Agent is not the Letter of
Credit Issuer) of the issuance of each Letter of Credit, the amount and date of
payment of any draft drawn or accepted under a Letter of Credit and whether in
connection with the payment of any such draft the amount thereof was added to
the Revolving Loan or was reimbursed by the Borrower.

10.4.3 Administrative Agent to Allocate Payments. All payments of principal and
interest in respect of the extensions of credit made pursuant to this Agreement,
reimbursement of amounts paid by each Letter of Credit Issuer to third parties
under Letters of Credit or drafts presented thereunder, commitment fees, Letter
of Credit issuance fees and other fees under this Agreement (except for the
standard Letter of Credit application/processing fees of any Letter of Credit
Issuer and any fees due to the Administrative Agent), which shall not be shared
by the Banks shall, as a matter of convenience, be made by the Borrower to the
applicable Letter of Credit Issuer or the applicable Agent, as the case may be.
The share of each Bank shall be credited to such Bank by the Administrative
Agent, in immediately available funds in such manner that the principal amount
of the Loans constituting Credit Obligations to be paid shall be paid
proportionately in accordance with the Banks’ respective Percentage Interests in
such Loans, except as otherwise provided in this Agreement. Under no
circumstances shall any Bank be required to produce or present its Notes as
evidence of its interests in the Loans constituting Credit Obligations in any
action or proceeding relating to the Loans constituting Credit Obligations.

 

85



--------------------------------------------------------------------------------

10.4.4 Delinquent Banks; Nonperforming Banks. In the event that any Bank fails
to reimburse the Administrative Agent, pursuant to Section 10.4.1 for the
Percentage Interest of such Bank (a “Delinquent Bank”) in any credit advanced by
such Administrative Agent pursuant hereto, overdue amounts (the “Delinquent
Payment”) due from the Delinquent Bank to such Administrative Agent shall bear
interest, payable by the Delinquent Bank on demand, at a per annum rate equal to
(a) the Federal Funds Rate for the first three days overdue and (b) the sum of
two percentage points (2%) plus the Federal Funds Rate for any longer period.
Such interest shall be payable to such Administrative Agent for its own account
for the period commencing on the date of the Delinquent Payment and ending on
the date the Delinquent Bank reimburses such Administrative Agent on account of
the Delinquent Payment (to the extent not paid by the Borrower as provided
below) and the accrued interest thereon (the “Delinquency Period”), whether
pursuant to the assignments referred to below or otherwise. Upon notice by such
Administrative Agent, the Borrower will pay to such Administrative Agent the
principal (but not the interest) portion of the Delinquent Payment. During the
Delinquency Period, in order to make reimbursements for the Delinquent Payment
and accrued interest thereon, the Delinquent Bank shall be deemed to have
assigned to such Administrative Agent all interest, commitment fees and other
payments made by the Borrower under Articles II, III and IV hereof that would
have thereafter otherwise been payable under the Loan Documents to the
Delinquent Bank. During any other period in which any Bank is not performing its
obligations to extend credit under Article II hereof (a “Nonperforming Bank”),
the Nonperforming Bank shall be deemed to have assigned to each Bank that is not
a Nonperforming Bank (a “Performing Bank”) such Performing Banks’ respective
Percentage Interest in all principal and other payments made by the Borrower
that would have thereafter otherwise been payable thereunder to the
Nonperforming Bank. Such Administrative Agent shall credit a portion of such
payments to each Performing Bank in an amount equal to the Percentage Interest
of such Performing Bank in an amount equal to the Percentage Interest of such
Performing Bank divided by one minus the Percentage Interest of the
Nonperforming Bank until the respective portions of the Loans owed to all the
Banks are the same as the Percentage Interests of the Banks immediately prior to
the failure of the Nonperforming Bank to perform its obligations under Article
II hereof. The foregoing provisions shall be in addition to any other remedies
the Administrative Agent, the Performing Banks or the Borrower may have under
law or equity against the Delinquent Bank as a result of the Delinquent Payment
or against the Nonperforming Bank as a result of its failure to perform its
obligations under Article II hereof.

10.5 Sharing of Payments. To the extent permitted by applicable Bank Legal
Requirements and subject to the provisions of the Intercreditor Agreement, each
Bank agrees that (i) if by exercising any right of set-off or counterclaim or
otherwise, it shall receive payment of (a) a proportion of the aggregate amount
due with respect to its Percentage Interest in the Loans and Letter of Credit
Exposure which is greater than (b) the proportion received by any other Bank in
respect of the aggregate amount due with respect to such other Bank’s Percentage

 

86



--------------------------------------------------------------------------------

Interest in the Loans and Letter of Credit Exposure and (ii) if such inequality
shall continue for more than 10 days, the Bank receiving such proportionately
greater payment shall purchase participations in the Percentage Interests in the
Loans and Letter of Credit Exposure held by the other Banks, and such other
adjustments shall be made from time to time (including rescission of such
purchases of participations in the event the unequal payment originally received
is recovered from such Bank through bankruptcy proceedings or otherwise), as may
be required so that all such payments of principal and interest with respect to
the Loans and Letter of Credit Exposure held by the Banks shall be shared by the
Banks pro rata in accordance with their respective Percentage Interests;
provided, however, that this Section 10.5 shall not impair the right of any Bank
to exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of Indebtedness of Borrower other
than Borrower’s Indebtedness with respect to the Loans and Letter of Credit
Exposure. Each Bank that grants a participation in the Loans and Commitments to
a Credit Participant shall require as a condition to the granting of such
participation that such Participant agree to share payments received in respect
of the Indebtedness as provided in this Section 10.5. The provisions of this
Section 10.5 are for the sole and exclusive benefit of the Banks and no failure
of any Bank to comply with the terms hereof shall be available to either
Borrower as a defense to the payment of the Loans.

10.6 Amendments, Consents, Waivers. Except as otherwise set forth herein, the
Administrative Agent may (and upon the written request of the Required Banks the
Administrative Agent shall) take or refrain from taking any action under this
Agreement or any other Loan Document, including giving its written consent to
any modification of or amendment to and waiving in writing compliance with any
covenant or condition in this Agreement or any other Loan Document or any
Default or Event of Default, all of which actions shall be binding upon all of
the Banks; provided, however, that:

(i) Without the written consent of the Required Banks (other than Delinquent
Banks during the existence of a Delinquency Period so long as such Delinquent
Bank is treated the same as the other Banks with respect to any actions
enumerated below), no written modification of, amendment to, consent with
respect to, waiver of compliance with or waiver of a Default under, any of the
Loan Documents shall be made, including without limitation, Sections 7B.1
through 7B.14 of this Agreement, the related defined terms or this
Section 10.6(i) shall be made.

(ii) Without the written consent of such Banks as own 100% of the Percentage
Interests (other than Delinquent Banks during the existence of a Delinquency
Period so long as such Delinquent Bank is treated the same as the other Banks
with respect to any actions enumerated below):

(a) No reduction shall be made in (A) the amount of principal of any of the
Loans or reimbursement obligations for payments made under Letters of Credit,
(B) the interest rate on the Loans or (C) the Letter of Credit issuance fees
(excluding, however, Letter of Credit processing/application fees, the amount of
which shall be within the sole discretion of each Letter of Credit Issuer) or
commitment (non-usage) fees.

 

87



--------------------------------------------------------------------------------

(b) No change shall be made in the stated time of payment of all or any portion
of any of the Loans or interest thereon or reimbursement of payments made under
Letters of Credit or fees relating to any of the foregoing payable to all of the
Banks and no waiver shall be made of any Default under Section 9.1(i) and
(ii) hereof.

(c) No increase shall be made in the amount, or extension of the term, of either
Commitment beyond that provided for under Article II.

(d) Except as otherwise provided in the Intercreditor Agreement, no alteration
shall be made of the Banks’ rights of set-off contained herein or in the other
Loan Documents.

(e) Except as otherwise provided in the Intercreditor Agreement, no release of
any Collateral shall be made (except that the Collateral Agent may release
particular items of Collateral in dispositions permitted by the Security
Documents in accordance with the terms and provisions of the Intercreditor
Agreement and may release all Collateral upon payment in full of the Loans
evidenced by the Notes and termination of the Commitments together with payment
of all of the Private Placement Notes and Parity Debt without the written
consent of the Banks).

(f) No amendment to or modification of this Section 10.6(ii) shall be made.

(g) Without the written consent of the Swingline Lender, no provision of
Section 2.5 may be amended.

(h) Notwithstanding anything in this Agreement to the contrary, in the event
that the Borrower shall have paid in full the Private Placement Notes from any
source other than Credit Obligations secured on a parity basis with the Banks,
the Banks and the Administrative Agent hereby agree and acknowledge that this
Agreement shall be deemed amended (without further action on the part of the
Borrower, the Banks or the Administrative Agent) to delete Sections 7A.16 and
7B.14 in their entirety and that such sections shall have no force or effect as
of the date of such payment in full and thereafter.

10.7 Administrative Agent’s Resignation. The Administrative Agent may resign at
any time by giving at least 30 days’ prior written notice of its intention to do
so to each other of the Banks and the Borrower and upon the appointment by the
Required Banks of a successor Administrative Agent satisfactory to the Borrower.
If no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 45 days after the retiring Administrative
Agent’s giving of such notice of resignation, then the retiring Administrative
Agent may with the consent of the Borrower, which shall not be unreasonably
withheld, appoint a successor Administrative Agent which shall be a bank or a
trust company

 

88



--------------------------------------------------------------------------------

organized under the laws of the United States of America or any state thereof
and having a combined capital, surplus and undivided profit of at least
$50,000,000; provided, however, that any successor Administrative Agent
appointed under this sentence may be removed upon the written request of the
Required Banks, which request shall also appoint a successor Administrative
Agent satisfactory to the Borrower. Upon the appointment of a new Administrative
Agent hereunder, the term “Administrative Agent” shall for all purposes of this
Agreement thereafter mean such successor. After any retiring Administrative
Agent’s resignation hereunder as an Administrative Agent, or the removal
hereunder of any successor Administrative Agent, the provisions of this
Agreement shall continue to inure to the benefit of such Administrative Agent as
to any actions taken or omitted to be taken by it while it was an Administrative
Agent under this Agreement.

10.8 Concerning the Administrative Agent.

10.8.1 Action in Good Faith. The Administrative Agent and its respective
officers, directors, employees and Administrative Agent shall be under no
liability to any of the Banks or to any future holder of any interest in the
Indebtedness for any action or failure to act taken or suffered in good faith,
and any action or failure to act in accordance with an opinion of its counsel
shall conclusively be deemed to be in good faith. The Administrative Agent shall
in all cases be entitled to rely, and shall be fully protected in relying, on
instructions given to the Administrative Agent by the Required Holders of the
Notes evidencing the Indebtedness as provided in this Agreement.

10.8.2 No Implied Duties. The Administrative Agent shall have and may exercise
such powers as are specifically delegated to the Administrative Agent under this
Agreement or any other Loan Document together with all other powers incidental
thereto. The Administrative Agent shall have no implied duties to any Person or
any obligation to take any action under this Agreement or any other Loan
Document except for action specifically provided for in this Agreement or any
other Loan Document to be taken by the Administrative Agent. Before taking any
action under this Agreement or any other Loan Document, the Administrative Agent
may request an appropriate specific indemnity satisfactory to it from each Bank
in addition to the general indemnity provided for in Section 10.11. Until the
Administrative Agent has received such specific indemnity, the Administrative
Agent shall not be obligated to take (although such Agent may in its sole
discretion take) any such action under this Agreement or any other Loan
Document. Each Bank confirms that the Administrative Agent does not have a
fiduciary relationship to them under the Loan Documents. The Borrower and its
Subsidiaries party hereto confirm that neither the Administrative Agent nor any
other Bank has a fiduciary relationship to them under the Loan Documents.

10.8.3 Validity. The Administrative Agent shall not be responsible to any Bank
or any future holder of any interest in the Loans and Indebtedness (a) for the
legality, validity, enforceability or effectiveness of this Agreement or any
other Loan Document, (b) for any recitals, reports, representations, warranties
or statements contained in or made in connection with this Agreement or any
other Loan Document, (c) for the existence or value of any assets included in
any security for the Loans and Indebtedness,

 

89



--------------------------------------------------------------------------------

(d) for the effectiveness of any Lien purported to be included in the
Collateral, (e) for the specification or failure to specify any particular
assets to be included in the Collateral, or (f) unless the Administrative Agent
shall have failed to comply with Section 10.8.1, for the perfection of the
security interests in the Collateral.

10.8.4 Compliance. The Administrative Agent shall not be obligated to ascertain
or inquire as to the performance or observance of any of the terms of this
Agreement or any other Loan Document; and in connection with any extension of
credit under this Agreement or any other Loan Document, the Administrative Agent
shall be fully protected in relying on a certificates of the Borrower as to the
fulfillment by the Borrower of any conditions to such extension of credit.

10.8.5 Employment of Agents and Counsel. The Administrative Agent may execute
any of their respective duties as Administrative Agent under this Agreement or
any other Loan Document by or through employees, agents and attorneys-in-fact
and shall not be responsible to any of the Banks, the Borrower for the default
or misconduct of any such Administrative Agent or attorneys-in-fact selected by
the Agent acting in good faith. The Administrative Agent shall be entitled to
advice of counsel concerning all matters pertaining to the agency hereby created
and its duties hereunder or under any other Loan Document.

10.8.6 Reliance on Documents and Counsel. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any affidavit,
certificate, cablegram, consent, instrument, letter, notice, order, document,
statement, telecopy, telegram, telex or teletype message or writing reasonably
believed in good faith by the Administrative Agent to be genuine and correct and
to have been signed, sent or made by the Person in question, including any
telephonic or oral statement made by such Person, and, with respect to legal
matters, upon an opinion or the advice of counsel selected by such Agent.

10.8.7 Administrative Agent’s Reimbursement. Each of the Banks severally agrees
to reimburse the Administrative Agent, in the amount of such Bank’s Percentage
Interest, for any reasonable expenses not reimbursed by the Borrower (without
limiting the obligation of the Borrower to make such reimbursement): (a) for
which the Administrative Agent is entitled to reimbursement by the Borrower
under this Agreement or any other Loan Document, and (b) after the occurrence of
a Default, for any other reasonable expenses incurred by the Administrative
Agent on the Banks’ behalf in connection with the enforcement of the Banks’
rights under this Agreement or any other Loan Document.

10.9 Rights as a Bank. With respect to any Loan(s) or advance(s) extended by it
hereunder, the Administrative Agent shall have the same rights, obligations and
powers hereunder as any other Bank and may exercise such rights and powers as
though it were not an Agent, and unless the context otherwise specifies, the
Administrative Agent shall be treated in its individual capacity as though it
was not the Administrative Agent hereunder. Without limiting the generality of
the foregoing, the Percentage Interest of the Administrative Agent and the

 

90



--------------------------------------------------------------------------------

Syndication Agent shall be included in any computations of Percentage Interests.
The Administrative Agent and its Affiliates may accept deposits from, lend money
to, act as trustee for and generally engage in any kind of banking or trust
business with the Borrower, any of its Subsidiaries or any Affiliate of any of
them and any Person who may do business with or own an equity interest in the
Borrower, any of its Subsidiaries or any Affiliate of any of them, all as if
such Administrative Agent were not the Administrative Agent and without any duty
to account therefor to the other Banks.

10.10 Independent Credit Decision. Each of the Banks acknowledges that it has
independently and without reliance upon the Administrative Agent, based on the
financial statements and other documents referred to in Section 8.4, on the
other representations and warranties contained herein and on such other
information with respect to the Borrower and its Subsidiaries as such Bank
deemed appropriate, made such Bank’s own credit analysis and decision to enter
into this Agreement and to make the extensions of credit provided for hereunder.
Each Bank represents to the Administrative Agent that such Bank will continue to
make its own independent credit and other decisions in taking or not taking
action under this Agreement or any other Loan Document. Each Bank expressly
acknowledges that the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to such Bank, and no act by the Administrative Agent taken under
this Agreement or any other Loan Document, including any review of the affairs
of the Borrower and its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent. Except for notices,
reports and other documents expressly required to be furnished to each Bank by
the Administrative Agent under this Agreement or any other Loan Document, the
Administrative Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, operations,
property, condition, financial or otherwise, or creditworthiness of the Borrower
or any Subsidiary which may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

10.11 Indemnification. The holders of the Indebtedness shall indemnify the
Administrative Agent and its officers, directors, employees and agents (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), pro rata in accordance with their respective Percentage
Interests, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time be imposed on, incurred by or
asserted against the Administrative Agent or such Persons relating to or arising
out of this Agreement, any other Loan Document, the transactions contemplated
hereby or thereby, or any action taken or omitted by the Administrative Agent in
connection with any of the foregoing; provided, however, that the foregoing
shall not extend to actions or omissions which are taken by the Administrative
Agent with gross negligence or willful misconduct.

10.12 Procedure for Commitment Increases and Additional Banks. This Agreement
permits certain increases in a Bank’s Commitments and the admission of
Additional Banks providing new Commitments, it being acknowledged that the
existing aggregate Maximum Commitment Amount of the Banks listed in the Lenders
Schedule is $75,000,000 and that this Agreement (without further amendment or
modification), by virtue of the provisions of Section 2.7

 

91



--------------------------------------------------------------------------------

contemplates and permits Commitments in the additional aggregate maximum amount
of $75,000,000 (in no event shall the Maximum Amount of Revolving Credit exceed
$150,000,000). Any amendment hereto for such an increase or addition shall be in
the form attached hereto as Exhibit 10.12 (“Increase Request Agreement”) and
shall only require the written signatures of the Administrative Agent, the
Borrower and the Bank(s) being added or increasing their Commitments. In
addition, within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Lenders Schedule reflecting such increase and shall distribute such revised
Lenders Schedule to each of the Banks and the Borrowers, whereupon such revised
Lenders Schedule shall replace the old Lenders Schedule and become part of this
Agreement. On the Business Day following any such increase, all outstanding Base
Rate Loans shall be reallocated among the Banks (including any newly added
Banks) in accordance with the Banks’ respective revised Percentage Interests.
Eurodollar Loans shall not be reallocated among the Banks prior to the
expiration of the applicable Eurodollar Interest Period in effect at the time of
any such increase.

ARTICLE XI

ASSIGNMENTS/PARTICIPATIONS

11. Successors and Assigns; Bank Assignment and Participations. Any reference in
this Agreement to any party hereto shall be deemed to include the successors and
assigns of such party, and all covenants and agreements by or on behalf of the
Borrower, the Administrative Agent or the Banks that are contained in this
Agreement or any other Loan Documents shall bind and inure to the benefit of
their respective successors and assigns; provided, however, that (a) the
Borrower may not assign its rights or obligations under this Agreement except
for mergers or liquidations permitted by Section 7B.7, and (b) the Banks shall
be not entitled to assign their respective Percentage Interests in the Loans
evidenced by the Notes hereunder except as set forth below in this Section 11.

11.1 Assignments by Banks.

11.1.1 Assignees and Assignment Procedures. Each Bank may (i) without the
consent of the Administrative Agent or the Borrower if the proposed assignee is
already a Bank hereunder or a Wholly Owned Subsidiary of the same corporate
parent of which the assigning Bank is a Subsidiary, or (ii) otherwise with the
consents of the Administrative Agent and (so long as no Event of Default exists)
the Borrower (which consents will not be unreasonably withheld), in compliance
with applicable laws in connection with such assignment, assign to one or more
commercial banks or other financial institutions (each, an “Assignee”) all or a
portion of its interests, rights and obligations under this Agreement and the
other Loan Documents, including all or a portion, which need not be pro rata
among the Loans and the Letter of Credit Exposure, of its Commitments, the
portion of the Loans and Letter of Credit Exposure at the time owing to it and
the Notes held by it, but excluding its rights and obligations as the
Administrative Agent; provided, however, that:

(i) the aggregate amount of the Commitments of the assigning Bank subject to
each such assignment to any Assignee other than another Bank (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be not less than $1,000,000 and in
increments of $500,000; and

 

92



--------------------------------------------------------------------------------

(ii) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance (the “Assignment and
Acceptance”) in the form satisfactory to the Administrative Agent and the
Collateral Agent, together with the Note or Notes subject to such assignment and
a processing and recordation fee of $500 payable to the Administrative Agent by
the assigning Bank or the Assignee.

Upon acceptance and recording pursuant to Section 11.1.4, from and after the
effective date specified in each Assignment and Acceptance (which effective date
shall be at least five (5) Banking Days after the execution thereof unless
waived in writing by the Administrative Agent):

(A) the Assignee shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Bank under this
Agreement; and

(B) the assigning Bank shall, to the extent provided in such assignment, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto but shall continue to be entitled to the benefits of the
Applicable Rate provisions hereof, as well as to any fees accrued for its
account hereunder and not yet paid).

11.1.2 Terms of Assignment and Acceptance. By executing and delivering an
Assignment and Acceptance, the assigning Bank and Assignee shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:

(a) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, such assigning Bank makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto;

(b) such assigning Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower and its
Subsidiaries or the performance or observance by the Borrower or any of its
Subsidiaries of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;

 

93



--------------------------------------------------------------------------------

(c) such Assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent quarterly or annual financial statements
delivered pursuant to Section 7A.1 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance;

(d) such Assignee will independently and without reliance upon the
Administrative Agent, such assigning Bank or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement;

(e) such Assignee appoints and authorizes the Administrative Agent to take such
action as the Administrative Agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and

(f) such Assignee agrees that it will perform in accordance with the terms of
this Agreement all the obligations which are required to be performed by it as a
Bank.

11.1.3 Register. The Administrative Agent, shall maintain at its main Tulsa,
Oklahoma, banking office a register (the “Register”) for the recordation of
(a) the names and addresses of the Banks and the Assignees which assume rights
and obligations pursuant to an assignment under Section 11.1.1, (b) the
Percentage Interest of each such Bank as set forth in Section 11.1 and (c) the
amount of the Loans and Letter of Credit Exposure owing to each Bank from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, BOK, as such Administrative Agent and the
Banks may treat each Person whose name is registered therein for all purposes as
a party to this Agreement. The Register shall be available for inspection by the
Borrower or any Bank at any reasonable time and from time to time upon
reasonable prior notice.

11.1.4 Acceptance of Assignment and Assumption. Upon its receipt of a completed
Assignment and Acceptance executed by an assigning Bank and an Assignee, in
exchange for the Notes subject to such assignment, together with the Note or
Notes subject to such assignment, and the processing and recordation fee
referred to in Section 11.1.1, the Administrative Agent shall (a) accept such
Assignment and Acceptance, (b) record the information contained therein in the
Register and (c) give prompt notice thereof to the Borrower. Within five
(5) Business Days after receipt of notice, the Borrower, at its own expense,
shall execute and deliver to the Administrative Agent, in exchange for the
surrendered Note or Notes, a new Note or Notes to the order of such Assignee in
a principal amount equal to the applicable Commitments and Loans assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Bank has
retained

 

94



--------------------------------------------------------------------------------

Commitments and Loans, a new Note or Notes to the order of such assigning Bank
in a principal amount equal to the applicable Commitments and its Percentage
Interest in the Loans retained by it. Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, and shall be dated the date of the surrendered Note
or Notes which it or they replace. All such Notes so replaced shall be delivered
by the Administrative Agent to the Borrower or, alternatively, at such
Administrative Agent’s election, marked appropriately to evidence the
replacement thereof by such replacement Note(s).

11.1.5 Federal Reserve Bank. Notwithstanding the foregoing provisions of this
Section 11, any Bank may at any time pledge or assign all or any portion of such
Bank’s rights under this Agreement and the other Loan Documents to a Federal
Reserve Bank; provided, however, that no such pledge or assignment shall release
such Bank from such Bank’s obligations hereunder or under any other Loan
Document.

11.1.6 Further Assurances. The Borrower and its Subsidiaries shall sign such
documents and take such other actions from time to time reasonably requested by
an Assignee to enable it to share in the benefits of the rights created by the
Loan Documents.

11.2 Credit Participants. Each Bank may, without the consent of the Borrower and
with the consent of the Administrative Agent, in compliance with applicable laws
in connection with such participation, sell to one or more commercial banks or
other financial institutions (each a “Credit Participant”) participations in all
or a portion of its interests, rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitments, the
Loans and Letter of Credit exposure owing to it and the Notes held by it);
provided, however, that:

(i) such Bank’s obligations under this Agreement shall remain unchanged;

(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) the Credit Participant shall be entitled to the benefit of any cost
protection provisions contained in the Credit Agreement, but shall not be
entitled to receive any greater payment thereunder than the selling Bank would
have been entitled to receive with respect to the interest so sold if such
interest had not been sold; and

(iv) the Borrower, the Administrative Agent and the other Banks shall continue
to deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement, and such Bank shall retain the sole right
as one of the Banks to vote with respect to the enforcement of the obligations
of the Borrower relating to the Loans and Letter of Credit Exposure and the
approval of any amendment, modification or waiver of any provision of this
Agreement (other than amendments, modifications, consents or waivers described
in Section 10.6(ii)).

 

95



--------------------------------------------------------------------------------

Borrower agrees, to the fullest extent permitted by applicable law, that any
Credit Participant and any Bank purchasing a participation from another Bank
pursuant to Section 11.1 may exercise all rights of payment (including the right
of set-off), with respect to its participation as fully as if such Credit
Participant or such Bank were the direct creditor of the Borrower and a Bank
hereunder in the amount of such participation. Upon receipt of notice of the
address of each Credit Participant, the Borrower shall thereafter supply such
Credit Participants with the same information and reports communicated to the
Banks. The Borrower hereby acknowledges and agrees that Credit Participants
shall be deemed a holder of the applicable Notes to the extent of their
respective participation, and the Borrower hereby waives its right, if any, to
offset amounts owing to the Borrower from the Banks against each Credit
Participant’s portion of the applicable Notes.

11.3 Replacement of Bank. In the event that any Bank or, to the extent
applicable, any Credit Participant (the “Affected Bank”):

(a) fails to perform its obligations to fund any portion of the Loans or to
issue any Letter of Credit when required to do so by the terms of the Loan
Documents, or fails to provide its portion of any Eurodollar Pricing Option
pursuant to Section 3.2.1 or on account of a Bank Legal Requirement as
contemplated by Section 3.2.5;

(b) demands payment under the Reserve provisions of Section 3.5, the Tax
provisions of Section 3.6, the Capital Adequacy provisions of Section 3.7 or the
Regulatory Change provisions in Section 3.8 in an amount the Borrower deems
materially in excess of the amounts with respect thereto demanded by the other
Banks; or

(c) refuses to consent to a proposed amendment, modification, waiver or other
action requiring consent of the holders of 100% of the Percentage Interests
under Section 10.6(ii) that is consented to by the other Banks;

then, so long as no Event of Default exists, the Borrower shall have the right
to seek a replacement Bank which is reasonably satisfactory to the
Administrative Agent (the “Replacement Bank”). The Replacement Bank shall
purchase the interests of the Affected Bank in the Loans, Letters of Credit and
its Commitments and shall assume the obligations of the Affected Bank hereunder
and under the other Loan Documents upon execution by the Replacement Bank of an
Assignment and Acceptance and the tender by it to the Affected Bank of a
purchase price agreed between it and the Affected Bank (or, if they are unable
to agree, a purchase price in the amount of the Affected Bank’s Percentage
Interest in the Loans and Letter of Credit Exposure, or appropriate credit
support for contingent amounts included therein, and all other outstanding
Credit Obligations then owed to the Affected Bank). Such assignment by the
Affected Bank shall be deemed an early termination of any Eurodollar Pricing
Option to the extent of the Affected Bank’s portion thereof, and the Borrower
will pay to the Affected Bank any resulting amounts due under Section 3.2.4.
Upon consummation of such assignment, the Replacement Bank shall become party to
this Agreement as a signatory hereto and shall have all the rights and
obligations of the Affected Bank under this Agreement and the other Loan
Documents with a Percentage Interest equal to the Percentage Interest of the
Affected Bank, the

 

96



--------------------------------------------------------------------------------

Affected Bank shall be released from its obligations hereunder and under the
Loan Documents, and no further consent or action by any party shall be required.
Upon the consummation of such assignment, the Borrower, the Administrative Agent
and the Affected Bank shall make appropriate arrangements so that a new Note or
Notes are issued to the Replacement Bank. The Borrower shall sign such documents
and take such other actions reasonably requested by the Replacement Bank to
enable it to share in the benefits of the rights created by the Loan Documents.
Until the consummation of an assignment in accordance with the foregoing
provisions of this Section 11.3, the Borrower shall continue to pay the Affected
Bank any Loan Obligations as they become due and payable.

ARTICLE XII

 

MISCELLANEOUS

12.1 Notices. Unless otherwise provided herein, all notices, requests, consents
and demands shall be in writing and shall be either hand-delivered (by courier
or otherwise) or mailed by certified mail, postage prepaid, or sent by facsimile
transmission (confirmed as aforesaid) to the respective addresses specified
below, or, as to any party, to such other address as may be designated by it in
notice to the other parties in accordance with this Section 12.1:

If to the Borrower, to:

Heritage Operating, L.P.

8801 South Yale Avenue, Suite 310

Tulsa, Oklahoma 74137

Attention: Vice President—Treasurer

FAX: (918) 493-7290

If to the Banks, to:

Bank of Oklahoma, National Association

P. O. Box 2300

Bank of Oklahoma Tower

One Williams Center

Tulsa, Oklahoma 74192

Attention: Energy Department—8th Floor

FAX: (918) 588-6880

The Administrative Agent, is hereby designated and appointed and shall serve as
notice agent for all of the Banks insofar as notices hereunder are concerned and
notice to the Administrative Agent shall be deemed notice to each of the Banks
with the same force and effect as if each such Bank were individually notified
in accordance herewith. All notices, requests, consents and demands hereunder
will be effective when hand-delivered to the applicable notice address set forth
above or when mailed by certified mail, postage prepaid, addressed as aforesaid.

 

97



--------------------------------------------------------------------------------

12.2 Place of Payment. All sums payable hereunder shall be paid in immediately
available funds to the Administrative Agent, at its Tulsa, Oklahoma main banking
offices, or at such other place as such Administrative Agent shall notify the
Borrower in writing. If any interest, principal or other payment falls due on a
date other than a Business Day, then (unless otherwise provided herein) such due
date shall be extended to the next succeeding Business Day, and such extension
of time will in such case be included in computing interest, if any, in
connection with such payment.

12.3 Survival of Agreements. All covenants, agreements, representations and
warranties made herein shall survive the execution and the delivery of Loan
Documents. All statements contained in any certificate or other instrument
delivered by the Borrower hereunder shall be deemed to constitute
representations and warranties by the Borrower.

12.4 Parties in Interest. All covenants, agreements and obligations contained in
this Agreement shall bind and inure to the benefit of the respective successors
and assigns of the parties hereto, except that the Borrower may not assign their
rights or obligations hereunder without the prior written consent of the Banks.

12.5 Governing Law and Jurisdiction. This Agreement and the Notes shall be
deemed to have been made or incurred and delivered under the laws of the State
of Oklahoma and shall be construed and enforced in accordance with and governed
by the Laws of Oklahoma.

12.6 SUBMISSION TO JURISDICTION. THE BORROWER HEREBY CONSENTS TO THE
JURISDICTION OF ANY OF THE LOCAL, STATE, AND FEDERAL COURTS LOCATED WITHIN TULSA
COUNTY, OKLAHOMA AND WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE BASED ON
IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING IN ANY
SUCH COURT AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON ANY OF THEM,
AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY MAIL OR MESSENGER
DIRECTED TO ANY OF THEM AT THE ADDRESS SET FORTH IN SUBSECTION 12.1 HEREOF AND
THAT SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL
RECEIPT OR THREE (3) BUSINESS DAYS AFTER MAILED OR DELIVERED BY MESSENGER.

12.7 Maximum Interest Rate. Regardless of any provision herein, the Banks shall
never be entitled to receive, collect or apply, as interest on the Indebtedness
any amount in excess of the maximum rate of interest permitted to be charged by
the Banks by applicable Law, and, in the event the Banks shall ever receive,
collect or apply, as interest, any such excess, such amount which would be
excessive interest shall be applied to other Indebtedness and then to the
reduction of principal; and, if all other Indebtedness and principal are paid in
full, then any remaining excess shall forthwith be paid to the Borrower.

12.8 No Waiver; Cumulative Remedies. No failure to exercise, and no delay in
exercising, on the part of the Banks, any right, power or privilege hereunder or
under any other Loan Document or applicable Law shall preclude any other or
further exercise thereof or the

 

98



--------------------------------------------------------------------------------

exercise of any other right, power or privilege of the Banks. The rights and
remedies herein provided are cumulative and not exclusive of any other rights or
remedies provided by any other instrument or by law. No amendment, modification
or waiver of any provision of this Agreement or any other Loan Document shall be
effective unless the same shall be in writing and signed by the Banks. No notice
to or demand on the Borrower in any case shall entitle the Borrower to any other
or further notice or demand in similar or other circumstances.

12.9 Costs. The Borrower agrees to pay to the Banks on demand all reasonable
costs, fees and expenses (including without limitation reasonable attorneys fees
and legal expenses) incurred or accrued by the Banks in connection with the
negotiation, preparation, execution, delivery, filing, recording, facilitation,
administration and enforcement of this Agreement, the Notes, the Security
Documents, the Intercreditor Agreement and the other Loan Documents, or any
amendment, waiver, consent, supplement, restatement or modification hereof or
hereto or thereto or thereof, or any enforcement thereof or otherwise relating
to this Agreement. The Borrower further agrees that the fees and expenses of the
Banks, including the Administrative Agent, incurred in connection with the
negotiation and preparation of this Agreement and the other Loan Documents shall
be paid regardless of whether or not the transactions provided for in this
Agreement are eventually closed and regardless of whether or not any or all sums
evidenced by the Notes are advanced to the Borrower by the Banks.

12.10 WAIVER OF JURY. BORROWER FULLY, VOLUNTARILY AND EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED (OR WHICH MAY IN THE FUTURE BE DELIVERED) IN CONNECTION HEREWITH OR
ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT, THE NOTES OR THE SECURITY DOCUMENTS. BORROWER AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

Borrower acknowledges that it have been informed by the Administrative Agent
that the provisions of this Section 12.10 constitute a material inducement upon
which each of the Banks has relied and will rely in entering into this Agreement
and the other Loan Documents, and that Borrower has reviewed the provisions of
this Section 12.10 with its legal counsel. Any of the Banks, the Administrative
Agent or the Borrower may file an original counterpart or copy of this
Section 12.10 with any court or Tribunal as written evidence of the express
consent of the Borrower, the Administrative Agent and the Banks to the waiver of
their rights to trial by jury.

12.11 Full Agreement. This Agreement and the other Loan Documents contain the
full agreement of the parties and supersede all negotiations and agreements
prior to the date hereof.

12.12 Headings. The article and section headings of this Agreement are for
convenience of reference only and shall not constitute a part of the text hereof
nor alter or otherwise affect the meaning hereof.

 

99



--------------------------------------------------------------------------------

12.13 Severability. The unenforceability or invalidity as determined by a court
of competent jurisdiction, of any provision or provisions of this Agreement
shall not render unenforceable or invalid any other provision or provisions
hereof.

12.14 Exceptions to Covenants. The Borrower shall not be deemed to be permitted
to take any action or fail to take any action which is permitted as an exception
to any of the covenants contained herein or which is within the permissible
limits of any of the covenants contained herein if such action or omission would
result in the breach of any other covenant contained herein.

12.15 Conflict with Security Documents. To the extent the terms and provisions
of any of the Security Documents are in conflict with the terms and provisions
hereof, this Agreement shall be deemed controlling.

12.16 Confidentiality. Each Bank will make no disclosure of confidential
information furnished to it by the Borrower or any of its Subsidiaries unless
such information shall have become public, except:

(i) in connection with operations under or the enforcement of this Agreement or
any other Loan Document;

(ii) pursuant to any statutory or regulatory requirement or any mandatory court
order, subpoena or other legal process;

(iii) to any parent or corporate Affiliate of such Bank or to any Credit
Participant, proposed Credit Participant or proposed Assignee; provided,
however, that any such Person shall agree to comply with the restrictions set
forth in this Section 12.16 with respect to such information;

(iv) to its independent counsel, auditors and other professional advisors with
an instruction to such Person to keep such information confidential; and

(v) with the prior written consent of the Borrower, to any other Person.

12.17 Existing Credit Agreement. This Agreement amends, modifies and replaces
the Existing Credit Agreement in all respects and refinances the Obligations
defined therein; provided, however the liens and the priorities thereof granted
in the Existing Credit Agreement and the Security Documents therein described
and defined (including the Security Agreement) are hereby ratified, confirmed
and continued in full force and effect for all purposes without any interruption
whatsoever.

12.18 USA PATRIOT Act Notice. IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING
A NEW ACCOUNT. To help the government fight the funding of terrorism and money
laundering activities, federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other

 

100



--------------------------------------------------------------------------------

extension of credit, or other financial services product. What this means for
borrowers: When a borrower opens an account, the Banks will ask for the
borrower’s name, residential address, tax identification number, and other
information that will allow the Banks to identify the borrower, including the
borrower’s date of birth if the borrower is an individual. The Banks may also
ask, if the borrower is an individual, to see the borrower’s driver’s license or
other identifying documents, and, if the borrower is not an individual, to see
the borrower’s legal organizational documents or other identifying documents.
The Banks will verify and record the information the Banks obtain from the
borrower pursuant to the USA PATRIOT Act, and will maintain and retain that
record in accordance with the regulations promulgated under the USA PATRIOT Act.

12.19 Not a Reportable Transaction. The parties signatory hereto acknowledge and
stipulate and the Borrower represents to the Administrative Agent, the Co-Agent
and the Banks that the transactions contemplated by this Agreement do not
constitute a “Reportable Event” as that term is described and defined in
regulations of the Treasury Department of the United States.

12.20 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or facsimile shall be as effective as delivery of a
manually executed counterpart hereof.

Signature pages to follow

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

“Borrower”

HERITAGE OPERATING, L.P., a

Delaware limited partnership

By:  

Energy Transfer Partners GP, L.P.,

a Delaware limited partnership,

its general partner

By:  

Energy Transfer Partners, L.L.C.,

a Delaware limited liability company,

its general partner

By:  

 

  H. Michael Krimbill   President

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

“Banks” BANK OF OKLAHOMA, NATIONAL ASSOCIATION By  

 

  Jason B. Webb   Assistant Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

JPMORGAN CHASE BANK, N.A. By  

 

  Kenneth J. Fatur   Senior Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

U.S. BANK NATIONAL ASSOCIATION By  

 

  John Holland   Senior Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

FIFTH THIRD BANK By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

“Administrative Agent” BANK OF OKLAHOMA, NATIONAL ASSOCIATION By  

 

  Jason B. Webb,   Assistant Vice President



--------------------------------------------------------------------------------

EXHIBIT 2.1.3

LOAN ADVANCE REQUEST

(Revolving Loans)

Bank of Oklahoma, National Association

P. O. Box 2300

Bank of Oklahoma Tower

One Williams Center

Tulsa, Oklahoma 74192

(Administrative Agent under the Credit Agreement, herein defined)

Ladies and Gentlemen:

Pursuant to the provisions of that certain Fourth Amended and Restated Credit
Agreement dated as of August     , 2006, between and among Heritage Operating,
L.P., as borrower (“Borrower”), the Banks signatory thereto, as lenders, and
Bank of Oklahoma, National Association, as Administrative Agent and Co-Lead
Arranger for the Banks, and JPMorgan Chase Bank, NA, as Syndication Agent and
Co-Lead Arranger for the Banks, as the same may be amended or extended from time
to time (collectively the “Credit Agreement”), the Borrower hereby (i) requests
a Revolving Loan in the amount of $            (Line 2 below) to be funded on
            (a Banking Day); (ii) certifies that no Event of Default or Default
under the Credit Agreement has occurred and is continuing as of the date hereof;
and (iii) represents and warrants to you that the representations and warranties
referred to in the Credit Agreement are true and correct in all material
respects on and as of this date except to the extent such representations relate
only to an earlier date:

 

1. Type of Loan (Eurodollar/Base Rate)         2. Revolving Loan requested (not
less than $500,000 and in an integral multiple of $500,000)    $               
 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand this             
day of             ,             .

 

HERITAGE OPERATING, L.P., a

Delaware limited partnership

By:   Energy Transfer Partners GP, L.P.,   a Delaware limited partnership,   its
general partner By:   Energy Transfer Partners, L.L.C.,   a Delaware limited
liability company,   its general partner By:  

 

  H. Michael Krimbill   President



--------------------------------------------------------------------------------

EXHIBIT 2.1.4

FORM OF PROMISSORY NOTE

(Revolving Note)

 

$                

   Tulsa, Oklahoma    August 31, 2006

FOR VALUE RECEIVED, HERITAGE OPERATING, L.P., a Delaware limited partnership
(“Borrower”), hereby promises to pay to the order of
            (“            ”), at             ’s principal banking offices in
Tulsa, Oklahoma, in lawful money of the United States of America, the principal
sum of              DOLLARS ($            ), or so much thereof as shall have
been advanced hereunder and remains unpaid, on the Final Maturity Date (as
defined in the Credit Agreement (hereinafter defined)), together with interest
thereon from the date hereof on the unpaid balance of principal from time to
time outstanding and on any past due interest, at the Applicable Rate per annum
determined pursuant to the Credit Agreement, which interest is due and payable
as therein provided, and at the Final Maturity Date.

After default in the payment of any amount of principal owing hereunder (whether
on maturity, acceleration or otherwise) or upon the occurrence of any other
Event of Default as described in the Credit Agreement, the entire unpaid
principal and accrued and unpaid interest hereunder shall, at the sole option of
the Banks, be accelerated and immediately become due and payable without notice
by              or the Administrative Agent described below, and the unpaid
principal amount hereof shall bear interest computed at a Default Rate as
defined in the Credit Agreement, but in no event at a rate which is greater than
permitted by applicable law. Upon default in the payment of any amount of
interest payable hereunder, such interest shall, to the full extent permitted by
law, bear interest at the same rate as principal.

This Note is made pursuant to the Fourth Amended and Restated Credit Agreement
dated effective as of even date herewith, between and among Borrower,
            , as Administrative Agent, and the various lenders now or hereafter
signatory parties thereto, as lenders (collectively the “Banks”) (said Fourth
Amended and Restated Credit Agreement, as it may be amended, restated,
supplemented or modified and in effect being the “Credit Agreement”), and is one
of the Revolving Notes therein described. The Credit Agreement, among other
things, contains provisions concerning the maximum availability under the
Revolving Facility pursuant to Section 2.1.2 and the Letter of Credit Exposure,
certain rights of setoff, acceleration of the maturity hereof upon the events,
terms and conditions therein specified, commitment fees, mandatory principal
payments and voluntary prepayments hereof.

This Note is secured by the Collateral described in the Security Agreement
described and defined in the Credit Agreement, including all supplements thereof
and/or amendments thereto, which have been executed by Borrower and Heritage
Holdings, Inc., and delivered to the Collateral Agent subject to the terms and
provisions of the Intercreditor Agreement defined in the Credit Agreement.
Reference is hereby made to the Security Agreement for a description of the
Collateral interests thereby conveyed, pledged and/or assigned, as the case may
be, the nature and extent of the security thereunder and the security interests
created thereby.

Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or in bankruptcy, receivership or other court
proceedings or this Note be placed in the hands of attorneys for collection
after default, Borrower agrees to pay hereunder, in addition to the principal
and interest due and payable hereon, reasonable attorneys’ fees, court costs and
other collection expenses incurred by the holder hereof.



--------------------------------------------------------------------------------

Borrower hereby waives presentment for payment, demand, notice of nonpayment,
protest and notice of protest with respect to any payment hereunder and agrees
to any extension of time with respect to any payment due hereunder, to any
substitution or release of the security or Collateral described in the Security
Agreement and to the addition or release of any party liable hereunder. No delay
on the part of the holder hereof in exercising any rights hereunder shall
operate as a waiver of such rights.

This Note is a renewal, replacement and modification of that certain
$             promissory note from Borrower payable to the order of             
and dated as of March 31, 2004. The indebtedness evidenced hereby shall be
construed and enforced in accordance with and governed by the laws of the State
of Oklahoma and is delivered to the order of              by the undersigned
duly authorized corporate officer of the sole general partner of the general
partner of Borrower.

 

“Borrower” HERITAGE OPERATING, L.P., a Delaware limited partnership By:   
Energy Transfer Partners GP, L.P.,    a Delaware limited partnership,    its
general partner By:    Energy Transfer Partners, L.L.C.,   

a Delaware limited liability company,

its general partner

By:   

 

   H. Michael Krimbill    President



--------------------------------------------------------------------------------

EXHIBIT 2.2.2

CERTIFICATE FOR ISSUANCE OF LETTER OF CREDIT

Bank of Oklahoma, National Association

Bank of Oklahoma Tower

One Williams Center

Tulsa, Oklahoma 74192

(Letter of Credit Issuer and Administrative Agent

under the Credit Agreement, herein defined)

This Notice is delivered pursuant to the provisions of that certain Fourth
Amended and Restated Credit Agreement dated as of August 31, 2006, between and
among Heritage Operating, L.P., as borrower (“Borrower”), the Banks signatory
thereto, as lenders, and Bank of Oklahoma, National Association, as
Administrative Agent and Co-Lead Arranger for the Banks, and JPMorgan Chase
Bank, NA, as Syndication Agent and Co-Lead Arranger for the Banks, as the same
may be amended or extended from time to time (collectively the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined have the
respective meanings assigned to them in the Credit Agreement.

 

I. Complete this Part I if this Notice of Request for Letter of Credit relates
to a request for the issuance of a new Letter of Credit

Borrower hereby irrevocably requests that Letter of Credit Issuer issue a
standby Letter of Credit as follows:

 

A. Amount:                                         
                                    [U.S. currency unless otherwise designated.]

 

B. Beneficiary:

 

C. Date of requested issuance:

 

D. Principal terms:

Borrower understands and agrees that the form of the Letter of Credit and all
other matters incident to the issuance of the Letter of Credit must be
acceptable to the Letter of Credit Issuer.

 

II. Complete this Part II if this Notice of Request for Letter of Credit relates
to a request for the extension of an outstanding Letter of Credit

Borrower hereby irrevocably requests that Letter of Credit Issuer extend the
Letter of Credit identified below as follows:

 

A. Letter of Credit:            No.                         
                        Amount:



--------------------------------------------------------------------------------

B. New expiration date:

 

C. Other changes (if any):

Borrower agrees with Letter of Credit Issuer that the rights and duties of the
Letter of Credit Issuer and the obligations of Borrower, including reimbursement
obligations, with respect to the requested Letter of Credit will be governed by
the terms and conditions set forth in the Credit Agreement.

 

HERITAGE OPERATING, L.P., a Delaware limited partnership By:   Energy Transfer
Partners GP, L.P.,   a Delaware limited partnership,   its general partner By:  
Energy Transfer Partners, L.L.C.,   a Delaware limited liability company,   its
general partner By:  

 

  H. Michael Krimbill   President DATE:  

 

 

BANK USE ONLY

Approved By:

 

(Account Officer Signature)

 

(Account Officer Title)

 

(Date)



--------------------------------------------------------------------------------

EXHIBIT 10.12

FORM OF INCREASE REQUEST AGREEMENT

This AGREEMENT is made as of the              day of                     ,
200    , by and among Heritage Operating, L.P., a Delaware limited partnership
(the “Borrower”), Bank of Oklahoma, N.A., as administrative agent under the
“Credit Agreement” (as defined below) (the “Administrative Agent”), and
                                 (the “Supplemental Bank”).

The Borrower, the Administrative Agent and certain other Banks, as described
therein, are parties to a Fourth Amended and Restated Credit Agreement dated as
of August 31, 2006 (as amended, supplemented, or restated, the “Credit
Agreement”). All terms used herein and not otherwise defined shall have the same
meaning given to them in the Credit Agreement.

Pursuant to Section 10.12 of the Credit Agreement, the Borrower has the right to
obtain additional Commitments upon satisfaction of certain conditions. This
Agreement requires only the signature of the Borrower, the Administrative Agent
and the Supplemental Banks so long as the aggregate amount of the commitments is
not increased above the amount permitted by the Credit Agreement.

The Supplemental Bank is either (a) an existing Bank increasing the maximum
amount of its existing Commitment or (b) a new Bank approved by the
Administrative Agent.

In consideration of the foregoing, such Supplemental Bank, from and after the
date hereof shall have a Commitment of $             and if it is a new Bank,
the Supplemental Bank hereby assumes all of the rights and obligations of a Bank
under the Credit Agreement.

The Borrower has executed and delivered to the Supplemental Bank as of the date
hereof, if requested by the Supplemental Bank, a new or amended and restated
Note in the form attached to the Credit Agreement as Exhibit A to evidence the
new or increased Commitment of the Supplemental Bank.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrative Agent, the Borrower and the Supplemental
Bank have executed this Amendment as of the date shown above.

 

HERITAGE OPERATING, L.P., a Delaware limited partnership By:    Energy Transfer
Partners GP, L.P.,    a Delaware limited partnership,    its general partner By:
   Energy Transfer Partners, L.L.C.,    a Delaware limited liability company,   
its general partner By:   

 

   H. Michael Krimbill    President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

“Banks” BANK OF OKLAHOMA, NATIONAL ASSOCIATION By  

 

  Jason B. Webb   Assistant Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

JPMORGAN CHASE BANK, N.A. By  

 

  Kenneth J. Fatur   Senior Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

U.S. BANK NATIONAL ASSOCIATION By  

 

  John Holland   Senior Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

FIFTH THIRD BANK By  

 

  Mike Mendenhall   Assistant Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

“Administrative Agent” BANK OF OKLAHOMA, NATIONAL ASSOCIATION By  

 

  Jason B. Webb,   Assistant Vice President



--------------------------------------------------------------------------------

SCHEDULE 7B.3

Liens

None



--------------------------------------------------------------------------------

SCHEDULE 7B.5

Investments

 

1. Sixty percent (60%) interest in MP Energy, Ltd. (an Alberta partnership)

 

2. Fifty percent (50%) interest in United Propane Exchange, L.L.C.

 

3. Fifty percent (50%) interest in Integrated Propane Services, Ltd. (an Ontario
corporation)

 

4. 882,300 shares of Unique Mobility, Inc.



--------------------------------------------------------------------------------

SCHEDULE 8.2

Subsidiaries of Operating Partnership

 

1. Heritage Service Corp., a Delaware corporation.

 

2. Heritage-Bi State, L.L.C., a Delaware limited liability company.

 

3. M-P Oils, Ltd., an Alberta corporation.

 

4. MP Energy Partnership, an Alberta partnership.

 

5. 902 Gilbert Street, LLC, a North Carolina limited liability company.

 

6. Heritage Energy Resources, L.L.C., an Oklahoma limited liability company.

 

7. EarthAmerica GP, L.L.C., a Delaware limited liability company.

 

8. EarthAmerica, L.L.C., a Delaware limited liability company.

 

9. EarthAmerica of Texas, L.P., a Texas limited partnership.

 

10. Heritage Energy Transfer Systems, L.L.C., a Delaware limited liability
company



--------------------------------------------------------------------------------

SCHEDULE 8.3

Foreign Qualifications

Heritage Operating L.P.

 

1. Alabama    21. Nevada 2. Arizona    22. New Hampshire 3. California    23.
New Jersey 4. Colorado    24. New Mexico 5. Delaware (Domestic)    25. New York
6. Florida    26. North Carolina 7. Georgia    27. Oklahoma 8. Idaho    28.
Oregon 9. Illinois    29. Pennsylvania 10. Indiana    30. South Carolina 11.
Kentucky    31. South Dakota 12. Louisiana    32. Tennessee 13. Maine    33.
Texas 14. Maryland    34. Utah 15. Massachusetts    35 Vermont 16. Michigan   
36. Virginia 17. Minnesota    37. Washington 18. Mississippi    38. Wisconsin
19. Missouri    39. Wyoming 20. Montana   

Heritage Service Corp.

 

1. Alabama    11. Montana 2. Arizona    12. New Jersey 3. California    13. New
Mexico 4. Colorado    14. North Carolina 5. Delaware (Domestic)    15. Oklahoma
6. Florida    16. Oregon 7. Idaho    17. South Carolina 8. Massachusetts    18.
Texas 9. Michigan    19. Washington 10. Minnesota   



--------------------------------------------------------------------------------

Heritage-Bi State, L.L.C.

 

1. California

 

2. Delaware (Domestic)

 

3. Nevada

 

4. Oklahoma

EarthAmerica, L.L.C.

 

1. Delaware (Domestic)

 

2. Florida

 

3. Georgia

EarthAmerica GP, L.L.C.

 

1. Delaware (Domestic)

Heritage Energy Transfer Systems, L.L.C.

 

1. Delaware (Domestic)

 

2. North Carolina

 

3. South Carolina

 

4. Tennessee

 

5. Virginia



--------------------------------------------------------------------------------

SCHEDULE 8.7

Other Indebtedness of

Borrower and Subsidiaries

 

1. Borrower’s indebtedness for the Private Placement Notes to remain
outstanding.

 

2. Indebtedness of MP Energy, Ltd. to Bank of Montreal and guarantees thereof by
Borrower. MP Energy, Ltd. is subject to restrictions on its incurrence of debt
under its own loan agreement with Bank of Montreal.

 

3. Heritage Service Corp. indebtedness.

 

4. Various noncompete indebtedness.



--------------------------------------------------------------------------------

SCHEDULE 8.8

Title to Properties

None